Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25211 CHRISTOPHER ROSEMAN                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25212 CHRISTOPHER ROSEMAN                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25213 CHRISTOPHER ROSEMAN                        VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25214 CHRISTOPHER ROSEMAN                        VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25215 CHRISTOPHER ROSEMAN                        VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25216 CHRISTOPHER S CLEMENTS                     VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2791 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 1
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25217 CHRISTOPHER S CLEMENTS                    VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25218 CHRISTOPHER S CLEMENTS                    VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25219 CHRISTOPHER S CLEMENTS                    VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                      Litigation
        MARTINI                         ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25220 CHRISTOPHER S CLEMENTS                    VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25221 CHRISTOPHER THOMPSON                      VARIOUS                              Wildfire               UNDETERMINED
        ALEXANDER M.                                                                   Litigation
        SCHACKNATASHA N. SERINO         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.25222 CHRISTOPHER THOMPSON                      VARIOUS                              Wildfire               UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                        Litigation
        WEAVER                          ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448




                                            Page 2792 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 2
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25223 CHRISTOPHER THOMPSON                      VARIOUS                              Wildfire               UNDETERMINED
        STEPHEN B. MURRAY,                                                             Litigation
        SR.JESSICA HAYES                ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.25224 CHRISTOPHER VICZQUEZ                      VARIOUS                              Wildfire               UNDETERMINED
        MUHAMMAD S. AZIZ                                                               Litigation
        ABRAHAM, WATKINS, NICHOLS,      ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.25225 CHRISTOPHER VICZQUEZ                      VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                       Litigation
        AMANWILLIAM P. HARRIS           ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25226 CHRISTOPHER VORHEIS                       VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25227 CHRISTOPHER VORHEIS                       VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359 KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.25228 CHRISTOPHER VORHEIS                       VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                    Litigation
                                        ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


                                            Page 2793 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 3
                                                         of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25229 Christopher Vorheis                        VARIOUS                              Wildfire               UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                     Litigation
        126782 Amanda L. Riddle - Bar    ACCOUNT NO.: NOT AVAILABLE
        No. 215221 Steven M. Berki -
        Bar No. 245426 Sumble
        Manzoor- Bar No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.25230 CHRISTOPHER WILSON                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25231 CHRISTOPHER WILSON                         VARIOUS                              Wildfire               UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                     Litigation
        248092)JACK W. WEAVER,           ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25232 CHRISTOPHER WILSON                         VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25233 CHRISTOPHER WILSON                         VARIOUS                              Wildfire               UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                     Litigation
        9858)JESSICA W. HAYES.,          ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130




                                             Page 2794 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 4
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25234 CHRISTOPHER WILSON                        VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                     Litigation
        100077ALISON E. CORDOVA,        ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25235 CHRISTOPHER WILSON                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25236 CHRISTOPHER WILSON                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25237 CHRISTOPHER WILSON                        VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25238 CHRISTOPHER WILSON                        VARIOUS                              Wildfire               UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                      Litigation
        (SBN 99126)NATASHA N.           ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.25239 CHRISTOPHER YOAKUM                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                            Page 2795 of 9581 to Schedule E/F Part 2

       Case: 19-30088              Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 5
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25240 CHRISTOPHER YOAKUM                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25241 CHRISTOPHER YOAKUM                        VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25242 CHRISTOPHER YOAKUM                        VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25243 CHRISTOPHER, STEVE                        VARIOUS                              Wildfire               UNDETERMINED
        TASHA BOLLINGER                                                                Litigation
        BOLLINGER                       ACCOUNT NO.: NOT AVAILABLE
        829 SONOMA AVENUE
        SANTA ROSA, CA 95404


3.25244 CHRISTY HARMESON                          VARIOUS                              Wildfire               UNDETERMINED
        NOREEN EVANSRYAN L.                                                            Litigation
        THOMPSONPAIGE BOLDT             ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25245 CHRISTY HARMESON                          VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                       Litigation
        NO. 197687)                     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                            Page 2796 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 6
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25246 CHRISTY HARMESON                          VARIOUS                              Wildfire               UNDETERMINED
        ROY MILLER                                                                     Litigation
        HANSEN AND MILLER LAW FIRM      ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25247 CHRISTY RICHARDS                          VARIOUS                              Wildfire               UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25248 CHRISTY RICHARDS                          VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25249 CHRISTY RICHARDS                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25250 CHRISTY RICHARDS                          VARIOUS                              Wildfire               UNDETERMINED
        ED DIAB (SBN                                                                   Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25251 CHRISTY RICHARDS                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                            Page 2797 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 7
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25252 CHRISTY RIDDELL                           VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETON (SBN                                                          Litigation
        208783)ERIKA L. VASQUEZ         ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25253 CHRISTY RIDDELL                           VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIAB (SBN                                                             Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25254 CHRISTY RIDDELL                           VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                     Litigation
        583 I 6)                        ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25255 CHRISTY RIDDELL                           VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                     Litigation
        (SBN 69176)IAN C.               ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25256 CHRISTY RIDDELL                           VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                           Litigation
        VICEPENDING)JOHN P. FISKE       ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25257 CHRYSTAL, LINDA                           VARIOUS                              Wildfire               UNDETERMINED
        406 TWIN LAKES CIR                                                             Litigation
        SANTA ROSA, CA 95409            ACCOUNT NO.: NOT AVAILABLE




                                            Page 2798 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 8
                                                         of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.25258 CHUBB CUSTOM INSURANCE                     VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                         Litigation
        HOWARD D. MAYCON                ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25259 CHUBB CUSTOM INSURANCE                     VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                         Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25260 CHUBB CUSTOM INSURANCE                     VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25261 CHUBB CUSTOM INSURANCE                     VARIOUS                              Wildfire               UNDETERMINED
        COMPANY;                                                                        Litigation
        TERRY SINGLETON, ESQ. (SBN      ACCOUNT NO.: NOT AVAILABLE
        58316)
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25262 Chubb Custom Insurance                      VARIOUS                             Wildfire               UNDETERMINED
        Company;                                                                        Litigation
        Zachary P. Marks (SBN               ACCOUNT NO.: NOT AVAILABLE
        284642)Paul A. Casetta (Pro Hac
        Pending)Alan B. McMaster (Pro
        Hae Pending)Jarett M. Smith (Pro
        Hae Pending)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, California 90067




                                             Page 2799 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08         Page 9
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25263 CHUBB CUSTOM INSURANCE                   VARIOUS                              Wildfire               UNDETERMINED
        COMPANY;                                                                      Litigation
        JOHN F. MCGUIRE, JR., ESQ.     ACCOUNT NO.: NOT AVAILABLE
        (SBN 69176) IAN C.
        FUSSELMAN, ESQ. (SBN 198917)

       BRETT J. SCHREIBER, ESQ.
       (SBN 239707)
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH AVENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.25264 CHUBB CUSTOM INSURANCE                   VARIOUS                              Wildfire               UNDETERMINED
        COMPANY;                                                                      Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        SBN
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25265 CHUBB CUSTOM INSURANCE                   VARIOUS                              Wildfire               UNDETERMINED
        COMPANY;                                                                      Litigation
        AHMED S. DIAB (SBN 262319)     ACCOUNT NO.: NOT AVAILABLE

       DEBORAH S. DIXON (SBN
       248965) ROBERT J.
       CHAMBERS II (SBN 244688)
       DIXON DIAB & CHAMBERS LLP
       501 W. BROADWAY, SUITE 800
       SAN DIEGO, CA 92101


3.25266 CHUBB INSURANCE COMPANY                  VARIOUS                              Wildfire               UNDETERMINED
        OF NEW JERSEY                                                                 Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25267 CHUBB INSURANCE COMPANY                  VARIOUS                              Wildfire               UNDETERMINED
        OF NEW JERSEY                                                                 Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                           Page 2800 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 10
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25268 CHUBB INSURANCE COMPANY                  VARIOUS                              Wildfire               UNDETERMINED
        OF NEW JERSEY                                                                 Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25269 CHUBB NATIONAL INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25270 CHUBB NATIONAL INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                       Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25271 CHUBB NATIONAL INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                       Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25272 CHUN CHU                                 VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25273 CHUN CHU                                 VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612



                                           Page 2801 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 11
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25274 CHUN CHU                                VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25275 CHUN CHU                                VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25276 CHURCH MUTUAL INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        CRAIG S. SIMON (SBN 78158)    ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA TELEPHONE: (949)
        474-1880FAX: (949) 313-5029


3.25277 CHURCH MUTUAL INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.25278 CHURCH, CODY NATHANIEL;           VARIOUS                                    Wildfire               UNDETERMINED
        CHURCH, KATLYN MICHELLE;                                                     Litigation
        CHURCH, MARK JAY; CHURCH, ACCOUNT NO.: NOT AVAILABLE
        TAMMY SUE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101




                                          Page 2802 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 12
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25279 CHURCH, CODY NATHANIEL;                 VARIOUS                              Wildfire               UNDETERMINED
        CHURCH, KATLYN MICHELLE;                                                     Litigation
        CHURCH, MARK JAY; CHURCH,     ACCOUNT NO.: NOT AVAILABLE
        TAMMY SUE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25280 CHURCH, CODY NATHANIEL;                 VARIOUS                              Wildfire               UNDETERMINED
        CHURCH, KATLYN MICHELLE;                                                     Litigation
        CHURCH, MARK JAY; CHURCH,     ACCOUNT NO.: NOT AVAILABLE
        TAMMY SUE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25281 CHURCH, GABRIELLA                       VARIOUS                              Wildfire               UNDETERMINED
        2333 HICOCK CT                                                               Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.25282 CHURCH, JACK                            VARIOUS                              Wildfire               UNDETERMINED
        2333 HICKOCK CT                                                              Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.25283 CHURCHILL, DEBORAH                      VARIOUS                              Wildfire               UNDETERMINED
        PO BOX 227                                                                   Litigation
        CHICAGO PARK, CA 95712        ACCOUNT NO.: NOT AVAILABLE


3.25284 CIARAMITARO, LINDA                      VARIOUS                              Wildfire               UNDETERMINED
        570 LODGEVIEW DR                                                             Litigation
        OROVILLE, CA 95966            ACCOUNT NO.: NOT AVAILABLE


3.25285 CIERA JOHNSON                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25286 CIERA JOHNSON                           VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                     Litigation
        TOSDAL LAW FIRM               ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075




                                          Page 2803 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 13
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25287 CIERA JOHNSON                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25288 CIERA JOHNSON                             VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.25289 CIMINO, DENISE                            VARIOUS                              Wildfire               UNDETERMINED
        1119 SHADYSLOPE DR                                                             Litigation
        SANTA ROSA, CA 95404            ACCOUNT NO.: NOT AVAILABLE


3.25290 CINCINNATI INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                        Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25291 CINCINNATI INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                        Litigation
        MAURA WALSH OCHOA               ACCOUNT NO.: NOT AVAILABLE

       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.25292 CINCINNATI INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                        Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                            Page 2804 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 14
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25293 CINCINNATI INSURANCE                     VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                       Litigation
        MAURA WALSH OCHOA (SBN         ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.25294 CINDI MARSH                              VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25295 CINDI MARSH                              VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25296 CINDI MARSH                              VARIOUS                              Wildfire               UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25297 CINDY BARTH                              VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25298 CINDY BARTH                              VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 2805 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 15
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25299 CINDY CLYMER                             VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. THOMPSON                                                            Litigation
        THOMPSON LAW OFFICES, P.C.     ACCOUNT NO.: NOT AVAILABLE
        700 AIRPORT BLVD., SUITE 160
        BURLINGAME, CA 94010


3.25300 CINDY K. ROW                             VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25301 CINDY K. ROW                             VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25302 CINDY K. ROW                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25303 CINDY K. ROW                             VARIOUS                              Wildfire               UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25304 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 2806 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 16
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25305 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25306 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25307 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25308 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25309 CINDY LEE HOOVER                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2807 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 17
                                                        of 571
Pacific Gas and Electric Company                                                                Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.25310 CINDY LEE HOOVER                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25311 CINDY LEE HOOVER                            VARIOUS                              Wildfire               UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                        Litigation
        BAR NO. 154226)                   ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25312 CINDY LY                                    VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITREALISON E.                                                          Litigation
        CORDOVADONALD J.                  ACCOUNT NO.: NOT AVAILABLE
        MAGILLIGAN
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER
        840 MALCOLM ROAD, SUITE 200,
        BURLINGAME CA


3.25313 CINDY LY                                    VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                                Litigation
        DREYER BABICH BUCCOLA             ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25314 CINDY LY                                    VARIOUS                              Wildfire               UNDETERMINED
        TELEPHONE: (650) 697-6000                                                        Litigation
                                          ACCOUNT NO.: NOT AVAILABLE
        FACSIMILE: (650) 697-
        0577FPITRE@CPMLEGAL.COM

        ACORDOVA@CPMLEGAL.COM
        DMAGILLIGAN@CPMLEGAL.COM
        BRIAN J. PANISH
        PANISH SHEA & BOYLE, LLP
        11111 SANTA MONICA BLVD.,
        SUITE 700, LOS ANGELES CA


3.25315 CINDY LY                                    VARIOUS                              Wildfire               UNDETERMINED
        TELE: (415) 981-7210 FAX: (415)                                                  Litigation
        391-6965                          ACCOUNT NO.: NOT AVAILABLE




                                              Page 2808 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 18
                                                           of 571
Pacific Gas and Electric Company                                                                Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.25316 CINDY LY                                    VARIOUS                              Wildfire               UNDETERMINED
        TELE: (310) 477-1700 FAX: (310)                                                  Litigation
        477-1699                          ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLYKHALDOUN
        BAGHDADIANDREW P.
        MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, SAN
        FRANCISCO CA


3.25317 CINDY LYN RAUSCHER                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25318 CINDY LYN RAUSCHER                          VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                     Litigation
        APPLICATION                       ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25319 CINDY LYN RAUSCHER                          VARIOUS                              Wildfire               UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                        Litigation
        BAR NO. 154226)                   ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25320 CINDY LYN RAUSCHER                          VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                       Litigation
        STATE BAR NO. 157400)             ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                              Page 2809 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 19
                                                           of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25321 CINDY LYNN STURDY                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25322 CINDY LYNN STURDY                         VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.25323 CINDY LYNN STURDY                         VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25324 CINDY LYNN STURDY                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25325 CINDY MAGANA                              VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETON (SBN                                                          Litigation
        208783)ERIKA L. VASQUEZ         ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25326 CINDY MAGANA                              VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                           Litigation
        VICEPENDING)JOHN P. FISKE       ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                            Page 2810 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 20
                                                         of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25327 CINDY MAGANA                               VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                      Litigation
        583 I 6)                         ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25328 CINDY MAGANA                               VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIAB (SBN                                                              Litigation
        262319)DEBORAH S. DIXON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25329 CINDY MAGANA                               VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                      Litigation
        (SBN 69176)IAN C.                ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25330 CINDY ONEAL                                VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25331 CINDY ONEAL                                VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25332 CINDY ONEAL                                VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 2811 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 21
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25333 CINDY ONEAL                             VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25334 CINDY ONEAL                             VARIOUS                              Wildfire               UNDETERMINED
        NICHOLAS J.P. WAGNER                                                         Litigation
        #109455LAURA E. BROWN         ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.25335 CINDY OSBORN                            VARIOUS                              Wildfire               UNDETERMINED
        DONALD S. EDGAR                                                              Litigation
        EDGAR LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.25336 CINDY OSBORN                            VARIOUS                              Wildfire               UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                     Litigation
        BRYSONKEVIN M. POLLACK        ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.25337 CINDY WARD                              VARIOUS                              Wildfire               UNDETERMINED
        TIMOTHY G. TIETJEN (STATE                                                    Litigation
        BAR #104975)                  ACCOUNT NO.: NOT AVAILABLE
        ROUDA, FEDER, TIETJEN &
        MCGUINN
        44 MONTGOMERY STREET,
        SUITE 750
        SAN FRANCISCO, CALIFORNIA
        94104


3.25338 CINDY WARD                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADIDORIS              ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2812 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 22
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25339 CIRO RUIZ                               VARIOUS                              Wildfire               UNDETERMINED
        MARY E. ALEXANDER,                                                           Litigation
        ESQJENNIFER L. FIORE,         ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.25340 CISNEROS, FRANCISCO                     VARIOUS                              Wildfire               UNDETERMINED
        1846 MONARCH CT                                                              Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.25341 CISNEROS, PERLA                         VARIOUS                              Wildfire               UNDETERMINED
        2001 RANGE AVE                                                               Litigation
        169                           ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401


3.25342 CITATION INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610


3.25343 CITATION INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA


3.25344 CITATION INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700


3.25345 CITI BANK-ALTOBELL, GEORGE              VARIOUS                              Wildfire               UNDETERMINED
        129 SILVERADO SPRINGS DR.                                                    Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE




                                          Page 2813 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 23
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25346 CITIZENS INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY OF AMERICA                                                           Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25347 CITIZENS INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY OF AMERICA                                                           Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25348 CITIZENS INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY OF AMERICA                                                           Litigation
        MAURA WALSH OCHOA             ACCOUNT NO.: NOT AVAILABLE

       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.25349 CITIZENS INSURANCE                      VARIOUS                              Wildfire               UNDETERMINED
        COMPANY OF AMERICA                                                           Litigation
        MAURA WALSH OCHOA (SBN        ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.25350 CITY OF CLEARLAKE                       VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P.           ACCOUNT NO.: NOT AVAILABLE
        FISKETORRI SHERLIN
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25351 CITY OF CLEARLAKE                       VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                      Litigation
        DIXONROBERT J. CHAMBERS II    ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


                                          Page 2814 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 24
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25352 CITY OF CLEARLAKE                        VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.25353 CITY OF CLEARLAKE                        VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)(TEXAS BAR NO.         ACCOUNT NO.: NOT AVAILABLE
        19507500) JOHN FISKE (SBN
        249256) BRITT STROTTMAN
        (209595)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO COURT
        SUITE 265
        SAN DIEGO, CA 92127


3.25354 CITY OF CLEARLAKE                        VARIOUS                              Wildfire               UNDETERMINED
        RYAN R, JONES (SBN 228935)                                                    Litigation
        CITY OF CLEARLAKEOFFICE        ACCOUNT NO.: NOT AVAILABLE
        OF CITY ATTORNEY
        14050 OLYMPIC DDVE
        CLEARLAKE, CA 95422


3.25355 CITY OF CLEARLAKE                        VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25356 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103




                                           Page 2815 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 25
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25357 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY, JOHN P.                                                          Litigation
        FISKEBRITT K. STROTTMAN        ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25358 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL W. BARRETT (SBN                                                       Litigation
        155968)DAVID C. JONES (SBN     ACCOUNT NO.: NOT AVAILABLE
        129881)
        CITY OF NAPA OFFICE OF CITY
        ATTORNEY
        955 SCHOOL STREET / PO BOX
        660
        NAPA, CA 94559


3.25359 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25360 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25361 CITY OF NAPA                             VARIOUS                              Wildfire               UNDETERMINED
        ED DIABDEBORAH                                                                Litigation
        DIXONROBERT CHAMBERS II        ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        5011 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25362 CITY OF SANTA ROSA                       VARIOUS                              Wildfire               UNDETERMINED
                                                                                      Litigation
       SCOTT SUMMY (PRO HAC VICE       ACCOUNT NO.: NOT AVAILABLE
       PENDING)JOHN FISKEBRITT
       STROTTMAN

       BARON & BUDD, P.C.

       603 N. COAST HIGHWAY, SUITE
       G

       SOLANA BEACH, CALIFORNIA

       92075




                                           Page 2816 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 26
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25363 CITY OF SANTA ROSA                      VARIOUS                              Wildfire               UNDETERMINED
                                                                                     Litigation
       SUE A. GALLAGHERADAM           ACCOUNT NO.: NOT AVAILABLE
       ABEL JENICA HEPLER

       CITY OF SANTA ROSA OFFICE
       OF CITY ATTORNEY

       100 SANTA ROSA AVENUE,
       ROOM 8

       SANTA ROSA, CA 95404


3.25364 CITY OF WARREN POLICE AND               VARIOUS                              Wildfire               UNDETERMINED
        FIRE RETIREMENT SYSTEM,                                                      Litigation
        ROBBINS GELLER RUDMAN         ACCOUNT NO.: NOT AVAILABLE
        POST MONTGOMERY CENTER,
        ONE MONTGOMERY STREET
        SAN FRANCISCO, CA 94104


3.25365 CIVELLO, JOE                            VARIOUS                              Wildfire               UNDETERMINED
        1501 OWLS PERCH PL                                                           Litigation
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE


3.25366 CIVIL PROPERTY & CASUALTY               VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        CRAIG S. SIMON (SBN 78158)    ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.25367 CIVIL SERVICE EMPLOYEE                  VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.25368 CIVIL SERVICE EMPLOYEES                 VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017




                                          Page 2817 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 27
                                                       of 571
Pacific Gas and Electric Company                                                                  Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.25369 CIVIL SERVICE EMPLOYEES                       VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                                  Litigation
        KEVIN D. BUSHTHOMAS M.              ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25370 CIVIL SERVICE EMPLOYEES                       VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                                  Litigation
        ALAN J. JANG SALLY NOMA             ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25371 CLAGG, FRANCES                                VARIOUS                              Wildfire               UNDETERMINED
        6015 SUSAN DR                                                                      Litigation
        SANTA ROSA, CA 95409                ACCOUNT NO.: NOT AVAILABLE


3.25372 CLAIRE TESKE                                  VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.25373 Claire Teske                                  VARIOUS                              Wildfire               UNDETERMINED
        Mikal C. Watts (Pro Hac Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hac Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.25374 CLARA CANTARUTTI                              VARIOUS                              Wildfire               UNDETERMINED
        RICHARD SAX                                                                        Litigation
        LAW OFFICES OF RICHARD SAX          ACCOUNT NO.: NOT AVAILABLE
        448 SEBASTOPOL AVENUE
        SANTA ROSA, CA 95401




                                                Page 2818 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 28
                                                             of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25375 CLARA HENDERSON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25376 CLARA HENDERSON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25377 CLARA HENDERSON                          VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25378 CLARA HENDERSON                          VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25379 CLARA MARGARET JOINVILLE                 VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2819 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 29
                                                        of 571
Pacific Gas and Electric Company                                                                Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.25380 Clara Margaret Joinville                    VARIOUS                              Wildfire               UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                      Litigation
        126782Amanda L. Riddle - Bar      ACCOUNT NO.: NOT AVAILABLE
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.25381 CLARA MARGARET JOINVILLE                    VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                             Litigation
        178658DYLAN HUGHES- BAR           ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25382 CLARA MARGARET JOINVILLE                    VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                       Litigation
        111359KRISTINE K.                 ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25383 CLARA TUBBS                                 VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                         Litigation
        J. EBALLAR                        ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25384 CLARA TUBBS                                 VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                         Litigation
        AMANWILLIAM P. HARRIS             ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25385 CLARDY, LAUREN                              VARIOUS                              Wildfire               UNDETERMINED
        4655 SUMMERHAYS PLACE                                                            Litigation
        SANTA ROSA, CA 95405              ACCOUNT NO.: NOT AVAILABLE


                                              Page 2820 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 30
                                                           of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25386 CLARENCE C. HUNTER                       VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25387 CLARENCE C. HUNTER                       VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25388 CLARENCE C. HUNTER                       VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228BRETT R. PARKINSON,     ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25389 CLARENCE C. HUNTER                       VARIOUS                              Wildfire               UNDETERMINED
        §ETH L. GOLDSTEIN                                                             Litigation
        LAW OFFICES OF SETH L.         ACCOUNT NO.: NOT AVAILABLE
        GOLDSTEIN
        2100 GARDEN ROAD, SUITE H-8
        MONTEREY, CA. 93940


3.25390 CLARENCE D. PIKE                         VARIOUS                              Wildfire               UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.25391 CLARENCE E. VAN METER                    VARIOUS                              Wildfire               UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                           Page 2821 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 31
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25392 CLARENCE K TRUSLEY                      VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25393 CLARENCE K TRUSLEY                      VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25394 CLARENCE K TRUSLEY                      VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25395 CLARENCE K TRUSLEY                      VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25396 CLARENCE K TRUSLEY                      VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25397 CLARENCE VAN METER                      VARIOUS                              Wildfire               UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                          Page 2822 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 32
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25398 CLARENCE VAN METER                     VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25399 CLARICE MCCOY                          VARIOUS                              Wildfire               UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.25400 CLARICE MCCOY                          VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25401 CLARIKCE TALLY                         VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25402 CLARIKCE TALLY                         VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE (SBN                                                         Litigation
        100077)ALISON E. CORDOVA     ACCOUNT NO.: NOT AVAILABLE
        (SBN 284942)JOHN P. THYKEN
        (SBN 286598)
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGA, CALIFORNIA 94111




                                         Page 2823 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 33
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25403 CLARIKCE TALLY                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAELA. KELLY (SBN 71460)                                                   Litigation
        WALKUP MELODIA KELLY&          ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25404 CLARIKCE TALLY                           VARIOUS                              Wildfire               UNDETERMINED
        BRIANJ. PANISH (SBN 116060)                                                   Litigation
        PANISH SHEA &BOYLE, LLP        ACCOUNT NO.: NOT AVAILABLE
        11111 SANTA MONICA BLVD.,
        SUITE 700
        LOS ANGELES, CA 90025


3.25405 CLARISSA META JAMES                      VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25406 CLARISSA META JAMES                      VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25407 CLARISSA PERKINS                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25408 CLARISSA PERKINS                         VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25409 CLARISSA PERKINS                         VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


                                           Page 2824 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 34
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25410 CLARISSA PERKINS                         VARIOUS                              Wildfire               UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25411 CLARK BOUCHER                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25412 CLARK BOUCHER                            VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25413 CLARK BOUCHER                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25414 CLARK BOUCHER                            VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 2825 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 35
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25415 CLARK F. BRIDGMAN                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25416 CLARK F. BRIDGMAN                        VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                        Litigation
        110909)                        ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25417 CLARK F. BRIDGMAN                        VARIOUS                              Wildfire               UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                       Litigation
        (BAR NO. 295951) RACHEL        ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.25418 CLARK F. BRIDGMAN                        VARIOUS                              Wildfire               UNDETERMINED
        DAVE FOX (BAR                                                                 Litigation
        NO.254651)JOANNA LEE FOX       ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.25419 CLARK MATTHIESSEN                        VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25420 CLARK MATTHIESSEN                        VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


                                           Page 2826 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 36
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25421 CLARK, CAROL                            VARIOUS                              Wildfire               UNDETERMINED
        3348 PARKER HILL RD                                                          Litigation
        SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.25422 CLARK, CHARLES, A MINOR, BY             VARIOUS                              Wildfire               UNDETERMINED
        AND THROUGH HIS GAL ALICE                                                    Litigation
        ALLEN (RELATED TO SHARON      ACCOUNT NO.: NOT AVAILABLE
        CLARK)
        ERIC RATINOFF, GREG STUCK
        401 WATT AVENUE
        SUITE 1
        SACRAMENTO, CA 95864


3.25423 CLARK, CRYSTAL A.                       VARIOUS                              Wildfire               UNDETERMINED
        ELLIOT ADLERBRITTANY                                                         Litigation
        ZUMMER                        ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25424 CLARK, CRYSTAL A.                       VARIOUS                              Wildfire               UNDETERMINED
        GERARD SINGLETONERIKA L.                                                     Litigation
        VASQUEZAMANDA LOCUTRO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25425 CLARK, CRYSTAL A.                 VARIOUS                                    Wildfire               UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                       Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25426 CLARK, GREGORY CHARLES;           VARIOUS                                    Wildfire               UNDETERMINED
        BAUMLER, CHRIS JOSEPH;                                                       Litigation
        CHACON, ADOLFO ANTONIO    ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25427 CLARK, GREGORY CHARLES;                 VARIOUS                              Wildfire               UNDETERMINED
        BAUMLER, CHRIS JOSEPH;                                                       Litigation
        CHACON, ADOLFO ANTONIO        ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                          Page 2827 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 37
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25428 CLARK, GREGORY CHARLES;                VARIOUS                              Wildfire               UNDETERMINED
        BAUMLER, CHRIS JOSEPH;                                                      Litigation
        CHACON, ADOLFO ANTONIO       ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25429 CLARK, HOLLY                           VARIOUS                              Wildfire               UNDETERMINED
        1616 YELLOWSTONE ST                                                         Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.25430 CLARK, JAMES                           VARIOUS                              Wildfire               UNDETERMINED
        15 MAUIWAY                                                                  Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.25431 CLARK, LAURA                           VARIOUS                              Wildfire               UNDETERMINED
        PO BOX 384                                                                  Litigation
        POTTER VALLEY, CA 95469      ACCOUNT NO.: NOT AVAILABLE


3.25432 CLARK, ROSE MARIE                      VARIOUS                              Wildfire               UNDETERMINED
        1150 FOREST GLEN WAY                                                        Litigation
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.25433 CLARK, WILLIAM R.                      VARIOUS                              Wildfire               UNDETERMINED
        MIKE DANKOKRISTINE                                                          Litigation
        MEREDITHSHAWN                ACCOUNT NO.: NOT AVAILABLE
        MILLERBRAD BOWEN
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25434 CLARK, WILLIAM R.                      VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI AMANDA                                                    Litigation
        L. RIDDLE CLARE CAPACCIOLI   ACCOUNT NO.: NOT AVAILABLE
        VELASQUEZ
        COREY, LUZAICH, DE
        GHETALDL, NASTARI & RIDDLE
        LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25435 CLASSIC VMS, INC. DBA                  VARIOUS                              Wildfire               UNDETERMINED
        COLLISION PROS, BRIAN VON                                                   Litigation
        TRESS                        ACCOUNT NO.: NOT AVAILABLE
        3760 GRASS VALLEY HWY
        AUBURN, CA 95602




                                         Page 2828 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 38
                                                      of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25436 CLAUDIA BIJSTRA                            VARIOUS                              Wildfire               UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.25437 CLAUDIA BIJSTRA                            VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH FEIST -- SBN                                                             Litigation
        249447JONATHAN J.                ACCOUNT NO.: NOT AVAILABLE
        GRIFFITH -- SBN 266891
        NORTHERN CALIFORNIA LAW
        GROUP, PC.
        2611 ESPLANADE
        CHICO, CA 95973


3.25438 CLAUDIA BIJSTRA                            VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25439 CLAUDIA BIJSTRA                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25440 CLAUDIA BIJSTRA                            VARIOUS                              Wildfire               UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.25441 CLAUDIA C MAYHEW                           VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                           Litigation
        SINGLETONERIKA L.                ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                             Page 2829 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 39
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25442 CLAUDIA C MAYHEW                        VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25443 CLAUDIA C MAYHEW                        VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25444 CLAUDIA C MAYHEW                        VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25445 CLAUDIA C MAYHEW                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25446 CLAUDIA CERVENKA                        VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25447 CLAUDIA CERVENKA                        VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                          Page 2830 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 40
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25448 CLAUDIA CERVENKA                         VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25449 CLAUDIA CERVENKA                         VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25450 CLAUDIA CERVENKA                         VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25451 CLAUDIA D RAMPONI                        VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25452 CLAUDIA D RAMPONI                        VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25453 CLAUDIA D RAMPONI                        VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 2831 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 41
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25454 CLAUDIA D RAMPONI                       VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25455 CLAUDIA D RAMPONI                       VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25456 CLAUDIA GALLENTINE                      VARIOUS                              Wildfire               UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25457 CLAUDIA GALLENTINE                      VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25458 CLAUDIA GALLENTINE                      VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.25459 CLAUDIA GALLENTINE                      VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 2832 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 42
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25460 CLAUDIA GALLENTINE                     VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25461 CLAUDIA I. PALMER                      VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25462 CLAUDIA I. PALMER                      VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25463 CLAUDIA I. PALMER                      VARIOUS                              Wildfire               UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.25464 CLAUDIA I. PALMER                      VARIOUS                              Wildfire               UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075




                                         Page 2833 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 43
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25465 CLAUDIA LAFFERTY                         VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25466 CLAUDIA LAFFERTY                         VARIOUS                              Wildfire               UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.25467 CLAUDIA LANG                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25468 CLAUDIA LANG                             VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25469 CLAUDIA LANG                             VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25470 CLAUDIA LANG                             VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928



                                           Page 2834 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 44
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25471 CLAUDIA LUZ MOJICA                             VARIOUS                              Wildfire               UNDETERMINED
        BILL ROBINS III (SBN                                                                Litigation
        296101)ROBERT T. BRYSON              ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.25472 Claudia Martinez-Giesen                        VARIOUS                              Wildfire               UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Sumble Manzoor- Bar No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.25473 CLAUDIA MARTINEZ-GIESEN                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25474 CLAUDIA MARTINEZ-GIESEN                        VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25475 CLAUDIA MARTINUCCI DBA CLM                     VARIOUS                              Wildfire               UNDETERMINED
        MANAGEMENT                                                                          Litigation
        ERIC RATINOFFCOELL M.                ACCOUNT NO.: NOT AVAILABLE
        SIMMONS
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864




                                                 Page 2835 of 9581 to Schedule E/F Part 2

        Case: 19-30088            Doc# 906-9         Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 45
                                                              of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25476 CLAUDIA MARTINUCCI DBA CLM                VARIOUS                              Wildfire               UNDETERMINED
        MANAGEMENT                                                                     Litigation
        ROBERT W. JACKSON BRETT         ACCOUNT NO.: NOT AVAILABLE
        R. PARKINSONDANIEL E.
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25477 CLAUDIA MARTINUCCI DBA CLM                VARIOUS                              Wildfire               UNDETERMINED
        MANAGEMENT                                                                     Litigation
        JOHN N. DEMAS                   ACCOUNT NO.: NOT AVAILABLE
        DEMAS LAW GROUP, P.C.
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.25478 CLAUDIA MARTINUCCI DBA CLM                VARIOUS                              Wildfire               UNDETERMINED
        MANAGEMENT                                                                     Litigation
        JOHN F. FRIEDEMANN              ACCOUNT NO.: NOT AVAILABLE
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.25479 CLAUDIA MEGLIN                            VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX                                                                       Litigation
        LAW OFFICES OF JOHN COX,        ACCOUNT NO.: NOT AVAILABLE
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.25480 CLAUDIA MEGLIN                            VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTSGUY WATTS                                                        Litigation
                                        ACCOUNT NO.: NOT AVAILABLE
       RYAN L. THOMPSONPAIGE
       BOLDT
       WATTS GUERRA LLP
       811 BARTON SPRINGS RD. STE.
       725
       AUSTIN, TEXAS 78704


3.25481 CLAUDIA MUNOZ-LIMA                        VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                          Litigation
        BOLDT                           ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                            Page 2836 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 46
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25482 CLAUDIA MUNOZ-LIMA                       VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25483 CLAUDIA MUNOZ-LIMA                       VARIOUS                              Wildfire               UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25484 CLAUDIA PECK                             VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25485 CLAUDIA PECK                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25486 CLAUDIA PECK                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25487 CLAUDIA PECK                             VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 2837 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 47
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25488 CLAUDIA R. GROVER                      VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25489 CLAUDIA R. GROVER                      VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25490 CLAUDIA R. GROVER                      VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25491 CLAUDIA R. GROVER                      VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25492 CLAUDIA R. GROVER                      VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                      Litigation
        DOMENIC MARTINI              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.25493 CLAUDIA REEK                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                         Page 2838 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 48
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25494 CLAUDIA REEK                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25495 CLAUDIA REEK                             VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25496 CLAUDIA REEK                             VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25497 CLAUDIA WRIGHT                           VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25498 CLAUDIA WRIGHT                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2839 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 49
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25499 CLAUDIA WRIGHT                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25500 CLAUDIA WRIGHT                           VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25501 CLAUDIA ZBINDEN                          VARIOUS                              Wildfire               UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.25502 CLAUDIA ZBINDEN                          VARIOUS                              Wildfire               UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25503 CLAUDIA ZBINDEN                          VARIOUS                              Wildfire               UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.25504 CLAUDINE CAMPBELL                        VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 2840 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 50
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25505 CLAUDINE CAMPBELL                        VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25506 CLAUDINE CAMPBELL                        VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25507 CLAUDINE CAMPBELL                        VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25508 CLAUDINE CAMPBELL                        VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25509 CLAUS SORENSON                           VARIOUS                              Wildfire               UNDETERMINED
        BRIAN J. HEFFERNAN, ESQ.                                                      Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRA J. NEWSOM ESQ.
       ENGSTROM, LIPSCOMB &
       LACKA PROFESSIONAL
       CORPORATION
       10100 SANTA MONICA
       BOULEVARD, 12TH FLOOR
       LOS ANGELES, CALIFORNIA
       90067-4107


3.25510 CLAVEL, MARTIN                           VARIOUS                              Wildfire               UNDETERMINED
        1416 MYRTLE ST                                                                Litigation
        APT 16                         ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515



                                           Page 2841 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 51
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25511 CLAVELVELASCO, ANGEL                     VARIOUS                              Wildfire               UNDETERMINED
        602 WASHINGTON ST                                                             Litigation
        APT 2                          ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515


3.25512 CLAWSON, LISA                            VARIOUS                              Wildfire               UNDETERMINED
        P.O. BOX 115                                                                  Litigation
        KENWOOD, CA 95452              ACCOUNT NO.: NOT AVAILABLE


3.25513 CLAWSON, LISA                            VARIOUS                              Wildfire               UNDETERMINED
        8857 MISSION DR                                                               Litigation
        KENWOOD, CA 95452              ACCOUNT NO.: NOT AVAILABLE


3.25514 CLAY DUNAWAY                             VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25515 CLAY DUNAWAY                             VARIOUS                              Wildfire               UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25516 CLAY DUNAWAY                             VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25517 CLAY DUNAWAY                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2842 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 52
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25518 CLAY DUNAWAY                             VARIOUS                              Wildfire               UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25519 CLAY EUGENE MAAG                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25520 CLAY EUGENE MAAG                         VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25521 CLAY EUGENE MAAG                         VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25522 CLAY EUGENE MAAG                         VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25523 CLAY, BEN                                VARIOUS                              Wildfire               UNDETERMINED
        3947 BANDINI ST                                                               Litigation
        SAN DIEGO, CA 92103            ACCOUNT NO.: NOT AVAILABLE




                                           Page 2843 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 53
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25524 CLAYTON ALARCON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25525 CLAYTON ALARCON                          VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25526 CLAYTON ALARCON                          VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25527 CLAYTON ALARCON                          VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25528 CLAYTON SCHNURR                          VARIOUS                              Wildfire               UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                     Litigation
        (SBN 99126)NATASHA N.          ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                           Page 2844 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 54
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25529 CLAYTON SCHNURR                         VARIOUS                              Wildfire               UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                  Litigation
        9858)JESSICA W. HAYES.,       ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.25530 CLAYTON SCHNURR                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25531 CLAYTON SCHNURR                         VARIOUS                              Wildfire               UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25532 CLAYTON, LOUISE                         VARIOUS                              Wildfire               UNDETERMINED
        70 LONDON WAY                                                                Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.25533 CLEMENT, MORGAN                         VARIOUS                              Wildfire               UNDETERMINED
        836 LORNA DR                                                                 Litigation
        GLEN ELLEN, CA 95442          ACCOUNT NO.: NOT AVAILABLE


3.25534 CLEMONS, MIRANDA;                       VARIOUS                              Wildfire               UNDETERMINED
        ARMSTRONG, ARIELLE AND                                                       Litigation
        STOVER, LYNDYN (MINORS, BY    ACCOUNT NO.: NOT AVAILABLE
        AND THROUGH THEIR
        GUARDIAN AD LITEM, MIRANDA
        CLEMONS)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                          Page 2845 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 55
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25535 CLEMONS, MIRANDA;                      VARIOUS                              Wildfire               UNDETERMINED
        ARMSTRONG, ARIELLE AND                                                      Litigation
        STOVER, LYNDYN (MINORS, BY   ACCOUNT NO.: NOT AVAILABLE
        AND THROUGH THEIR
        GUARDIAN AD LITEM, MIRANDA
        CLEMONS)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25536 CLEMONS, MIRANDA;                  VARIOUS                                  Wildfire               UNDETERMINED
        ARMSTRONG, ARIELLE AND                                                      Litigation
        STOVER, LYNDYN (MINORS, BY ACCOUNT NO.: NOT AVAILABLE
        AND THROUGH THEIR
        GUARDIAN AD LITEM, MIRANDA
        CLEMONS)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25537 CLEVENGER, KIMBERLY               VARIOUS                                   Wildfire               UNDETERMINED
        GUERRA; CLEVENGER, MONTE                                                    Litigation
        ALAN                      ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25538 CLEVENGER, KIMBERLY                    VARIOUS                              Wildfire               UNDETERMINED
        GUERRA; CLEVENGER, MONTE                                                    Litigation
        ALAN                         ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25539 CLEVENGER, KIMBERLY                    VARIOUS                              Wildfire               UNDETERMINED
        GUERRA; CLEVENGER, MONTE                                                    Litigation
        ALAN                         ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                         Page 2846 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 56
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25540 CLIFF TRAMMEL                            VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZ, ESQ.PHILIP                                                   Litigation
        C. AMAN, ESQ.WILLIAM P.        ACCOUNT NO.: NOT AVAILABLE
        HARRIS III, ESQ.M. REGINA
        BAGDASARIAN, ESQ.GEORGE
        T. STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25541 CLIFF TRAMMEL                            VARIOUS                              Wildfire               UNDETERMINED
        RICHARD K. BRIDGFORD,                                                         Litigation
        ESQ.MICHAEL H. ARTINIAN,       ACCOUNT NO.: NOT AVAILABLE
        ESQ.
        BRIDGFORD, GLEASON &
        ARTINIAN
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.25542 CLIFF TRAMMEL                            VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.25543 CLIFFORD B. SELBY                        VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25544 CLIFFORD B. SELBY                        VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 2847 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 57
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25545 CLIFFORD B. SELBY                        VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25546 CLIFFORD B. SELBY                        VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25547 CLIFFORD BRANCH                          VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25548 CLIFFORD BRANCH                          VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25549 CLIFFORD BRANCH                          VARIOUS                              Wildfire               UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25550 CLIFFORD BROMAN                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 2848 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 58
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25551 CLIFFORD BROMAN                          VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25552 CLIFFORD BROMAN                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25553 CLIFFORD BROMAN                          VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25554 CLIFFORD DEAN DENNING                    VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25555 CLIFFORD DEAN DENNING                    VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2849 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 59
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25556 CLIFFORD DEAN DENNING                      VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                    Litigation
        APPLICATION                      ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25557 CLIFFORD DEAN DENNING                      VARIOUS                              Wildfire               UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                       Litigation
        BAR NO. 154226)                  ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25558 CLIFFORD GARRISON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25559 CLIFFORD GARRISON                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25560 CLIFFORD GARRISON                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25561 CLIFFORD GARRISON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2850 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 60
                                                          of 571
Pacific Gas and Electric Company                                                                  Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.25562 CLIFFORD GARRISON                             VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                         Litigation
        100077ALISON E. CORDOVA,            ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25563 CLIFFORD HOLLENBACK                           VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25564 Clifford Hollenback                           VARIOUS                              Wildfire               UNDETERMINED
        Mikal C. Watts (Pro Hac Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hac Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.25565 CLIFFORD PIERCE                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                           Litigation
        A. BAGHDADI                         ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25566 CLIFFORD PIERCE                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                         Litigation
        111359KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25567 CLIFFORD PIERCE                               VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                               Litigation
        178658DYLAN HUGHES- BAR             ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


                                                Page 2851 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 61
                                                             of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25568 CLIFFORD PIERCE                          VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25569 CLIFFORD R OLSON JR.                     VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25570 CLIFFORD R OLSON JR.                     VARIOUS                              Wildfire               UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.25571 CLIFFORD R OLSON JR.                     VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25572 CLIFFORD R OLSON JR.                     VARIOUS                              Wildfire               UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.25573 CLIFFORD SMITH                           VARIOUS                              Wildfire               UNDETERMINED
        EUSTACE DE SAINT                                                              Litigation
        PHALLEJOSEPH R. LUCIA          ACCOUNT NO.: NOT AVAILABLE
        RAINS LUCIA STERN ST.
        PRALLE & SILVER, PC
        2300 CONTRA COSTA BLVD.,
        SUITE 500
        PLEASANT HILL, CA 94523



                                           Page 2852 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 62
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25574 CLIFFORD, SCOTT                                VARIOUS                              Wildfire               UNDETERMINED
        14808 HOLMWOOD DR.                                                                  Litigation
        MAGALIA, CA 95954                    ACCOUNT NO.: NOT AVAILABLE


3.25575 CLIFT, CARLA                                   VARIOUS                              Wildfire               UNDETERMINED
        167 WINGARD CIRCLE                                                                  Litigation
        NAPA, CA 94558                       ACCOUNT NO.: NOT AVAILABLE


3.25576 CLIFTON BROCKMAN                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                            Litigation
        81867                                ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25577 CLIFTON BROCKMAN                               VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                            Litigation
        TOSDAL LAW FIRM                      ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25578 CLIFTON BROCKMAN                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                            Litigation
        A. BAGHDADI                          ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25579 CLIFTON BROCKMAN                               VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                             Litigation
        60768ANGELA JAE CHUN, SBN            ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.25580 Clifton Sheldon                                VARIOUS                              Wildfire               UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669



                                                 Page 2853 of 9581 to Schedule E/F Part 2

        Case: 19-30088            Doc# 906-9         Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 63
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25581 CLIFTON SHELDON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.25582 CLIFTON SHELDON                          VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.25583 CLINT FREEDLE                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25584 CLINT FREEDLE                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25585 CLINT FREEDLE                            VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 2854 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 64
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25586 CLINT FREEDLE                             VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25587 CLINT GARMAN                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25588 CLINT GARMAN                              VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25589 CLINT GARMAN                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25590 CLINT GARMAN                              VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.25591 CLINT HUDSON                              VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075




                                            Page 2855 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 65
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25592 CLINT HUDSON                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25593 CLINT HUDSON                              VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.25594 CLINTON ERVIN WEAVER                      VARIOUS                              Wildfire               UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                        Litigation
        WEAVER                          ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25595 CLINTON ERVIN WEAVER                      VARIOUS                              Wildfire               UNDETERMINED
        ALEXANDER M.                                                                   Litigation
        SCHACKNATASHA N. SERINO         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.25596 CLINTON ERVIN WEAVER                      VARIOUS                              Wildfire               UNDETERMINED
        STEPHEN B. MURRAY,                                                             Litigation
        SR.JESSICA HAYES                ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.25597 CLINTON HAMILTON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                            Page 2856 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 66
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25598 CLINTON HAMILTON                          VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                   Litigation
        APPLICATION                     ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25599 CLINTON HAMILTON                          VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                     Litigation
        ZUMMERAMANDA J.                 ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25600 CLINTON HAMILTON                          VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25601 CLINTON ROBERTSON                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25602 CLINTON ROBERTSON                         VARIOUS                              Wildfire               UNDETERMINED
        MELVIN C. BELLI - BAR NO.                                                      Litigation
        111309ROBERT J.A. FORDIANI      ACCOUNT NO.: NOT AVAILABLE
        — BAR NO. 256041
        THE BELLI LAW FIRM
        33 MILLER AVE
        MILL VALLEY, CALIFORNIA 94941


3.25603 CLINTON ROBERTSON                         VARIOUS                              Wildfire               UNDETERMINED
        DAVID P. MATTHEWS- PRO HAC                                                     Litigation
        VICE TO BE FILED                ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES LAW
        FIRM
        290S SACKETT ST.
        HOUSTON, TEXAS 77098




                                            Page 2857 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 67
                                                         of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25604 CLINTON ROBERTSON                      VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25605 CLINTON ROBERTSON                      VARIOUS                              Wildfire               UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                   Litigation
        160461)                      ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.25606 CLIVER, GINA                           VARIOUS                              Wildfire               UNDETERMINED
        607 ST MARY DR                                                              Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.25607 CLODE, OLIVER                          VARIOUS                              Wildfire               UNDETERMINED
        515 CAVEDALE ROAD                                                           Litigation
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE


3.25608 CLOE CANTARUTTI                        VARIOUS                              Wildfire               UNDETERMINED
        RICHARD SAX                                                                 Litigation
        LAW OFFICES OF RICHARD SAX   ACCOUNT NO.: NOT AVAILABLE
        448 SEBASTOPOL AVENUE
        SANTA ROSA, CA 95401


3.25609 CLOSS, SUSAN                      VARIOUS                                   Wildfire               UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                      Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25610 CLOSS, SUSAN                           VARIOUS                              Wildfire               UNDETERMINED
        ELLIOT ADLERBRITTANY                                                        Litigation
        ZUMMER                       ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25611 CLOSS, SUSAN                           VARIOUS                              Wildfire               UNDETERMINED
        GERARD SINGLETONERIKA L.                                                    Litigation
        VASQUEZAMANDA LOCUTRO        ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                         Page 2858 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 68
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25612 CLOW, CAROL                              VARIOUS                              Wildfire               UNDETERMINED
        14218 WINGATE CIRCLE                                                          Litigation
        MAGALIA, CA 95954              ACCOUNT NO.: NOT AVAILABLE


3.25613 CLYDE DUNCAN                             VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25614 CLYDE DUNCAN                             VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25615 CLYDE DUNCAN                             VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25616 CLYDE DUNCAN                             VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25617 CLYDE DUNCAN                             VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 2859 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 69
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25618 CLYDE IKEDA                               VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25619 CLYDE IKEDA                               VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25620 CLYDE IKEDA                               VARIOUS                              Wildfire               UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.25621 CLYDE IKEDA                               VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.25622 CNA INSURANCE COMPANY                     VARIOUS                              Wildfire               UNDETERMINED
        HOWARD D. MAYCON                                                               Litigation
        COZEN O'CONNOR                  ACCOUNT NO.: NOT AVAILABLE
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25623 CNA INSURANCE COMPANY                     VARIOUS                              Wildfire               UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                        Litigation
        JANG & ASSOCIATES LLP           ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25624 CNA INSURANCE COMPANY                     VARIOUS                              Wildfire               UNDETERMINED
        KEVIN D. BUSHTHOMAS M.                                                         Litigation
        REGANDAVID D. BRISCO            ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101




                                            Page 2860 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 70
                                                         of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25625 COAR, CECILE                           VARIOUS                              Wildfire               UNDETERMINED
        7014 OAKMONT DRIVE                                                          Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.25626 COAST NATIONAL INSURANCE               VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                     Litigation
        CRAIG S. SIMON (SBN 78158)   ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.25627 COAST NATIONAL INSURANCE               VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                     Litigation
        CRAIG S. SIMON               ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.25628 COATS, CARL                            VARIOUS                              Wildfire               UNDETERMINED
        15116 JACK PINE WAY                                                         Litigation
        MAGALIA, CA 95954            ACCOUNT NO.: NOT AVAILABLE


3.25629 COCKERHAM, MICHAEL                     VARIOUS                              Wildfire               UNDETERMINED
        P.O. BOX 274                                                                Litigation
        OREGON HOUSE, CA 95962       ACCOUNT NO.: NOT AVAILABLE


3.25630 CODDING, JAMES                         VARIOUS                              Wildfire               UNDETERMINED
        1526 BARN OWL PLACE                                                         Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.25631 CODY AGOST                             VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25632 CODY AGOST                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                         Page 2861 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 71
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25633 CODY AGOST                               VARIOUS                              Wildfire               UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25634 CODY AGOST                               VARIOUS                              Wildfire               UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25635 CODY AGOST                               VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25636 CODY BOSTON                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25637 CODY BOSTON                              VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25638 CODY BOSTON                              VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                           Page 2862 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 72
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25639 CODY BOSTON                                VARIOUS                              Wildfire               UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                     Litigation
         REINER, SLAUGHTER &             ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25640 CODY CLOYD                                 VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25641 CODY CLOYD                                 VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25642 CODY CLOYD                                 VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25643 CODY CLOYD                                 VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25644 CODY CLOYD                                 VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 2863 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 73
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25645 CODY H O'KELLY                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25646 CODY H O'KELLY                           VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25647 CODY H O'KELLY                           VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25648 CODY H O'KELLY                           VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25649 CODY H O'KELLY                           VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25650 CODY MACKEL                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25651 CODY MACKEL                              VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


                                           Page 2864 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 74
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25652 CODY MACKEL                                VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                        Litigation
        #117228                          ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25653 CODY MACKEL                                VARIOUS                              Wildfire               UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                     Litigation
         REINER, SLAUGHTER &             ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25654 CODY MORGAN                                VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25655 CODY MORGAN                                VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25656 CODY MORGAN                                VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25657 CODY MORGAN                                VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2865 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 75
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25658 CODY MORGAN                              VARIOUS                              Wildfire               UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.25659 CODY NIEPORTE                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25660 CODY NIEPORTE                            VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25661 CODY NIEPORTE                            VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25662 CODY NIEPORTE                            VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25663 COHEN, MARYN                             VARIOUS                              Wildfire               UNDETERMINED
        17169 HWY 12                                                                  Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE




                                           Page 2866 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 76
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25664 COIT, JAMES                            VARIOUS                              Wildfire               UNDETERMINED
        DANIEL G. WHALEN                                                            Litigation
        ENGSTROM LIPSCOMB & LACK     ACCOUNT NO.: NOT AVAILABLE
        10100 SANTA MONICA BLVD.,
        12TH FLOOR
        LOS ANGELES, CA 90067


3.25665 COKER, THOMAS M.;                      VARIOUS                              Wildfire               UNDETERMINED
        BROTHERTON, TABATHA SUE                                                     Litigation
        GERARD SINGLETONERIKA L.     ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25666 COKER, THOMAS M.;                 VARIOUS                                   Wildfire               UNDETERMINED
        BROTHERTON, TABATHA SUE                                                     Litigation
        CO-COUNSELDEMETRIOS A.    ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25667 COKER, THOMAS M.;                      VARIOUS                              Wildfire               UNDETERMINED
        BROTHERTON, TABATHA SUE                                                     Litigation
        ELLIOT ADLERBRITTANY         ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25668 COLASSE, PHILIPPE                      VARIOUS                              Wildfire               UNDETERMINED
        30 NOONAN RANCH CIRCLE                                                      Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.25669 COLBURN, ADAM GREGORY                  VARIOUS                              Wildfire               UNDETERMINED
        ELLIOT ADLERBRITTANY                                                        Litigation
        ZUMMER                       ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25670 COLBURN, ADAM GREGORY                  VARIOUS                              Wildfire               UNDETERMINED
        GERARD SINGLETONERIKA L.                                                    Litigation
        VASQUEZAMANDA LOCUTRO        ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                         Page 2867 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 77
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25671 COLBURN, ADAM GREGORY             VARIOUS                                     Wildfire               UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25672 COLBY BOSTON                             VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25673 COLBY BOSTON                             VARIOUS                              Wildfire               UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25674 COLBY BOSTON                             VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25675 COLBY BOSTON                             VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25676 COLBY PAYNE                              VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 2868 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 78
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25677 COLBY PAYNE                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25678 COLBY PAYNE                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25679 COLBY PAYNE                              VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25680 COLE, CRISTINA                           VARIOUS                              Wildfire               UNDETERMINED
        3324 TWIN OAKS DR                                                             Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.25681 COLEEN KUBACAK                           VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25682 COLEEN KUBACAK                           VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 2869 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 79
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25683 COLEEN LATOSA                            VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.25684 COLEEN LATOSA                            VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25685 COLEEN LATOSA                            VARIOUS                              Wildfire               UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25686 COLEMAN, ADDISON; SARA                   VARIOUS                              Wildfire               UNDETERMINED
        RADER-COLEMAN                                                                 Litigation
        (ARMSTRONG); COLEMAN,          ACCOUNT NO.: NOT AVAILABLE
        ABIGAL; ANNABELLA; AND
        APRIL (THROUGH GAL SARAH
        RADER-COLEMAN) (COLEMAN)
        FRANK M. PITRE, ALISON E.
        CORDOVA
        841 MALCOM ROAD
        SUITE 201
        BURLINGAME, CA 94011


3.25687 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25688 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                           Page 2870 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 80
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25689 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.25690 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25691 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25692 COLETTE JOHN                             VARIOUS                              Wildfire               UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.25693 COLETTE PARDINI                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                           Page 2871 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 81
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25694 Colette Pardini                                VARIOUS                              Wildfire               UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.25695 COLETTE PARDINI                                VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25696 COLETTI, TODD                                  VARIOUS                              Wildfire               UNDETERMINED
        1969 RESPITE PL                                                                     Litigation
        SANTA ROSA, CA 95403                 ACCOUNT NO.: NOT AVAILABLE


3.25697 COLIN FOSTER                                   VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL                                                                       Litigation
        TOSDAL LAW FIRM                      ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25698 COLIN FOSTER                                   VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG                                                                 Litigation
        MICHAEL S. FEINBERG, APLC            ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25699 COLIN FOSTER                                   VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                            Litigation
        60768GAYLE M. BLATT, SBN             ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101




                                                 Page 2872 of 9581 to Schedule E/F Part 2

        Case: 19-30088            Doc# 906-9         Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 82
                                                              of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25700 COLIN GILMORE                             VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25701 COLIN GILMORE                             VARIOUS                              Wildfire               UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25702 COLIN GILMORE                             VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.25703 COLIN GILMORE                             VARIOUS                              Wildfire               UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.25704 COLIN RUDOLPH                             VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25705 COLLAY, MICHELLE                          VARIOUS                              Wildfire               UNDETERMINED
        DANIEL G. WHALEN                                                               Litigation
        ENGSTROM LIPSCOMB & LACK        ACCOUNT NO.: NOT AVAILABLE
        10100 SANTA MONICA BLVD.,
        12TH FLOOR
        LOS ANGELES, CA 90067


3.25706 COLLEEN AHERN GALVIN                      VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX                                                                       Litigation
        LAW OFFICES OF JOHN COX,        ACCOUNT NO.: NOT AVAILABLE
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                            Page 2873 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 83
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25707 COLLEEN AHERN GALVIN                     VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTSGUY WATTS                                                       Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       RYAN L. THOMPSONPAIGE
       BOLDT
       WATTS GUERRA LLP
       811 BARTON SPRINGS RD. STE.
       725
       AUSTIN, TEXAS 78704


3.25708 COLLEEN ARNOL                            VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25709 COLLEEN ARNOL                            VARIOUS                              Wildfire               UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25710 COLLEEN ARNOL                            VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25711 COLLEEN ARNOL                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2874 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 84
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25712 COLLEEN BLACK                              VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                        Litigation
        J. EBALLAR                       ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25713 COLLEEN BLACK                              VARIOUS                              Wildfire               UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                        Litigation
        AMANWILLIAM P. HARRIS            ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25714 COLLEEN BOTTINI                            VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25715 COLLEEN BOTTINI                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25716 COLLEEN BOTTINI                            VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25717 COLLEEN BOTTINI                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108



                                             Page 2875 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 85
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25718 COLLEEN BOTTINI                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                     Litigation
        SBN: 110909ANDREA R.           ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25719 COLLEEN LYNN ALBERT                      VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25720 COLLEEN LYNN ALBERT                      VARIOUS                              Wildfire               UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25721 COLLEEN LYNN ALBERT                      VARIOUS                              Wildfire               UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25722 COLLEEN LYNN ALBERT                      VARIOUS                              Wildfire               UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25723 COLLEEN MULGREW                          VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


                                           Page 2876 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 86
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25724 COLLEEN MULGREW                          VARIOUS                              Wildfire               UNDETERMINED
        WILLIAM A. DANIELS                                                            Litigation
        DANIELS LAW                    ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.25725 COLLEEN MULGREW                          VARIOUS                              Wildfire               UNDETERMINED
        J. GARY GWILLIAMRANDALL E.                                                    Litigation
        STRAUSS                        ACCOUNT NO.: NOT AVAILABLE
        GWILLIAM, IVARY, CHIOSSO,
        CAVALLI & BREWER
        1999 HARRISON STREET, SUITE
        1600
        OAKLAND, CA 94612


3.25726 COLLEEN MULGREW                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25727 COLLEEN MULGREW                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25728 COLLEEN PISANESCHI                       VARIOUS                              Wildfire               UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.25729 COLLEEN PISANESCHI                       VARIOUS                              Wildfire               UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 2877 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 87
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25730 COLLEEN PRESTIDGE                      VARIOUS                              Wildfire               UNDETERMINED
        SANDRA RIBERA SPEEDMIA                                                      Litigation
        MATTIS                       ACCOUNT NO.: NOT AVAILABLE
        RIBERA LAW FIRM APC
        157 WEST PORTAL AVENUE,
        SUITE 2
        SAN FRANCISCO, CA 94127


3.25731 COLLEY, CHANDRA                        VARIOUS                              Wildfire               UNDETERMINED
        330 WIKIUP DR                                                               Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.25732 COLLINS, JEFFREY                       VARIOUS                              Wildfire               UNDETERMINED
        1445 PARSONS DRIVE                                                          Litigation
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.25733 COLLINS, LORRAINE                      VARIOUS                              Wildfire               UNDETERMINED
        8849 HOOD MOUNTAIN WAY                                                      Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.25734 COLONIAL COUNTY MUTUAL                 VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE CO.                                                               Litigation
        CRAIG S. SIMON (SBN 78158)   ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.25735 COLONIAL COUNTY MUTUAL                 VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE CO.                                                               Litigation
        MAURA WALSH                  ACCOUNT NO.: NOT AVAILABLE
        OCHOAWAYLON J.
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939


3.25736 COLONIAL COUNTY MUTUAL                 VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE CO.                                                               Litigation
        MAURA WALSH                  ACCOUNT NO.: NOT AVAILABLE
        OCHOAWAYLON J.
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939




                                         Page 2878 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 88
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25737 COLONIAL COUNTY MUTUAL                   VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE CO.                                                                 Litigation
        CRAIG S. SIMON (SBN 78158)     ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.25738 COLONIAL COUNTY MUTUAL                   VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                             Litigation
        MARK S. GROTEFELDMAURA         ACCOUNT NO.: NOT AVAILABLE
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.25739 COLONIAL COUNTY MUTUAL                   VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                             Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25740 COLONIAL COUNTY MUTUAL                   VARIOUS                              Wildfire               UNDETERMINED
        INSURANCE COMPANY                                                             Litigation
        CRAIG S. SIMON                 ACCOUNT NO.: NOT AVAILABLE
        BERGER KHAN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340

       IRVINE, CALIFORNIA 92614-8516


3.25741 COLORFLOWS, ELIJAH CANALES               VARIOUS                              Wildfire               UNDETERMINED
        11219 DAWN TERRACE YANKEE                                                     Litigation
        HILL 95965                     ACCOUNT NO.: NOT AVAILABLE
        YANKEE HILL, CA 95965


3.25742 COLSHID SCARKOURI PARTOVI                VARIOUS                              Wildfire               UNDETERMINED
        ROBERT W. THOMPSON                                                            Litigation
        THOMPSON LAW OFFICES, P.C.     ACCOUNT NO.: NOT AVAILABLE
        700 AIRPORT BLVD., SUITE 160
        BURLINGAME, CA 94010


3.25743 COMBS, JULIE                             VARIOUS                              Wildfire               UNDETERMINED
        965 LOS ALAMOS RD                                                             Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE



                                           Page 2879 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 89
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25744 COMET CORN-SOLESKI,                     VARIOUS                              Wildfire               UNDETERMINED
        SHERRY                                                                       Litigation
        3485 AIRWAY DR                ACCOUNT NO.: NOT AVAILABLE
        E
        SANTA ROSA, CA 95403


3.25745 COMMERCE WEST INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25746 COMMERCE WEST INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25747 COMMERCE WEST INSURANCE                 VARIOUS                              Wildfire               UNDETERMINED
        COMPANY                                                                      Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25748 COMMUNITY ACTION                        VARIOUS                              Wildfire               UNDETERMINED
        PARTNERSHIP OF SONOMA                                                        Litigation
        COUNTY-BUCKLEY, CARLA         ACCOUNT NO.: NOT AVAILABLE
        141 STONY CIR STE 210
        SANTA ROSA, CA 95401


3.25749 COMMUNITY HOUSING                       VARIOUS                              Wildfire               UNDETERMINED
        IMPROVEMENT PROGRAM, INC.                                                    Litigation
        MICHAEL A. KELLYKHALDOUN      ACCOUNT NO.: NOT AVAILABLE
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2880 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 90
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.25750 COMMUNITY HOUSING                         VARIOUS                              Wildfire               UNDETERMINED
        IMPROVEMENT PROGRAM, INC.                                                      Litigation
        MICHAEL S. FEINBERG, SBN        ACCOUNT NO.: NOT AVAILABLE
        81867
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25751 COMMUNITY HOUSING                         VARIOUS                              Wildfire               UNDETERMINED
        IMPROVEMENT PROGRAM, INC.                                                      Litigation
        THOMAS TOSDAL, SBN 67834        ACCOUNT NO.: NOT AVAILABLE
        TOSDAL LAW FIRM
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25752 COMMUNITY HOUSING                         VARIOUS                              Wildfire               UNDETERMINED
        IMPROVEMENT PROGRAM, INC.                                                      Litigation
        DAVID S. CASEY, JR., SBN        ACCOUNT NO.: NOT AVAILABLE
        60768ANGELA JAE CHUN, SBN
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.25753 COMMUNITY HOUSING                         VARIOUS                              Wildfire               UNDETERMINED
        IMPROVEMENT PROGRAM,                                                           Litigation
        KAREN TALLMAN                   ACCOUNT NO.: NOT AVAILABLE
        16508 SE 24TH ST.
        VANCOUVER, CA 98683


3.25754 CONATSER, JENNIFER JOY                    VARIOUS                              Wildfire               UNDETERMINED
        ELLIOT ADLERBRITTANY                                                           Litigation
        ZUMMER                          ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25755 CONATSER, JENNIFER JOY                    VARIOUS                              Wildfire               UNDETERMINED
        GERARD SINGLETONERIKA L.                                                       Litigation
        VASQUEZAMANDA LOCUTRO           ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25756 CONATSER, JENNIFER JOY            VARIOUS                                      Wildfire               UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                         Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101



                                            Page 2881 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9       Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 91
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25757 CONCHITA G.M. SEALE                     VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25758 CONCHITA G.M. SEALE                     VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25759 CONCHITA G.M. SEALE                     VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25760 CONCHITA G.M. SEALE                     VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25761 CONCHITA G.M. SEALE                     VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25762 CONDER, BREANNE; FLYNN,            VARIOUS                                   Wildfire               UNDETERMINED
        ZEBULUN; LEWIS, DAYTON, (A                                                   Litigation
        MINOR, BY AND THROUGH HIS  ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, BREANNE
        CONDER)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101




                                          Page 2882 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 92
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25763 CONDER, BREANNE; FLYNN,                VARIOUS                              Wildfire               UNDETERMINED
        ZEBULUN; LEWIS, DAYTON, (A                                                  Litigation
        MINOR, BY AND THROUGH HIS    ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, BREANNE
        CONDER)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25764 CONDER, BREANNE; FLYNN,                VARIOUS                              Wildfire               UNDETERMINED
        ZEBULUN; LEWIS, DAYTON, (A                                                  Litigation
        MINOR, BY AND THROUGH HIS    ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, BREANNE
        CONDER)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25765 CONDER, DURISE ANN;               VARIOUS                                   Wildfire               UNDETERMINED
        CONDER, RODNEY HOWARD;                                                      Litigation
        CONDER, LYNDA CHANEL (A   ACCOUNT NO.: NOT AVAILABLE
        MINOR, BY AND THROUGH HER
        GUARDIAN AD LITEM RODNEY
        HOWARD CONDER)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25766 CONDER, DURISE ANN;                    VARIOUS                              Wildfire               UNDETERMINED
        CONDER, RODNEY HOWARD;                                                      Litigation
        CONDER, LYNDA CHANEL (A      ACCOUNT NO.: NOT AVAILABLE
        MINOR, BY AND THROUGH HER
        GUARDIAN AD LITEM RODNEY
        HOWARD CONDER)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                         Page 2883 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 93
                                                      of 571
Pacific Gas and Electric Company                                                                   Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25767 CONDER, DURISE ANN;                            VARIOUS                              Wildfire               UNDETERMINED
        CONDER, RODNEY HOWARD;                                                              Litigation
        CONDER, LYNDA CHANEL (A              ACCOUNT NO.: NOT AVAILABLE
        MINOR, BY AND THROUGH HER
        GUARDIAN AD LITEM RODNEY
        HOWARD CONDER)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25768 CONDER, KENNEY;                                VARIOUS                              Wildfire               UNDETERMINED
        BETTENCOURT, SONIA;                                                                 Litigation
        BETTENCOURT, ALYSSA (A               ACCOUNT NO.: NOT AVAILABLE
        MINOR, BY AND THROUGH HER
        GUARDIAN AD LITEM SONIA
        BETTENCOURT);
        BETTENCOURT, ANDREW
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25769 Conder, Kenney; Bettencourt,                   VARIOUS                              Wildfire               UNDETERMINED
        Sonia; Bettencourt, Alyssa (a                                                       Litigation
        minor, by and through her guardian   ACCOUNT NO.: NOT AVAILABLE
        ad litem Sonia Bettencourt);
        Bettencourt, Andrew
        Gerard SingletonErika L.
        VasquezAmanda LoCutro
        SINGLETON LAW FIRM
        115 West Plaza Street
        Solana Beach, CA 92075


3.25770 CONDER, KENNEY;                   VARIOUS                                           Wildfire               UNDETERMINED
        BETTENCOURT, SONIA;                                                                 Litigation
        BETTENCOURT, ALYSSA (A    ACCOUNT NO.: NOT AVAILABLE
        MINOR, BY AND THROUGH HER
        GUARDIAN AD LITEM SONIA
        BETTENCOURT);
        BETTENCOURT, ANDREW
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25771 CONDON, JUDY                                   VARIOUS                              Wildfire               UNDETERMINED
        15561 ARNOLD DRIVE                                                                  Litigation
        SONOMA, CA 95476                     ACCOUNT NO.: NOT AVAILABLE




                                                 Page 2884 of 9581 to Schedule E/F Part 2

        Case: 19-30088            Doc# 906-9         Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 94
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25772 CONDON, JUDY                             VARIOUS                              Wildfire               UNDETERMINED
        15561 ARNOLD DRIVE                                                            Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.25773 CONLEY, ROBERT ANDREW                    VARIOUS                              Wildfire               UNDETERMINED
        ELLIOT ADLERBRITTANY                                                          Litigation
        ZUMMER                         ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25774 CONLEY, ROBERT ANDREW                    VARIOUS                              Wildfire               UNDETERMINED
        GERARD SINGLETONERIKA L.                                                      Litigation
        VASQUEZAMANDA LOCUTRO          ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25775 CONLEY, ROBERT ANDREW             VARIOUS                                     Wildfire               UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25776 CONLON, SUSAN                            VARIOUS                              Wildfire               UNDETERMINED
        750 JEAN MARIE DRIVE                                                          Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.25777 CONNI BEALL                              VARIOUS                              Wildfire               UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25778 CONNI BEALL                              VARIOUS                              Wildfire               UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 2885 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 95
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25779 CONNI BEALL                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25780 CONNI BEALL                            VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25781 CONNIE DANILOV                         VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25782 CONNIE DANILOV                         VARIOUS                              Wildfire               UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.25783 CONNIE DANILOV                         VARIOUS                              Wildfire               UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075




                                         Page 2886 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 96
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25784 CONNIE DANILOV                           VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25785 CONNIE EPPERSON                          VARIOUS                              Wildfire               UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25786 CONNIE EPPERSON                          VARIOUS                              Wildfire               UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25787 CONNIE EPPERSON                          VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25788 CONNIE EPPERSON                          VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25789 CONNIE EPPERSON                          VARIOUS                              Wildfire               UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                           Page 2887 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 97
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25790 CONNIE L GRAHAM                         VARIOUS                              Wildfire               UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25791 CONNIE L GRAHAM                         VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25792 CONNIE L GRAHAM                         VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25793 CONNIE L GRAHAM                         VARIOUS                              Wildfire               UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25794 CONNIE L GRAHAM                         VARIOUS                              Wildfire               UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25795 CONNIE MAYER                            VARIOUS                              Wildfire               UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                     Litigation
        60768ANGELA JAE CHUN, SBN     ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101




                                          Page 2888 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 98
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25796 CONNIE MAYER                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                        Litigation
        81867                            ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.25797 CONNIE MAYER                               VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25798 CONNIE MAYER                               VARIOUS                              Wildfire               UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                        Litigation
        TOSDAL LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.25799 CONNIE PARKER                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25800 CONNIE PARKER                              VARIOUS                              Wildfire               UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25801 CONNIE PARKER                              VARIOUS                              Wildfire               UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25802 CONNIE PARKER                              VARIOUS                              Wildfire               UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


                                             Page 2889 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-9        Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 99
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25803 CONNIE PARKER                            VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.25804 CONNIE ROBERTS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25805 CONNIE ROBERTS                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25806 CONNIE ROBERTS                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25807 CONNIE ROBERTS                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25808 CONNIE WHITTED                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25809 CONNIE WHITTED                           VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


                                           Page 2890 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 100
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25810 CONNIE WHITTED                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25811 CONNIE WHITTED                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25812 CONNIE WHITTED                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25813 CONNIFF, CATHRINE                          VARIOUS                              Wildfire                UNDETERMINED
        321 MUND RD                                                                     Litigation
        DEER PARK, CA 94576              ACCOUNT NO.: NOT AVAILABLE


3.25814 CONNOR MOMSEN                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                       Litigation
        DAVISKEVIN M.                    ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.25815 CONNOR MOMSEN                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                         Litigation
        D. EDWARDS                       ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104




                                             Page 2891 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 101
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25816 CONNOR WRIGHT                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25817 CONNOR WRIGHT                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25818 CONRAD COLBRANDT                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25819 CONRAD COLBRANDT                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25820 CONRAD COLBRANDT                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25821 CONRAD COLBRANDT                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101



                                           Page 2892 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 102
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25822 CONRAD COLBRANDT                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.25823 CONRAD J. CRAFT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25824 CONRAD J. CRAFT                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25825 CONRAD J. CRAFT                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228BRETT R. PARKINSON,     ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25826 CONRAD J. CRAFT                          VARIOUS                              Wildfire                UNDETERMINED
        §ETH L. GOLDSTEIN                                                             Litigation
        LAW OFFICES OF SETH L.         ACCOUNT NO.: NOT AVAILABLE
        GOLDSTEIN
        2100 GARDEN ROAD, SUITE H-8
        MONTEREY, CA. 93940


3.25827 CONRAD WONG                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2893 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 103
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25828 CONRAD WONG                            VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                          Litigation
        DANIELS LAW                  ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.25829 CONRAD WONG                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25830 CONRAD WONG                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25831 CONRAD WONG                            VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                  Litigation
        54426) DANIEL S. ROBINSON    ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.25832 CONREY, ANTHONY R.; WALLS,             VARIOUS                              Wildfire                UNDETERMINED
        CHERYL L.                                                                   Litigation
        ELLIOT ADLERBRITTANY         ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25833 CONREY, ANTHONY R.; WALLS,             VARIOUS                              Wildfire                UNDETERMINED
        CHERYL L.                                                                   Litigation
        GERARD SINGLETONERIKA L.     ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25834 CONREY, ANTHONY R.; WALLS,         VARIOUS                                  Wildfire                UNDETERMINED
        CHERYL L.                                                                   Litigation
        CO-COUNSELDEMETRIOS A.     ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


                                         Page 2894 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 104
                                                      of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25835 CONSTANCE SHAPIRO                              VARIOUS                              Wildfire                UNDETERMINED
        LOUISE H. RENNE GEOFFREY                                                            Litigation
        SPELLBERGALEX LEMBERG                ACCOUNT NO.: NOT AVAILABLE
        RENNE PUBLIC LAW GROUP
        350 SANSOME STREET, SUITE
        300
        SAN FRANCISCO, CALIFORNIA
        94104


3.25836 CONSTANCE TIEGEL                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25837 Constance Tiegel                               VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.25838 CONSTANCE TIEGEL                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.25839 CONSTANCE WOLFE                                VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                            Litigation
        J. EBALLAR                           ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024



                                                 Page 2895 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 105
                                                              of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25840 CONSTANCE WOLFE                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                        Litigation
        AMANWILLIAM P. HARRIS            ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25841 CONSTANTINA HOWARD                         VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.25842 CONSTANTINA HOWARD                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH FEIST -- SBN                                                             Litigation
        249447JONATHAN J.                ACCOUNT NO.: NOT AVAILABLE
        GRIFFITH -- SBN 266891
        NORTHERN CALIFORNIA LAW
        GROUP, PC.
        2611 ESPLANADE
        CHICO, CA 95973


3.25843 CONSTANTINA HOWARD                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25844 CONSTANTINA HOWARD                         VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.25845 CONSTANTINA HOWARD                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2896 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 106
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25846 CONSTANZA PINZON                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25847 CONSTANZA PINZON                         VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25848 CONSTANZA PINZON                         VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25849 CONSTITUTION STATE                       VARIOUS                              Wildfire                UNDETERMINED
        SERVICES, LLC                                                                 Litigation
        A. SCOTT LOEWE,                ACCOUNT NO.: NOT AVAILABLE
        #230606MARIE BAUMAN.
        #252584PA1RICK Y. HOWELL,
        #298296
        BAUMAN LOEWE WITT &
        MAXWELL, PLLC
        8765 E. BELL ROAD, SUITE 210
        SCOTTSDALE, AZ 85265


3.25850 CONTINENTAL CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25851 CONTINENTAL CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                           Page 2897 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 107
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.25852 CONTINENTAL CASUALTY                       VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25853 Continental Casualty Company                VARIOUS                             Wildfire                UNDETERMINED
        Paul A. Casetta (Pro Hac                                                        Litigation
        Pending)Alan B. McMaster (Pro       ACCOUNT NO.: NOT AVAILABLE
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067


3.25854 CONTINENTAL INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.25855 CONTINENTAL INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.25856 CONTINENTAL INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        HOWARD D. MAYCON                ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.25857 CONTRERAS, ALMA                            VARIOUS                              Wildfire                UNDETERMINED
        3901 COUNTRY CLUB DR                                                            Litigation
        A                               ACCOUNT NO.: NOT AVAILABLE
        CLEARLAKE, CA 95422




                                             Page 2898 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 108
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25858 CONTRERAS, EDUARDO,                     VARIOUS                              Wildfire                UNDETERMINED
        SUSANA, VIOLETA AND HUGO, A                                                  Litigation
        MINOR, BY AND THROUGH HIS     ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, SUSANA
        CONTRERAS
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25859 CONTRERAS, EDUARDO,                 VARIOUS                                  Wildfire                UNDETERMINED
        SUSANA, VIOLETA AND HUGO, A                                                  Litigation
        MINOR, BY AND THROUGH HIS   ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, SUSANA
        CONTRERAS
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.25860 CONTRERAS, EDUARDO,                     VARIOUS                              Wildfire                UNDETERMINED
        SUSANA, VIOLETA AND HUGO, A                                                  Litigation
        MINOR, BY AND THROUGH HIS     ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM, SUSANA
        CONTRERAS
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25861 CONTRERAS, STEVEN MICHAEL;              VARIOUS                              Wildfire                UNDETERMINED
        NEVAREZ, CHERYL ARDELL                                                       Litigation
        GERALD SINGLETON              ACCOUNT NO.: NOT AVAILABLE
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25862 CONTRERAS, STEVEN MICHAEL;              VARIOUS                              Wildfire                UNDETERMINED
        NEVAREZ, CHERYL ARDELL                                                       Litigation
        CO-COUNSEL                    ACCOUNT NO.: NOT AVAILABLE
        525 B STREET
        SUITE 1500
        SAN DIEGO, CA 92101


3.25863 CONTRERAS, STEVEN MICHAEL;              VARIOUS                              Wildfire                UNDETERMINED
        NEVAREZ, CHERYL ARDELL                                                       Litigation
        ELLIOT ADLER                  ACCOUNT NO.: NOT AVAILABLE
        402 W BROADWAY
        SUITE 860
        SAN DIEGO, CA 92101




                                          Page 2899 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 109
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.25864 CONTRERAS, YOLANDA                     VARIOUS                              Wildfire                UNDETERMINED
        17900 SAN JACINTO DR                                                        Litigation
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE


3.25865 CONWAY, MONICA                         VARIOUS                              Wildfire                UNDETERMINED
        17142 CEDAR AVE                                                             Litigation
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE


3.25866 COOK, ANITA                            VARIOUS                              Wildfire                UNDETERMINED
        253 OAK SHADOW DR                                                           Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.25867 COOK, JOSHUA M., BENTON                VARIOUS                              Wildfire                UNDETERMINED
        AND LORETTA                                                                 Litigation
        MIKE DANKOKRISTINE           ACCOUNT NO.: NOT AVAILABLE
        MEREDITHSHAWN
        MILLERBRAD BOWEN
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.25868 COOK, JOSHUA M., BENTON                VARIOUS                              Wildfire                UNDETERMINED
        AND LORETTA                                                                 Litigation
        DARIO DE GHETALDI AMANDA     ACCOUNT NO.: NOT AVAILABLE
        L. RIDDLE CLARE CAPACCIOLI
        VELASQUEZ
        COREY, LUZAICH, DE
        GHETALDL, NASTARI & RIDDLE
        LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.25869 COOLEY, CECIL                          VARIOUS                              Wildfire                UNDETERMINED
        3820 OLD HIGHWAY 53 APT 2                                                   Litigation
        CLEARLAKE, CA 95422          ACCOUNT NO.: NOT AVAILABLE


3.25870 COOLEY, JARED                          VARIOUS                              Wildfire                UNDETERMINED
        4730 TARTON DR                                                              Litigation
        SANTA ROSA, CA 95405         ACCOUNT NO.: NOT AVAILABLE


3.25871 COOPER, GERRY                          VARIOUS                              Wildfire                UNDETERMINED
        1093 BLUE RIDGE DR                                                          Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE




                                         Page 2900 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 110
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25872 COPELAND, ROBERT                         VARIOUS                              Wildfire                UNDETERMINED
        DANIEL G. WHALEN                                                              Litigation
        ENGSTROM LIPSCOMB & LACK       ACCOUNT NO.: NOT AVAILABLE
        10100 SANTA MONICA BLVD.,
        12TH FLOOR
        LOS ANGELES, CA 90067


3.25873 COPUS, PATRICIA                          VARIOUS                              Wildfire                UNDETERMINED
        6909 ERLAND ROAD                                                              Litigation
        SANTA ROSA, CA 95404           ACCOUNT NO.: NOT AVAILABLE


3.25874 CORA KOLACZ                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25875 CORA KOLACZ                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25876 CORA KOLACZ                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25877 CORA KOLACZ                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.25878 CORA KOLACZ                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                           Page 2901 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 111
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.25879 CORA KOLACZ                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                    Litigation
        WALKUP, MELODIA, KELLY &             ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25880 CORA KOLACZ                                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                   Litigation
        DREYER BABICH BUCCOLA                ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25881 CORA KOLACZ                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                    Litigation
        WALKUP, MELODIA, KELLY &             ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25882 CORA KOLACZ                                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                               Litigation
        SINGLETONERIKA L.                    ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25883 CORA KOLACZ                                    VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                             Litigation
        125868JUSTIN J. EBALLAR,             ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25884 Cora Loveland                                  VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669




                                                 Page 2902 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 112
                                                              of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25885 CORA LOVELAND                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.25886 CORA LOVELAND                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.25887 CORALIE BOKMAN                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25888 CORALIE BOKMAN                          VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                   Litigation
        ZUMMERAMANDA J.               ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25889 CORALIE BOKMAN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2903 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 113
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25890 CORALIE BOKMAN                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25891 CORBY SARGENT                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.25892 CORCORAN, WILLIAM AND                    VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH                                                                     Litigation
        ERIC RATINOFFGREG STUCK        ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP.
        401 WATT AVENUE, SUITE 1
        SACRAMENTO, CA 95864


3.25893 CORDEIRO, MATTHEW                        VARIOUS                              Wildfire                UNDETERMINED
        2025 MONTICELLO RD                                                            Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.25894 CORDELIA ANDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25895 CORDELIA ANDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                     Litigation
        (SBN 99126)NATASHA N.          ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                           Page 2904 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 114
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25896 CORDELIA ANDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                   Litigation
        9858)JESSICA W. HAYES.,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.25897 CORDELIA ANDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                   Litigation
        248092)JACK W. WEAVER,         ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25898 CORDELLOS, ADINA                         VARIOUS                              Wildfire                UNDETERMINED
        963 MADRONE RD                                                                Litigation
        B6                             ACCOUNT NO.: NOT AVAILABLE
        GLEN ELLEN, CA 95442


3.25899 CORDES, LAURA                            VARIOUS                              Wildfire                UNDETERMINED
        2137 CROSSPOINT AVE                                                           Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.25900 CORDOZA, EV                              VARIOUS                              Wildfire                UNDETERMINED
        2288 GAMBELS WAY                                                              Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.25901 COREY GURULE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25902 COREY GURULE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 2905 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 115
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25903 COREY GURULE                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25904 COREY GURULE                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25905 CORINE WILSON                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25906 CORINE WILSON                            VARIOUS                              Wildfire                UNDETERMINED
        RAFEY S. BALABANIAN (SBN                                                      Litigation
        315962)TODD LOGAN (SBN         ACCOUNT NO.: NOT AVAILABLE
        305912)J. AARON LAWSON
        (SBN 319306)LILY HOUGH (SBN
        315277)
        EDELSON PC
        123 TOWNSEND STREET, SUITE
        100
        SAN FRANCISCO, CALIFORNIA
        94107


3.25907 CORINE WILSON                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2906 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 116
                                                        of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.25908 Corine Wilson                               VARIOUS                              Wildfire                UNDETERMINED
        Elizabeth J. Cabraser (SBN                                                       Litigation
        083151)Robert J. Nelson (SBN      ACCOUNT NO.: NOT AVAILABLE
        132797)Lexi J. Hazam (SBN
        224457)Fabrice N. Vincent (SBN
        160780)Abby R. Wolf (SBN
        313049)Evan J. Ballan (SBN
        318649)
        Lieff Cabraser Heimann &
        Bernstein, LLP
        275 Battery Street, 29th Floor
        San Francisco, California 94111


3.25909 CORINNE CARTWRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                 Litigation
        WALKUP, MELODIA, KELLY &          ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25910 CORINNE CARTWRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                     Litigation
        262319)DEBORAH S. DIXON           ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25911 CORINNE CARTWRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                Litigation
        DREYER BABICH BUCCOLA             ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25912 CORINNE CARTWRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                     Litigation
        BAR #1999994) (PRO HAE VICE       ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25913 CORINNE CARTWRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                            Litigation
        VICE PENDINGTEXAS BAR NO.         ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127



                                              Page 2907 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 117
                                                           of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25914 CORNELL HITICAS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25915 CORNELL HITICAS                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25916 CORNELL HITICAS                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25917 CORNELL HITICAS                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25918 CORNELL HITICAS                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25919 CORNELL, JAMES                           VARIOUS                              Wildfire                UNDETERMINED
        12946 LAKE WILDWOOD DR.                                                       Litigation
        PENN VALLEY, CA 95946          ACCOUNT NO.: NOT AVAILABLE


3.25920 CORONADO, YURIRIA                        VARIOUS                              Wildfire                UNDETERMINED
        1200 OAK KNOLL AVE                                                            Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 2908 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 118
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25921 CORRIE LEISEN                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.25922 CORRIE LEISEN                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.25923 CORRIE LEISEN                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.25924 CORRIE LEISEN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25925 CORRIE LEISEN                            VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.25926 CORRINE M SMITH                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                           Page 2909 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 119
                                                        of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.25927 CORRINE M SMITH                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25928 CORRINE M SMITH                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25929 CORRINE M SMITH                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25930 CORRINE M SMITH                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25931 CORTC. SCHREIBER                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25932 CORTC. SCHREIBER                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                        Page 2910 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 120
                                                     of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.25933 CORTC. SCHREIBER                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.25934 CORTC. SCHREIBER                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25935 CORTC. SCHREIBER                        VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25936 CORTEZ, IGNACIO                         VARIOUS                              Wildfire                UNDETERMINED
        2009 DIEGO AVE                                                               Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.25937 CORY FARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25938 CORY FARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25939 CORY FARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


                                          Page 2911 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 121
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.25940 CORY FARRIS                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                    Litigation
        BAR #1999994) (PRO HAE VICE      ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.25941 CORY FARRIS                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                           Litigation
        VICE PENDINGTEXAS BAR NO.        ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.25942 CORY HUNT                                  VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.25943 CORY HUNT                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.25944 CORY HUNT                                  VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25945 CORY HUNT                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2912 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 122
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25946 CORY HUNT                                VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.25947 CORY JACKSON                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25948 CORY JACKSON                             VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25949 CORY JACKSON                             VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25950 CORY JACKSON                             VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25951 CORY PALMER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2913 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 123
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25952 CORY PALMER                              VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25953 CORY PALMER                              VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25954 CORY PALMER                              VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.25955 CORY WISNEWSKI                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.25956 CORY WISNEWSKI                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.25957 CORY WISNEWSKI                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130




                                           Page 2914 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 124
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25958 COSIMO M. NESCI                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.25959 COSIMO M. NESCI                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.25960 COSIMO M. NESCI                          VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25961 COSIMO M. NESCI                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.25962 COSTA, CHAD                              VARIOUS                              Wildfire                UNDETERMINED
        8 VOSS PARK CIRCLE                                                            Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.25963 COTA, KAREN                              VARIOUS                              Wildfire                UNDETERMINED
        6263 MONTECITO BLVD #9                                                        Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE




                                           Page 2915 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 125
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25964 COUNTY OF BUTTE, A                       VARIOUS                              Wildfire                UNDETERMINED
        POLITICAL SUBDIVISION OF THE                                                  Litigation
        STATE OF CALIFORNIA            ACCOUNT NO.: NOT AVAILABLE
        BRUCE S. ALPERT (SBN
        75684)BRAD J. STEPHENS
        (SBN 212246)
        OFFICE OF COUNTY
        COUNSELCOUNTY OF BUTTE
        25 COUNTY CENTER DRIVE
        OROVILLE, CA


3.25965 COUNTY OF BUTTE, A                       VARIOUS                              Wildfire                UNDETERMINED
        POLITICAL SUBDIVISION OF THE                                                  Litigation
        STATE OF CALIFORNIA            ACCOUNT NO.: NOT AVAILABLE
        ED DIAB (SBN 2623 I
        9)DEBORAH S. DIXON (SBN
        248965)ROBERT J. CHAMBERS
        II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA


3.25966 COUNTY OF BUTTE, A                       VARIOUS                              Wildfire                UNDETERMINED
        POLITICAL SUBDIVISION OF THE                                                  Litigation
        STATE OF CALIFORNIA            ACCOUNT NO.: NOT AVAILABLE
        GEORGE ERNEST
        WASHRNGTON (SBN
        46281)PETER GEORGE
        WASHINGTON (SBN 230514)
        WASHINGTON & WASHINGTON
        1600 HUMBOLDT RD., STE. 2
        CHICO, CA


3.25967 COUNTY OF BUTTE, A                       VARIOUS                              Wildfire                UNDETERMINED
        POLITICAL SUBDIVISION OF THE                                                  Litigation
        STATE OF CALIFORNIA            ACCOUNT NO.: NOT AVAILABLE
        SCOTT SUMMY (PRO HAC VICE
        PENDING)JOHN P. FISKE (SBN
        249256)STEPHEN JOHNSTON
        (PRO HAC VICE PENDING)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA


3.25968 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103

                                           Page 2916 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 126
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25969 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        ANITA GRANT                                                                   Litigation
        COUNTY OF LAKEOFFICE OF        ACCOUNT NO.: NOT AVAILABLE
        CITY COUNSEL
        255 N. FORBES ST
        LAKEPORT, CA 95453


3.25970 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25971 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)(TEXAS BAR NO.         ACCOUNT NO.: NOT AVAILABLE
        19507500) JOHN FISKE (SBN
        249256) BRITT STROTTMAN
        (209595)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO COURT
        SUITE 265
        SAN DIEGO, CA 92127


3.25972 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25973 COUNTY OF LAKE                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIABDEBORAH                                                                Litigation
        DIXONROBERT CHAMBERS II        ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        5011 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25974 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        ALISON A. BARRATT-GREEN                                                       Litigation
        (SBN 148360)                   ACCOUNT NO.: NOT AVAILABLE
        COUNTY OF NEVADAOFFICE
        OF COUNTY COUNSEL
        MAIDU AVENUE, SUITE 240
        NEVADA CITY, CA 95959


3.25975 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101



                                           Page 2917 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 127
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25976 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25977 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25978 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)(TEXAS BAR NO.         ACCOUNT NO.: NOT AVAILABLE
        19507500) JOHN FISKE (SBN
        249256)BRITT STROTTMAN
        (SBN 209595)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO COURT
        SUITE 265
        SAN DIEGO, CA 92127


3.25979 COUNTY OF NEVADA                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.25980 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103




                                           Page 2918 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 128
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25981 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25982 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P.            ACCOUNT NO.: NOT AVAILABLE
        FISKETORRI SHERLIN
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.25983 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        BRUCE D. GOLDSTEINCOUNTY                                                      Litigation
        COUNSELDEBBIE F. LATHAM        ACCOUNT NO.: NOT AVAILABLE

       CHIEF DEPUTY COUNTY
       COUNSELPETRA
       BRUGGISSERDEPUTY
       COUNTY COUNSEL
       OFFICE OF THE COUNTY
       COUNSEL
       575 ADMINISTRATION DRIVE,
       ROOM 105
       SANTA ROSA, CALIFORNIA
       95403-2815


3.25984 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25985 COUNTY OF SONOMA                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.25986 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)(TEXAS BAR NO.         ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN FISKE (SBN
        249256)BRITT STROTTMAN
        (209595)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO COURT
        SUITE 265
        SAN DIEGO, CA 92127



                                           Page 2919 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 129
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25987 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.25988 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25989 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.25990 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.25991 COUNTY OF YUBA                           VARIOUS                              Wildfire                UNDETERMINED
        COURTNEY ABRIL (SBN                                                           Litigation
        238388)BRUNELLA M. WOOD        ACCOUNT NO.: NOT AVAILABLE
        (SBN 276828)
        COUNTY OF YUBAOFFICE OF
        COUNTY COUNSEL
        915 8TH STREET, SUITE 111
        MARYSVILLE, CA 95901


3.25992 COUNTY RIGHT INC.                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2920 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 130
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.25993 COUNTY RIGHT INC.                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.25994 COUNTY RIGHT INC.                        VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.25995 COUNTY RIGHT INC.                        VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.25996 COURTNEY MODENA                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.25997 COURTNEY MODENA                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.25998 COURTNEY MODENA                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.25999 COURTNEY MODENA                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                           Page 2921 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 131
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26000 COURTNEY MODENA                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26001 COWAN, JIM                              VARIOUS                              Wildfire                UNDETERMINED
        480 EL DORADO DR                                                             Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.26002 COWART, CHARLES                         VARIOUS                              Wildfire                UNDETERMINED
        1708 JUDITH WAY                                                              Litigation
        ESCALAN, CA 95320             ACCOUNT NO.: NOT AVAILABLE


3.26003 COWEN, CAROL                            VARIOUS                              Wildfire                UNDETERMINED
        3178 SODA CANYON RD                                                          Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.26004 COWEN, MICHAEL BRIAN;                   VARIOUS                              Wildfire                UNDETERMINED
        SHANNON KATHLEEN COWEN;                                                      Litigation
        JUSTICE LAMAR COWEN           ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26005 COWEN, MICHAEL BRIAN;                   VARIOUS                              Wildfire                UNDETERMINED
        SHANNON KATHLEEN COWEN;                                                      Litigation
        JUSTICE LAMAR COWEN           ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26006 COWEN, MICHAEL BRIAN;             VARIOUS                                    Wildfire                UNDETERMINED
        SHANNON KATHLEEN COWEN;                                                      Litigation
        JUSTICE LAMAR COWEN       ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26007 COWGER, RONALD                          VARIOUS                              Wildfire                UNDETERMINED
        113 VALLEY LAKES DR                                                          Litigation
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE




                                          Page 2922 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 132
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26008 COX, MARLENE                            VARIOUS                              Wildfire                UNDETERMINED
        407 KYLIE LN                                                                 Litigation
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE


3.26009 COX, SHARMAYNE                          VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 611                                                                 Litigation
        MAGALIA, CA 95954             ACCOUNT NO.: NOT AVAILABLE


3.26010 COX, TIM; COX, TISHA                    VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                     Litigation
        VASQUEZAMANDA LOCUTRO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26011 COX, TIM; COX, TISHA              VARIOUS                                    Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                       Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26012 COX, TIM; COX, TISHA                    VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                         Litigation
        ZUMMER                        ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26013 CRA PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.26014 CRA PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2923 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 133
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26015 CRA PARADISE LLC                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26016 CRA PARADISE LLC                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26017 CRA PARADISE LLC                         VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                   Litigation
        SBN 119554MICHAEL H.           ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26018 CRAIG ALAN GREGORY                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26019 CRAIG ALAN GREGORY                       VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26020 CRAIG C. WILLIAMS                        VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                           Page 2924 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 134
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26021 CRAIG CLARKE WILLIAMS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26022 CRAIG CLARKE WILLIAMS                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                    Litigation
        APPLICATION                      ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26023 CRAIG CLARKE WILLIAMS                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                      Litigation
        ZUMMERAMANDA J.                  ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26024 CRAIG CLARKE WILLIAMS                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                      Litigation
        STATE BAR NO. 157400)            ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26025 CRAIG EDWARDS                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26026 CRAIG EDWARDS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 2925 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 135
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26027 CRAIG EDWARDS                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26028 CRAIG EDWARDS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26029 CRAIG EDWARDS                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                    Litigation
        SBN: 110909ANDREA R.          ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26030 CRAIG GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                     Litigation
        60768ANGELA JAE CHUN, SBN     ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.26031 CRAIG GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26032 CRAIG GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                     Litigation
        TOSDAL LAW FIRM               ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075




                                          Page 2926 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 136
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26033 CRAIG GALLAGHER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26034 CRAIG J HORNER                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26035 CRAIG J HORNER                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                      Litigation
        MARTINI                         ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26036 CRAIG J HORNER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26037 CRAIG J HORNER                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26038 CRAIG J HORNER                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26039 CRAIG KEEHN                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


                                            Page 2927 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 137
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26040 CRAIG KEEHN                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26041 CRAIG KEEHN                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26042 CRAIG KEEHN                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26043 CRAIG LUCCY                               VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                               Litigation
        ABRAHAM, WATKINS, NICHOLS,      ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26044 CRAIG LUCCY                               VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                       Litigation
        AMANWILLIAM P. HARRIS           ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26045 CRAIG M. DAVIS                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26046 CRAIG M. DAVIS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                            Page 2928 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 138
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26047 CRAIG M. DAVIS                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26048 CRAIG M. DAVIS                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26049 CRAIG M. DAVIS                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26050 CRAIG MASON                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.26051 CRAIG MASON                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.26052 CRAIG MONTGOMERY, O.D.                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2929 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 139
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26053 CRAIG MONTGOMERY, O.D.                   VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26054 CRAIG MONTGOMERY, O.D.                   VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26055 CRAIG MONTGOMERY, O.D.                   VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26056 CRAIG WENNER                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26057 CRAIG WENNER                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26058 CRAIG WENNER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26059 CRAIG WENNER                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


                                           Page 2930 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 140
                                                        of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.26060 CRAIG WORTHEN                               VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                          Litigation
        WEAVER                            ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26061 CRAIG WORTHEN                               VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                     Litigation
        SCHACKNATASHA N. SERINO           ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26062 CRAIG WORTHEN                               VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                               Litigation
        SR.JESSICA HAYES                  ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26063 Craig, Amber Leann; Boitano,                VARIOUS                              Wildfire                UNDETERMINED
        Amanda Lynn; Tucker, Jacqueline                                                  Litigation
        Leanne Craig; Rhodes, James       ACCOUNT NO.: NOT AVAILABLE
        Tyler; + minors Preslie Leann
        Tucker and Jordan Allen Tucker
        through GAL Jacqueline Leann
        Craig Tucker
        Co-CounselDemetrios A.
        Sparacino
        SPARACINO LAW CORPORATIOn
        525 B Street, Suite 1500
        San Diego, CA 92101


3.26064 Craig, Amber Leann; Boitano,                VARIOUS                              Wildfire                UNDETERMINED
        Amanda Lynn; Tucker, Jacqueline                                                  Litigation
        Leanne Craig; Rhodes, James       ACCOUNT NO.: NOT AVAILABLE
        Tyler; + minors Preslie Leann
        Tucker and Jordan Allen Tucker
        through GAL Jacqueline Leann
        Craig Tucker
        Gerard SingletonErika L.
        VasquezAmanda LoCutro
        SINGLETON LAW FIRM
        115 West Plaza Street
        Solana Beach, CA 92075




                                              Page 2931 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 141
                                                           of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.26065 Craig, Amber Leann; Boitano,                VARIOUS                              Wildfire                UNDETERMINED
        Amanda Lynn; Tucker, Jacqueline                                                  Litigation
        Leanne Craig; Rhodes, James       ACCOUNT NO.: NOT AVAILABLE
        Tyler; + minors Preslie Leann
        Tucker and Jordan Allen Tucker
        through GAL Jacqueline Leann
        Craig Tucker
        Elliot AdlerBrittany Zummer
        ADLER LAW GROUP, APLC
        420 W. Broadway, Suite 860
        San Diego, CA 92101


3.26066 CRAIG, CAROLANN; WILLIAM                    VARIOUS                              Wildfire                UNDETERMINED
        (BILL) LEONARD CRAIG                                                             Litigation
        MIKE DANKOKRISTINE                ACCOUNT NO.: NOT AVAILABLE
        MEREDITHSHAWN
        MILLERBRAD BOWEN
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26067 CRAIG, CAROLANN; WILLIAM                    VARIOUS                              Wildfire                UNDETERMINED
        (BILL) LEONARD CRAIG                                                             Litigation
        DARIO DE GHETALDI AMANDA          ACCOUNT NO.: NOT AVAILABLE
        L. RIDDLE CLARE CAPACCIOLI
        VELASQUEZ
        COREY, LUZAICH, DE
        GHETALDL, NASTARI & RIDDLE
        LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26068 CRAIGIE, DANIEL                             VARIOUS                              Wildfire                UNDETERMINED
        1016 PROSPECT AVE                                                                Litigation
        123                               ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409


3.26069 CRAIN, ROBERT                               VARIOUS                              Wildfire                UNDETERMINED
        4035 TOURMALINE CT                                                               Litigation
        SANTA ROSA, CA 95405              ACCOUNT NO.: NOT AVAILABLE


3.26070 CRAMTON, BRANDI                             VARIOUS                              Wildfire                UNDETERMINED
        6318 HIDDEN LAKE LN                                                              Litigation
        MAGALIA, CA 95954                 ACCOUNT NO.: NOT AVAILABLE


3.26071 CREAVES, KATHRYN                            VARIOUS                              Wildfire                UNDETERMINED
        4082 BROWNS VALLEY RD                                                            Litigation
        NAPA, CA 94558                    ACCOUNT NO.: NOT AVAILABLE




                                              Page 2932 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 142
                                                           of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26072 CRESTBROOK INSURANCE CO.                 VARIOUS                              Wildfire                UNDETERMINED
        MAURA WALSH                                                                   Litigation
        OCHOAWAYLON J.                 ACCOUNT NO.: NOT AVAILABLE
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939


3.26073 CRESTBROOK INSURANCE CO.                 VARIOUS                              Wildfire                UNDETERMINED
        CRAIG S. SIMON (SBN 78158)                                                    Litigation
        BERGER KAHN, A LAW             ACCOUNT NO.: NOT AVAILABLE
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.26074 CRESTBROOK INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.26075 CRESTBROOK INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        MARK S. GROTEFELDMAURA         ACCOUNT NO.: NOT AVAILABLE
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.26076 CRESTBROOK INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        CRAIG S. SIMON                 ACCOUNT NO.: NOT AVAILABLE
        BERGER KHAN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340

       IRVINE, CALIFORNIA 92614-8516




                                           Page 2933 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 143
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.26077 Crestmont Insurance Company                 VARIOUS                             Wildfire                UNDETERMINED
        Paul A. Casetta (Pro Hac                                                        Litigation
        Pending)Alan B. McMaster (Pro       ACCOUNT NO.: NOT AVAILABLE
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067


3.26078 CRIBBS, JOHN                               VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                            Litigation
        ZUMMER                          ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26079 CRIBBS, JOHN                               VARIOUS                              Wildfire                UNDETERMINED
        DANIEL G. WHALEN                                                                Litigation
        ENGSTROM LIPSCOMB & LACK        ACCOUNT NO.: NOT AVAILABLE
        10100 SANTA MONICA BLVD.,
        12TH FLOOR
        LOS ANGELES, CA 90067


3.26080 CRIBBS, JOHN                      VARIOUS                                       Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                          Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26081 CRIBBS, JOHN                               VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                        Litigation
        VASQUEZAMANDA LOCUTRO           ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26082 CRIMSON E KING                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26083 CRIMSON E KING                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                             Page 2934 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 144
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26084 CRIMSON E KING                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26085 CRIMSON E KING                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26086 CRIMSON E KING                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26087 CRISSY KAVANAUGH                        VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26088 CRISTIANO LOPEZ                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024




                                          Page 2935 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 145
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26089 CRISTIANO LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26090 CRISTINA CUSHIERI                        VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26091 CRISTINA CUSHIERI                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26092 CRISTINA CUSHIERI                        VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26093 CROCKETT, CHLOE                          VARIOUS                              Wildfire                UNDETERMINED
        4211 WAKE ROBIN DR                                                            Litigation
        GLEN ELLEN, CA 95442           ACCOUNT NO.: NOT AVAILABLE


3.26094 CROFT, JASON & REBECCA                   VARIOUS                              Wildfire                UNDETERMINED
        3132 HYDE PARK PLACE                                                          Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.26095 CROFT, ROBERT (JOSES);                   VARIOUS                              Wildfire                UNDETERMINED
        CROFT, ROBERT AS TRUSTEE                                                      Litigation
        OF THE GOOFEY TRUST UTD        ACCOUNT NO.: NOT AVAILABLE
        AUGUST 2012 (ASHTON)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 2936 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 146
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26096 CROFT, ROBERT (JOSES);            VARIOUS                                      Wildfire                UNDETERMINED
        CROFT, ROBERT AS TRUSTEE                                                       Litigation
        OF THE GOOFEY TRUST UTD   ACCOUNT NO.: NOT AVAILABLE
        AUGUST 2012 (ASHTON)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26097 CROFT, ROBERT (JOSES);                    VARIOUS                              Wildfire                UNDETERMINED
        CROFT, ROBERT AS TRUSTEE                                                       Litigation
        OF THE GOOFEY TRUST UTD         ACCOUNT NO.: NOT AVAILABLE
        AUGUST 2012 (ASHTON)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26098 CRONE, MARY                               VARIOUS                              Wildfire                UNDETERMINED
        15059 JACK PINE WAY                                                            Litigation
        MAGALIA, CA 95954               ACCOUNT NO.: NOT AVAILABLE


3.26099 CRONIN, DAWN                              VARIOUS                              Wildfire                UNDETERMINED
        1861 GREENEICH AVE                                                             Litigation
        SANTA ROSA, CA 95401            ACCOUNT NO.: NOT AVAILABLE


3.26100 CROSSWIND CONCEPTS DBA                    VARIOUS                              Wildfire                UNDETERMINED
        JACK WRIGHT ADVERTISING,                                                       Litigation
        INC.,                           ACCOUNT NO.: NOT AVAILABLE
        ROBERT W. JACKSON BRETT
        R. PARKINSONDANIEL E.
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26101 CROSSWIND CONCEPTS DBA                    VARIOUS                              Wildfire                UNDETERMINED
        JACK WRIGHT ADVERTISING,                                                       Litigation
        INC.,                           ACCOUNT NO.: NOT AVAILABLE
        JOHN F. FRIEDEMANN
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403




                                            Page 2937 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 147
                                                         of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26102 CROSSWIND CONCEPTS DBA                 VARIOUS                              Wildfire                UNDETERMINED
        JACK WRIGHT ADVERTISING,                                                    Litigation
        INC.,                        ACCOUNT NO.: NOT AVAILABLE
        JOHN N. DEMAS
        DEMAS LAW GROUP, P.C.
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26103 CROSSWIND CONCEPTS DBA                 VARIOUS                              Wildfire                UNDETERMINED
        JACK WRIGHT ADVERTISING,                                                    Litigation
        INC.,                        ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFFCOELL M.
        SIMMONS
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26104 CROWLEY, GRACE                         VARIOUS                              Wildfire                UNDETERMINED
        3641 OXFORD ST                                                              Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.26105 CROWNER, JUDY                          VARIOUS                              Wildfire                UNDETERMINED
        3748 SKYVIEW AVE                                                            Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.26106 CROXTON, WILDA                         VARIOUS                              Wildfire                UNDETERMINED
        14301 CULVER CT                                                             Litigation
        MAGALIA, CA 95954            ACCOUNT NO.: NOT AVAILABLE


3.26107 CRUSADER INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                     Litigation
        CRAIG S. SIMON               ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.26108 CRUSADER INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                     Litigation
        CRAIG S. SIMON (SBN 78158)   ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614




                                         Page 2938 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 148
                                                      of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26109 CRUSBERTO GONZALEZ                     VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                        Litigation
        296101)ROBERT T. BRYSON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26110 CRUZ, ANDRES                           VARIOUS                              Wildfire                UNDETERMINED
        545 HUNT AVE                                                                Litigation
        ST HELENA, CA 94574          ACCOUNT NO.: NOT AVAILABLE


3.26111 CRUZ, GERTRUDEZ                        VARIOUS                              Wildfire                UNDETERMINED
        2051 W STEELE LN APT 424                                                    Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.26112 CRUZ, NORMA                            VARIOUS                              Wildfire                UNDETERMINED
        2421 REDOAK COURT                                                           Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.26113 CRYSTA L E. COMER                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26114 CRYSTA L E. COMER                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                      Litigation
        DOMENIC MARTINI              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26115 CRYSTA L E. COMER                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                         Page 2939 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 149
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26116 CRYSTA L E. COMER                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26117 CRYSTA L E. COMER                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26118 CRYSTAL ALCOVER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26119 CRYSTAL ALCOVER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26120 CRYSTAL ALCOVER                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 2940 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 150
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26121 CRYSTAL ALCOVER                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26122 CRYSTAL ALEXANDER                        VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26123 CRYSTAL ALEXANDER                        VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26124 CRYSTAL ALEXANDER                        VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26125 CRYSTAL ANN REYNOLDS                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 2941 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 151
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26126 CRYSTAL ANN REYNOLDS                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26127 CRYSTAL ANN REYNOLDS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26128 CRYSTAL ANN REYNOLDS                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26129 CRYSTAL GRIEG                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26130 CRYSTAL GRIEG                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26131 CRYSTAL GRIEG                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669



                                           Page 2942 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 152
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26132 CRYSTAL GRIEG                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26133 CRYSTAL L RUSSELL                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26134 CRYSTAL L RUSSELL                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26135 CRYSTAL L RUSSELL                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26136 CRYSTAL L RUSSELL                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26137 CRYSTAL L RUSSELL                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 2943 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 153
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26138 CRYSTAL PANKEY                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26139 CRYSTAL RECORD                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26140 CRYSTAL RECORD                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26141 CRYSTAL RECORD                           VARIOUS                              Wildfire                UNDETERMINED
        CHARLES S.                                                                    Litigation
        ZIMMERMANCALEB LH              ACCOUNT NO.: NOT AVAILABLE
        MARKER
        ZIMMERMAN REED LLP
        2381 ROSECRANS AVE, SUITE
        328
        MANHATTAN BEACH, CA 90245


3.26142 CRYSTAL RECORD                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN J. SKIKOS, SBN                                                         Litigation
        148110GREGORY T. SKIKOS,       ACCOUNT NO.: NOT AVAILABLE
        SBN 176531MATTHEW J.
        SKIKOS, SBN 269765
        SKIKOS, CRAWFORD, SKIKOS &
        JOSEPH
        ONE SANSOME STREET, SUITE
        2830
        SAN FRANCISCO, CA 94104


3.26143 CRYSTAL RECORD                           VARIOUS                              Wildfire                UNDETERMINED
        VINEET BHATIA (PRO HAC VICE                                                   Litigation
        TO BE SUBMITTED)               ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        1000 LOUISIANA STREET, SUITE
        5100
        HOUSTON, TEXAS 77002-5096




                                           Page 2944 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 154
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26144 CRYSTAL TREE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26145 CRYSTAL TREE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26146 CRYSTAL TREE                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26147 CRYSTAL TREE                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26148 CRYSTAL VALENCIA                         VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26149 CRYSTAL VALENCIA                         VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                               Litigation
        EDGAR LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.26150 CSAA FIRE & CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                             Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JAND & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


                                           Page 2945 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 155
                                                        of 571
Pacific Gas and Electric Company                                                                     Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims

 Creditor's Name, Mailing Address               Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
 Including Zip Code                                   Account Number                            Claim

Wildfire Claims

3.26151 CSAA GENERAL INSURANCE                           VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                               Litigation
        ALAN J. JANG SALLY NOMA                ACCOUNT NO.: NOT AVAILABLE
        JAND & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.26152 CSAA INSURANCE EXCHANGE                          VARIOUS                              Wildfire                UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                               Litigation
        JAND & ASSOCIATES LLP                  ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.26153 CSAA Insurance Exchange; AAA                     VARIOUS                              Wildfire                UNDETERMINED
        Northern California Nevada & Utah                                                     Litigation
        Insurance Exchange, as Subrogee        ACCOUNT NO.: NOT AVAILABLE
        of its Policyholders Affected by the
        Butte Fire
        Alan J. JangSally NomaJennifer
        A. Stewart
        Jang & Associates, LLP
        1766 Lacassie Avenue, Suite 200
        Walnut Creek, CA 94596


3.26154 CSAA INSURANCE EXCHANGE;                         VARIOUS                              Wildfire                UNDETERMINED
        AAA NORTHERN CALIFORNIA                                                               Litigation
        NEVADA & UTAH INSURANCE                ACCOUNT NO.: NOT AVAILABLE
        EXCHANGE, AS SUBROGEE OF
        ITS POLICYHOLDERS
        AFFECTED BY THE BUTTE FIRE
        ALAN J. JANG, SALLY NOMA,
        JENNIFER A. STEWART
        1766 LACASSIE AVE
        SUITE 200
        WALNUT CREEK, CA 94596


3.26155 CSE SAFEGUARD INSURANCE                          VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                               Litigation
        ALAN J. JANG SALLY NOMA                ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                                   Page 2946 of 9581 to Schedule E/F Part 2

       Case: 19-30088              Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 156
                                                                of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26156 CSE SAFEGUARD INSURANCE                  VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.26157 CSE SAFEGUARD INSURANCE                  VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.26158 CSE SAFEGUARD INSURANCE                  VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        THOMAS M. REGAN (SBN           ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.26159 CSONKA, ANDREW                           VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 996                                                                  Litigation
        BERRY CREEK, CA 95916          ACCOUNT NO.: NOT AVAILABLE


3.26160 CUAUHTEMOC GARCIA-                       VARIOUS                              Wildfire                UNDETERMINED
        ARELLANO                                                                      Litigation
        RYAN L. THOMPSON (CAL.         ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 296841)PAIGE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26161 CUAUHTEMOC GARCIA-                       VARIOUS                              Wildfire                UNDETERMINED
        ARELLANO                                                                      Litigation
        JOHN COX (CAL. STATE BAR       ACCOUNT NO.: NOT AVAILABLE
        NO. 197687)
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                           Page 2947 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 157
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26162 CUENCA, HUGO                            VARIOUS                              Wildfire                UNDETERMINED
        3068 LAMBERSON CT                                                            Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.26163 CUEVAS, GUADALUPE                       VARIOUS                              Wildfire                UNDETERMINED
        1164 LEVINE DR.                                                              Litigation
        SANTA ROSA, CA 95401          ACCOUNT NO.: NOT AVAILABLE


3.26164 CULVERWELL, MAURICE                     VARIOUS                              Wildfire                UNDETERMINED
        60 JUNIPER DRIVE                                                             Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.26165 CUNHA, MARK ALLEN; CUNHA,               VARIOUS                              Wildfire                UNDETERMINED
        JUDY LYNN, INDIVIDUALLY AND                                                  Litigation
        AS TRUSTEES OF THE CUNHA      ACCOUNT NO.: NOT AVAILABLE
        FAMILY TRUST;
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26166 CUNHA, MARK ALLEN; CUNHA,           VARIOUS                                  Wildfire                UNDETERMINED
        JUDY LYNN, INDIVIDUALLY AND                                                  Litigation
        AS TRUSTEES OF THE CUNHA    ACCOUNT NO.: NOT AVAILABLE
        FAMILY TRUST;
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26167 CUNHA, MARK ALLEN; CUNHA,               VARIOUS                              Wildfire                UNDETERMINED
        JUDY LYNN, INDIVIDUALLY AND                                                  Litigation
        AS TRUSTEES OF THE CUNHA      ACCOUNT NO.: NOT AVAILABLE
        FAMILY TRUST;
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26168 CUNHA, SARAH                            VARIOUS                              Wildfire                UNDETERMINED
        1333 W. STEELE LN                                                            Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.26169 CUNHA, TRACY                            VARIOUS                              Wildfire                UNDETERMINED
        1333 W STEELE LN                                                             Litigation
        324                           ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403




                                          Page 2948 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 158
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26170 CURRY, STEPHANIE                          VARIOUS                              Wildfire                UNDETERMINED
        6453 MEADOWRIDGE DR                                                            Litigation
        SANTA ROSA, CA 95409            ACCOUNT NO.: NOT AVAILABLE


3.26171 CURT FISCHER                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26172 CURT FISCHER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26173 CURT FISCHER                              VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.26174 CURTIS GRISWOLD SMITH                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                       Litigation
        NO. 197687)                     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26175 CURTIS GRISWOLD SMITH                     VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                         Litigation
        STATE BAR NO. 296841)PAIGE      ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26176 CURTIS LEE PETERSON                       VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


                                            Page 2949 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 159
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26177 CURTIS LEE PETERSON                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26178 CURTIS LEE PETERSON                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26179 CURTIS LEE PETERSON                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26180 CURTIS M. CLOUTIER                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26181 CURTIS M. CLOUTIER                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26182 CURTIS M. CLOUTIER                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 2950 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 160
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26183 CURTIS M. CLOUTIER                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26184 CURTIS M. CLOUTIER                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26185 CURTIS MCNAMAR                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26186 CURTIS MCNAMAR                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26187 CURTIS MCNAMAR                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 2951 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 161
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26188 CURTIS MCNAMAR                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26189 CURTIS SCHNURR                          VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                  Litigation
        9858)JESSICA W. HAYES.,       ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26190 CURTIS SCHNURR                          VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26191 CURTIS SCHNURR                          VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                    Litigation
        (SBN 99126)NATASHA N.         ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26192 CURTIS SCHNURR                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2952 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 162
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26193 CWYNAR, KELI                             VARIOUS                              Wildfire                UNDETERMINED
        1662 GROVE ST                                                                 Litigation
        SAN FRANCISCO, CA 94117        ACCOUNT NO.: NOT AVAILABLE


3.26194 CYNDIE NORMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26195 CYNDIE NORMAN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26196 CYNDIE NORMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26197 CYNDIE NORMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26198 CYNDY MACKIE                             VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                           Page 2953 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 163
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26199 CYNDY MACKIE                             VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26200 CYNDY MACKIE                             VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26201 CYNTHEA AMNATKEO                         VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26202 CYNTHEA AMNATKEO                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26203 CYNTHIA A STECKLOW                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26204 CYNTHIA A STECKLOW                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 2954 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 164
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26205 CYNTHIA A STECKLOW                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26206 CYNTHIA A STECKLOW                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26207 CYNTHIA A STECKLOW                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26208 CYNTHIA A. DWYER                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADIDORIS              ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26209 CYNTHIA A. DWYER                        VARIOUS                              Wildfire                UNDETERMINED
        TIMOTHY G. TIETJEN (STATE                                                    Litigation
        BAR #104975)                  ACCOUNT NO.: NOT AVAILABLE
        ROUDA, FEDER, TIETJEN &
        MCGUINN
        44 MONTGOMERY STREET,
        SUITE 750
        SAN FRANCISCO, CALIFORNIA
        94104


3.26210 CYNTHIA AMADOR                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORAROBERT                                                      Litigation
        A. BUCCOLACATIA G. SARAIVA    ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 2955 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 165
                                                       of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.26211 CYNTHIA AMADOR                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREJOSEPH W.                                                          Litigation
        COTCHETTALISON E.                 ACCOUNT NO.: NOT AVAILABLE
        CORDOVAACORDOVA@CPMLE
        GAL.COM
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER
        840 MALCOLM ROAD, SUITE 200,
        BURLINGAME CA


3.26212 CYNTHIA AMADOR                              VARIOUS                              Wildfire                UNDETERMINED
        TELE: (310) 477-1700 FAX: (310)                                                  Litigation
        477-1699                          ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLYKHALDOUN
        BAGHDADIANDREW P.
        MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, SAN
        FRANCISCO CA


3.26213 CYNTHIA AMADOR                              VARIOUS                              Wildfire                UNDETERMINED
        TELE: (415) 981-7210 FAX: (415)                                                  Litigation
        391-6965                          ACCOUNT NO.: NOT AVAILABLE


3.26214 CYNTHIA AMADOR                              VARIOUS                              Wildfire                UNDETERMINED
        TELEPHONE: (650) 697-                                                            Litigation
        6000FACSIMILE: (650) 697-         ACCOUNT NO.: NOT AVAILABLE
        0577FPITRE@CPMLEGAL.COM

        JCOTCHETT@CPMLEGAL.COM
        JCOTCHETT@CPMLEGAL.COM
        BRIAN J. PANISH
        PANISH SHEA & BOYLE, LLP
        11111 SANTA MONICA BLVD.,
        SUITE 700, LOS ANGELES CA


3.26215 CYNTHIA CAUGHIE                             VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                         Litigation
        BRYSONKEVIN M. POLLACK            ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26216 CYNTHIA CAUGHIE                             VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                                  Litigation
        EDGAR LAW FIRM                    ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401




                                              Page 2956 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 166
                                                           of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26217 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26218 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26219 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26220 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                      Litigation
        STATE BAR NO. 157400)            ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26221 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26222 CYNTHIA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2957 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 167
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26223 CYNTHIA CLARK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26224 CYNTHIA CLARK                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26225 CYNTHIA CLARK                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26226 CYNTHIA COPELAND                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26227 CYNTHIA COPELAND                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26228 CYNTHIA COPELAND                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 2958 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 168
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26229 CYNTHIA COPELAND                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26230 CYNTHIA COPELAND                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26231 CYNTHIA COPES                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26232 CYNTHIA COPES                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26233 CYNTHIA DAVIS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26234 CYNTHIA DAVIS                            VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                            Litigation
        DANIELS LAW                    ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403




                                           Page 2959 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 169
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26235 CYNTHIA DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26236 CYNTHIA DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26237 CYNTHIA DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                  Litigation
        54426) DANIEL S. ROBINSON    ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.26238 CYNTHIA DENISE SAFFOLD                 VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                       Litigation
        208783)ERIKA L. VASQUEZ      ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26239 CYNTHIA DENISE SAFFOLD                 VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                        Litigation
        VICEPENDING)JOHN P. FISKE    ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26240 CYNTHIA DENISE SAFFOLD                 VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                          Litigation
        262319)DEBORAH S. DIXON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                         Page 2960 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 170
                                                      of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26241 CYNTHIA DENISE SAFFOLD                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                     Litigation
        (SBN 69176)IAN C.               ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26242 CYNTHIA DENISE SAFFOLD                    VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                     Litigation
        583 I 6)                        ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26243 CYNTHIA EAGLE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26244 CYNTHIA EAGLE                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26245 CYNTHIA EAGLE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26246 CYNTHIA EAGLE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403




                                            Page 2961 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 171
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26247 CYNTHIA ENGLISH                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.26248 CYNTHIA ENGLISH                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26249 CYNTHIA HARMON                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26250 CYNTHIA HARMON                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26251 CYNTHIA HELWIG                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                           Page 2962 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 172
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26252 CYNTHIA HELWIG                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26253 CYNTHIA HELWIG                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26254 CYNTHIA HELWIG                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26255 CYNTHIA HELWIG                             VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26256 CYNTHIA HORNE                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                         Litigation
        D. EDWARDS                       ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.26257 CYNTHIA HORNE                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                       Litigation
        DAVISKEVIN M.                    ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105




                                             Page 2963 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 173
                                                          of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.26258 Cynthia L. Sterling, as owners of             VARIOUS                              Wildfire                UNDETERMINED
        Sterling Cross Creative Inc. dba                                                   Litigation
        Sterling Creative Works and         ACCOUNT NO.: NOT AVAILABLE
        Douglas Sterling Photography, LLC
        Thomas J. BrandiTerence D.
        EdwardsJason B. Friedman
        The Brandi Law Firm
        354 Pine Street, Third Floor
        San Francisco, California 94104


3.26259 CYNTHIA L. STERLING, AS                       VARIOUS                              Wildfire                UNDETERMINED
        OWNERS OF STERLING CROSS                                                           Litigation
        CREATIVE INC. DBA STERLING          ACCOUNT NO.: NOT AVAILABLE
        CREATIVE WORKS AND
        DOUGLAS STERLING
        PHOTOGRAPHY, LLC
        THE ARNS LAW FIRM
        ROBERT S. ARNS
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.26260 CYNTHIA LASSONDE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                           Litigation
        A. BAGHDADI                         ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26261 CYNTHIA LASSONDE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                         Litigation
        111359KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26262 CYNTHIA LASSONDE                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                               Litigation
        178658DYLAN HUGHES- BAR             ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                                Page 2964 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 174
                                                             of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26263 CYNTHIA LASSONDE                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782AMANDA L. RIDDLE -         ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26264 CYNTHIA LOUISE JOHNSON                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26265 CYNTHIA LOUISE JOHNSON                     VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26266 CYNTHIA LOUISE JOHNSON                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26267 CYNTHIA LOUISE JOHNSON                     VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26268 CYNTHIA LOUISE JOHNSON                     VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


                                             Page 2965 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 175
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26269 CYNTHIA MARSH                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                          Litigation
        BOLDT                           ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26270 CYNTHIA MARSH                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                       Litigation
        LAW OFFICES OF JOHN COX         ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26271 CYNTHIA MARSH                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                     Litigation
        HANSEN & MILLER LAW FIRM        ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26272 CYNTHIA MAYO                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26273 CYNTHIA MAYO                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26274 CYNTHIA MAYO                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26275 CYNTHIA MAYO                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                            Page 2966 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 176
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26276 CYNTHIA PAJARES                         VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26277 CYNTHIA PAJARES                         VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26278 CYNTHIA PAYNE                           VARIOUS                              Wildfire                UNDETERMINED
        C. BROOKS CUTTERJOHN G.                                                      Litigation
        ROUSSASMATTHEW M.             ACCOUNT NO.: NOT AVAILABLE
        BREINING
        CUTTER LAW P.C.
        401 WATT AVENUE
        SACRAMENTO, CA 95864


3.26279 CYNTHIA R MARLER                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26280 CYNTHIA R MARLER                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26281 CYNTHIA R MARLER                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 2967 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 177
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26282 CYNTHIA R MARLER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26283 CYNTHIA R MARLER                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                         Litigation
        125868JUSTIN J. EBALLAR,         ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26284 CYNTHIA R. SWAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26285 CYNTHIA R. SWAN                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26286 CYNTHIA R. SWAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26287 CYNTHIA R. SWAN                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                             Page 2968 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 178
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26288 CYNTHIA R. SWAN                          VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                          Litigation
        #109455LAURA E. BROWN          ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.26289 CYNTHIA RHODES                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26290 CYNTHIA RHODES                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26291 CYNTHIA SCHIERMAN                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26292 CYNTHIA SCHIERMAN                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 2969 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 179
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26293 CYNTHIA SCHIERMAN                       VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26294 CYNTHIA SCHIERMAN                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26295 CYNTHIA SKALA                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26296 CYNTHIA SKALA                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26297 CYNTHIA SKALA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                          Page 2970 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 180
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26298 CYNTHIA SKALA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.26299 CYNTHIA SMITH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26300 CYNTHIA SMITH                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26301 CYNTHIA SMITH                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                          Page 2971 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 181
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26302 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26303 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26304 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26305 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26306 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 2972 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 182
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26307 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26308 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26309 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26310 CYNTHIA SMITH                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26311 CYNTHIA SPENCE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26312 CYNTHIA SPENCE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065



                                           Page 2973 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 183
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26313 CYNTHIA SPENCE                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26314 CYNTHIA SPENCE                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26315 CYNTHIA TUCKLER                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX,       ACCOUNT NO.: NOT AVAILABLE
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26316 CYNTHIA TUCKLER                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTSGUY WATTS                                                       Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       RYAN L. THOMPSONPAIGE
       BOLDT
       WATTS GUERRA LLP
       811 BARTON SPRINGS RD. STE.
       725
       AUSTIN, TEXAS 78704


3.26317 CYNTHIA WILSON                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                           Page 2974 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 184
                                                        of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.26318 Cynthia Wilson                                VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.26319 CYRENA BROWN                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                   Litigation
        WALKUP, MELODIA, KELLY &            ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26320 CYRENA BROWN                                  VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                  Litigation
        DREYER BABICH BUCCOLA               ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26321 CYRENA BROWN                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                     Litigation
        71460KHALDOUN A. BAGHDADI           ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26322 CYRENA BROWN                                  VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                         Litigation
        100077ALISON E. CORDOVA,            ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26323 CYRENA BROWN                                  VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                               Litigation
        #109455LAURA E. BROWN               ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720



                                                Page 2975 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 185
                                                             of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26324 D VALADAN, MOE                             VARIOUS                              Wildfire                UNDETERMINED
        5080 DUPORT DRIVE                                                               Litigation
        SANTA ROSA, CA 95409             ACCOUNT NO.: NOT AVAILABLE


3.26325 DA YID DUCOMMUN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26326 DA YID DUCOMMUN                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26327 DA YID DUCOMMUN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26328 DA YID DUCOMMUN                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26329 DA YID DUCOMMUN                            VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.26330 DA YID J. LEE                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                             Page 2976 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 186
                                                          of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.26331 DA YID J. LEE                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26332 DA YID J. LEE                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26333 DA YID J. LEE                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26334 DA YID J. LEE                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26335 DACIA WILLIAMS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                   Litigation
        A. BAGHDADI                 ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26336 DACIA WILLIAMS                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                     Litigation
        110909)                     ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                        Page 2977 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 187
                                                     of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26337 DACIA WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.26338 DACIA WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.26339 DAGIO, JENNIFER                        VARIOUS                              Wildfire                UNDETERMINED
        300 LOUISE WAY APT 302                                                      Litigation
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE


3.26340 DAHL, MARY E                           VARIOUS                              Wildfire                UNDETERMINED
        5110 MONTE VERDE DR                                                         Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.26341 DAHLMAN, CHARLES                       VARIOUS                              Wildfire                UNDETERMINED
        4607 SUMMERHAYS PL                                                          Litigation
        SANTA ROSA, CA 95405         ACCOUNT NO.: NOT AVAILABLE


3.26342 DAILEY, MARYJO                         VARIOUS                              Wildfire                UNDETERMINED
        2165 GAMBELS WAY                                                            Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.26343 DAISY DAVIS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                         Page 2978 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 188
                                                      of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26344 DAISY DAVIS                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                      Litigation
        111359 KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.26345 DAISY DAVIS                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                     Litigation
                                         ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26346 DAISY DAVIS                                VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782 AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26347 DAISY MARTINEZ                             VARIOUS                              Wildfire                UNDETERMINED
        J. GARY GWILLIAMRANDALL E.                                                      Litigation
        STRAUSSROBERT J.                 ACCOUNT NO.: NOT AVAILABLE
        SCHWARTZGWILLIAM, IVARY,
        CHIOSSO
        CAVALLI & BREWER
        1999 HARRISON ST., SUITE 1600,
        OAKLAND, CA 94612


3.26348 DAISY MARTINEZ                             VARIOUS                              Wildfire                UNDETERMINED
        OMAR I. HABBAS                                                                  Litigation
        HAABBAS & ASSOCIATES             ACCOUNT NO.: NOT AVAILABLE
        675 N. FIRST STREET, SUITE
        1000
        SAN JOSE, CA 95112




                                             Page 2979 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 189
                                                          of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26349 DAISY MARTINEZ                                 VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                                  Litigation
        DANIELS LAW                          ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.26350 Daisy McGinnis                                 VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.26351 DAISY MCGINNIS                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26352 DAISY MCGINNIS                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26353 DAKOTA GURULE                                  VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                         Litigation
         REINER, SLAUGHTER &                 ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                                 Page 2980 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 190
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26354 DAKOTA GURULE                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26355 DAKOTA GURULE                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26356 DAKOTA GURULE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26357 DAKOTA SANDERS                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26358 DAKOTA SANDERS                           VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26359 DAKOTA W. RICE                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 2981 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 191
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26360 DAKOTA W. RICE                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                     Litigation
        ZUMMERAMANDA J.                 ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26361 DAKOTA W. RICE                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26362 DAKOTA W. RICE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26363 DALE DURAND                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26364 DALE DURAND                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26365 DALE DURAND                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26366 DALE DURAND                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


                                            Page 2982 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 192
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26367 DALE EBER                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26368 DALE EBER                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26369 DALE EBER                                VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26370 DALE EBER                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26371 DALE EBER                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26372 DALE FRANK TERENA                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 2983 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 193
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26373 DALE FRANK TERENA                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26374 DALE FRANK TERENA                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26375 DALE FRANK TERENA                        VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26376 DALE FRENCH                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26377 DALE FRENCH                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26378 DALE FRENCH                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928



                                           Page 2984 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 194
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26379 DALE FRENCH                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26380 DALE FRENCH                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26381 DALE HINERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26382 DALE HINERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26383 DALE HINERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26384 DALE HINERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 2985 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 195
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26385 Dale Howell                                    VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.26386 DALE HOWELL                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26387 DALE HOWELL                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26388 DALE JERNIGAN, MICHELLE                        VARIOUS                              Wildfire                UNDETERMINED
        19302 APPLE VALLEY RD                                                               Litigation
        SONOMA, CA 95476                     ACCOUNT NO.: NOT AVAILABLE


3.26389 DALE MCCOY                                     VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                   Litigation
        DREYER BABICH BUCCOLA                ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                                 Page 2986 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 196
                                                              of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.26390 DALE MCCOY                                  VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREJOSEPH W.                                                          Litigation
        COTCHETTALISON E.                 ACCOUNT NO.: NOT AVAILABLE
        CORDOVA
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER
        840 MALCOLM ROAD, SUITE 200,
        BURLINGAME CA


3.26391 DALE MCCOY                                  VARIOUS                              Wildfire                UNDETERMINED
        TELE: (310) 477-1700 FAX: (310)                                                  Litigation
        477-1699                          ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLY
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, SAN
        FRANCISCO CA


3.26392 DALE MCCOY                                  VARIOUS                              Wildfire                UNDETERMINED
        TELEPHONE: (650) 697-6000                                                        Litigation
                                          ACCOUNT NO.: NOT AVAILABLE
        FACSIMILE: (650) 697-
        0577FPITRE@CPMLEGAL.COM

        JCOTCHETT@CPMLEGAL.COM
        ACORDOVA@CPMLEGAL.COM
        BRIAN J. PANISH
        PANISH SHEA & BOYLE, LLP
        11111 SANTA MONICA BLVD.,
        SUITE 700, LOS ANGELES CA


3.26393 DALE MCCOY                                  VARIOUS                              Wildfire                UNDETERMINED
        TELE: (415) 981-7210 FAX: (415)                                                  Litigation
        391-6965                          ACCOUNT NO.: NOT AVAILABLE
        MICHAEL D. GREEN
        ABBEY, WEITZENBERG,
        WARREN & EMERY, PC
        100 STONY POINT ROAD, SUITE
        200, SANTA ROSA CA


3.26394 DALE MILLER                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                              Page 2987 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 197
                                                           of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26395 DALE MILLER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26396 DALE MILLER                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26397 DALE MILLER                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26398 DALE PERKINSON                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ./                                                      Litigation
        SBN: 110909ROBERT A.           ACCOUNT NO.: NOT AVAILABLE
        BUCCOLA, ESQ./ SBN:
        112880CATIA G. SARAIVA,
        ESQ./ SBN: 232479ANDREA R.
        CROWL, ESQ./ SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26399 DALE PERKINSON                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREJOSEPH W.                                                       Litigation
        COTCHETTDONALD                 ACCOUNT NO.: NOT AVAILABLE
        MAGILLIGAN
        COTCHETT, PITRE & MCCARTHY
        LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGAME, CA 94010



                                           Page 2988 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 198
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26400 DALE STERLING                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26401 DALE STERLING                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26402 DALE STERLING                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26403 DALE STERLING                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26404 DALE STERLING                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26405 DALE THOMPSON                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 2989 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 199
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26406 DALE THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26407 DALE THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26408 DALE THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.26409 DALIA RUIZ                                VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                             Litigation
        ESQJENNIFER L. FIORE,           ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.26410 DALLAS KISER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26411 DALLAS KISER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359 KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                            Page 2990 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 200
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26412 DALLAS KISER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26413 DALLAS KISER                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26414 DALTON, HELEN L.;                   VARIOUS                                  Wildfire                UNDETERMINED
        SHAMBERGER, RYAN D.                                                          Litigation
        (RELATED TO MARTIN, ROBERT) ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.26415 DALTON, HELEN L.;                       VARIOUS                              Wildfire                UNDETERMINED
        SHAMBERGER, RYAN D.                                                          Litigation
        (RELATED TO MARTIN, ROBERT)   ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26416 DALTON, HELEN L.;                       VARIOUS                              Wildfire                UNDETERMINED
        SHAMBERGER, RYAN D.                                                          Litigation
        (RELATED TO MARTIN, ROBERT)   ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26417 DALTON, MICHAEL                         VARIOUS                              Wildfire                UNDETERMINED
        711 UNIVERSITY AVE, # 421                                                    Litigation
        ROCKLIN, CA 95765             ACCOUNT NO.: NOT AVAILABLE



                                          Page 2991 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 201
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26418 DALY, MAUREEN                            VARIOUS                              Wildfire                UNDETERMINED
        6578 PINE VALLEY DR                                                           Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.26419 DAMARIS GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26420 DAMARIS GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26421 DAMARIS GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26422 DAMARIS GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26423 DAMARIS GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26424 DAMEN-GILPIN, PATRICIA                   VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 919                                                                  Litigation
        ELDRIDGE, CA 95431             ACCOUNT NO.: NOT AVAILABLE



                                           Page 2992 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 202
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26425 DAMEN-GILPIN, PATRICIA                  VARIOUS                              Wildfire                UNDETERMINED
        13444 ARNOLD DR.                                                             Litigation
        GLEN ELLEN, CA 95431          ACCOUNT NO.: NOT AVAILABLE


3.26426 DAMIAN CLOPTON                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.26427 DAMIAN CLOPTON                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26428 DAMIAN GONZALES                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26429 DAMIAN GONZALES                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26430 DAMIAN GONZALES                         VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                          Page 2993 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 203
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26431 DAMIAN GONZALES                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26432 DAMIAN GONZALES                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26433 DAMIAN MARTINEZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26434 DAMIAN MARTINEZ                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26435 DAMIAN MARTINEZ                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26436 DAMIAN MARTINEZ                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 2994 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 204
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26437 DAMIAN MARTINEZ                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                           Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26438 DAMIEN BARRETT                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26439 DAMIEN BARRETT                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26440 DAMION ASKER                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26441 DAMION ASKER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                          Page 2995 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 205
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26442 DAMION ASKER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26443 DAMION REYNOLDS                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26444 DAMION REYNOLDS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.26445 DAMION REYNOLDS                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26446 DAN COLLISS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 2996 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 206
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26447 DAN COLLISS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26448 DAN COLLISS                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26449 DAN COLLISS                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26450 DAN DUDGEON                              VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. HEFFERNAN, ESQ.                                                      Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRA J. NEWSOM ESQ.
       ENGSTROM, LIPSCOMB &
       LACKA PROFESSIONAL
       CORPORATION
       10100 SANTA MONICA
       BOULEVARD, 12TH FLOOR
       LOS ANGELES, CALIFORNIA
       90067-4107


3.26451 DAN NACE                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 2997 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 207
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26452 DAN NACE                                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26453 DAN NACE                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26454 DAN NACE                                   VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26455 DAN NACE                                   VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.26456 DAN SALMON                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26457 DAN SALMON                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                    Litigation
        BAR #1999994) (PRO HAE VICE      ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                             Page 2998 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 208
                                                          of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26458 DAN SALMON                                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                    Litigation
        WALKUP, MELODIA, KELLY &             ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26459 DAN SALMON                                     VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                               Litigation
        VICE PENDINGTEXAS BAR NO.            ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26460 DAN SALMON                                     VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                        Litigation
        262319)DEBORAH S. DIXON              ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26461 DANA BUSHMAN                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26462 Dana Bushman                                   VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669




                                                 Page 2999 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 209
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26463 DANA BUSHMAN                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26464 DANA GAJDA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26465 DANA GAJDA                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26466 DANA GAJDA                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26467 DANA GAJDA                               VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26468 DANA HAMILTON                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                           Page 3000 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 210
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26469 DANA HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26470 DANA KELLY                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.26471 DANA KELLY                              VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26472 DANA KELLY                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26473 DANA KELLY                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                          Page 3001 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 211
                                                       of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.26474 DANA L. KENT                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26475 DANA L. KENT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26476 DANA L. KENT                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26477 DANA L. KENT                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26478 DANA L. KENT                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26479 DANA V. KRUEGER                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                        Page 3002 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 212
                                                     of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26480 DANA V. KRUEGER                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26481 DANA V. KRUEGER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26482 DANA V. KRUEGER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26483 DANA V. KRUEGER                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26484 DANA ZIMMERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26485 DANA ZIMMERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26486 D'ANDRADE, JOHN                          VARIOUS                              Wildfire                UNDETERMINED
        949 GLENWOOD DR                                                               Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE



                                           Page 3003 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 213
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26487 DANEIL NACHTIGAL                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, STATE BAR                                                    Litigation
        NO. 100077                    ACCOUNT NO.: NOT AVAILABLE
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010


3.26488 DANEIL NACHTIGAL                        VARIOUS                              Wildfire                UNDETERMINED
        BRIAN PANISH, STATE BAR NO.                                                  Litigation
        116060RAHUL RAVIPUDI,         ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025


3.26489 DANEIL NACHTIGAL                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY, STATE BAR                                                  Litigation
        NO. 71460                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108


3.26490 DANG, TRUC                              VARIOUS                              Wildfire                UNDETERMINED
        177 ELSBREE CIR                                                              Litigation
        WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.26491 DANG, TUYET ANH                         VARIOUS                              Wildfire                UNDETERMINED
        ADDRESS NOT PROVIDED                                                         Litigation
                                      ACCOUNT NO.: NOT AVAILABLE


3.26492 DANICA VINSON                           VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                       Litigation
        SHEARJASON BOYER              ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26493 DANICA VINSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                          Page 3004 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 214
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26494 DANICA VINSON                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26495 DANICA VINSON                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26496 DANICA VINSON                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26497 DANIEL AGUIAR                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                           Litigation
        SINGLETONERIKA L.                ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26498 DANIEL AGUIAR                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                       Litigation
        MARTINI                          ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26499 DANIEL AGUIAR                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                         Litigation
        125868JUSTIN J. EBALLAR,         ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                             Page 3005 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 215
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26500 DANIEL AGUIAR                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26501 DANIEL AGUIAR                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26502 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26503 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                   Litigation
        9858)JESSICA W. HAYES.,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26504 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3006 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 216
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26505 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26506 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                   Litigation
        248092)JACK W. WEAVER,         ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26507 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26508 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26509 DANIEL ALVAREZ                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                     Litigation
        (SBN 99126)NATASHA N.          ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26510 DANIEL ANTONIO                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


                                           Page 3007 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 217
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26511 DANIEL ANTONIO                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26512 DANIEL ANTONIO                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26513 DANIEL B SALAS                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26514 DANIEL B SALAS                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26515 DANIEL B SALAS                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26516 DANIEL B SALAS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26517 DANIEL B SALAS                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 3008 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 218
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26518 DANIEL BANUELOS                        VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                  Litigation
        054426)                      ACCOUNT NO.: NOT AVAILABLE
        ROBINSON CALCAGNIE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CALIFORNIA
        92660


3.26519 DANIEL BANUELOS                        VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER, ESQ.                                                     Litigation
        (SBN: 104173)                ACCOUNT NO.: NOT AVAILABLE
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.26520 DANIEL BANUELOS                        VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                   Litigation
        160461)                      ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.26521 DANIEL BANUELOS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26522 DANIEL BANUELOS                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26523 DANIEL BENNETT                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                         Page 3009 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 219
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26524 DANIEL BENNETT                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26525 DANIEL BENNETT                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26526 DANIEL BENNETT                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26527 DANIEL BEUGELMANS                        VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                            Litigation
        ESQJENNIFER L. FIORE,          ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.26528 DANIEL BRADBURD                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3010 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 220
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26529 DANIEL BRADBURD                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN J. SKIKOS, SBN                                                         Litigation
        148110GREGORY T. SKIKOS,       ACCOUNT NO.: NOT AVAILABLE
        SBN 176531MATTHEW J.
        SKIKOS, SBN 269765
        SKIKOS, CRAWFORD, SKIKOS &
        JOSEPH
        ONE SANSOME STREET, SUITE
        2830
        SAN FRANCISCO, CA 94104


3.26530 DANIEL BRADBURD                          VARIOUS                              Wildfire                UNDETERMINED
        VINEET BHATIA (PRO HAC VICE                                                   Litigation
        TO BE SUBMITTED)               ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        1000 LOUISIANA STREET, SUITE
        5100
        HOUSTON, TEXAS 77002-5096


3.26531 DANIEL BRADBURD                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26532 DANIEL BRADBURD                          VARIOUS                              Wildfire                UNDETERMINED
        CHARLES S.                                                                    Litigation
        ZIMMERMANCALEB LH              ACCOUNT NO.: NOT AVAILABLE
        MARKER
        ZIMMERMAN REED LLP
        2381 ROSECRANS AVE, SUITE
        328
        MANHATTAN BEACH, CA 90245


3.26533 DANIEL CANTER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26534 DANIEL CANTER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065



                                           Page 3011 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 221
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26535 DANIEL CANTER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26536 DANIEL CANTER                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26537 DANIEL CARPENTER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26538 DANIEL CARPENTER                         VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26539 DANIEL CARPENTER                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26540 DANIEL CARPENTER                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3012 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 222
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26541 DANIEL CARPENTER                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26542 DANIEL DINWIDDIE                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26543 DANIEL DINWIDDIE                        VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26544 DANIEL EAGLE                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                      Litigation
        R. PARKINSONDANIEL E.         ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26545 DANIEL EAGLE                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                        Litigation
        SIMMONS                       ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26546 DANIEL EAGLE                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                Litigation
        DEMAS LAW GROUP, P.C.         ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                          Page 3013 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 223
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26547 DANIEL EAGLE                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26548 DANIEL ELKERTON                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                           Litigation
        296101)ROBERT T. BRYSON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26549 DANIEL F. DWYER                           VARIOUS                              Wildfire                UNDETERMINED
        TIMOTHY G. TIETJEN (STATE                                                      Litigation
        BAR #104975)                    ACCOUNT NO.: NOT AVAILABLE
        ROUDA, FEDER, TIETJEN &
        MCGUINN
        44 MONTGOMERY STREET,
        SUITE 750
        SAN FRANCISCO, CALIFORNIA
        94104


3.26550 DANIEL F. DWYER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADIDORIS                ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26551 DANIEL F. NEVES                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26552 DANIEL F. NEVES                           VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                     Litigation
        ZUMMERAMANDA J.                 ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                            Page 3014 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 224
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26553 DANIEL F. NEVES                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26554 DANIEL F. NEVES                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26555 DANIEL GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26556 DANIEL GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26557 DANIEL GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26558 DANIEL GALLAGHER                         VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 3015 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 225
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26559 DANIEL GALVIN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.26560 DANIEL GALVIN                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26561 DANIEL GALVIN                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26562 DANIEL GEORGE                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26563 DANIEL GEORGE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3016 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 226
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26564 DANIEL GEORGE                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                   Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26565 DANIEL GEORGE                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26566 DANIEL GEORGE                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26567 DANIEL GOODMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26568 DANIEL GOODMAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26569 DANIEL GOODMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864




                                            Page 3017 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 227
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26570 DANIEL GOODMAN                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                 Litigation
        DEMAS LAW GROUP, P.C.          ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26571 DANIEL GUERRERO LOPEZ                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26572 DANIEL GUERRERO LOPEZ                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26573 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26574 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26575 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103




                                           Page 3018 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 228
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26576 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26577 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.26578 DANIEL GUILHOT                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26579 DANIEL GUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26580 DANIEL GUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26581 DANIEL H. GREEN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3019 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 229
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26582 DANIEL H. GREEN                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26583 DANIEL H. GREEN                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26584 DANIEL H. GREEN                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26585 DANIEL H. GREEN                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26586 DANIEL HALE                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26587 DANIEL HALE                              VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 3020 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 230
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26588 DANIEL HAMMETT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26589 DANIEL HAMMETT                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26590 DANIEL HAMMETT                             VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.26591 DANIEL HAMMETT                             VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.26592 DANIEL HAMMETT                             VARIOUS                              Wildfire                UNDETERMINED
        PEDRO "PETER" DE LA CERDA,                                                      Litigation
        OF COUNSEL - BAR NO. 249085      ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES
        250 VALLOMBROSA AVE STE.
        266
        CHICO, CA 95926


3.26593 DANIEL HARMESON                            VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                             Litigation
        THOMPSONPAIGE BOLDT              ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26594 DANIEL HARMESON                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                        Litigation
        NO. 197687)                      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


                                             Page 3021 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 231
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26595 DANIEL HARMESON                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                     Litigation
        HANSEN AND MILLER LAW FIRM      ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26596 DANIEL HAUCK                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26597 DANIEL HAUCK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26598 DANIEL HAUCK                              VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.26599 DANIEL JAMES BRADFORD                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                       Litigation
        NO. 197687)                     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26600 DANIEL JAMES BRADFORD                     VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                         Litigation
        STATE BAR NO. 296841)PAIGE      ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                            Page 3022 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 232
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26601 DANIEL JAMES CRAIK                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26602 DANIEL JAMES CRAIK                        VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26603 DANIEL JAMES CRAIK                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26604 DANIEL JAMES CRAIK                        VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.26605 DANIEL K ALVAREZ                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                      Litigation
        MARTINI                         ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26606 DANIEL K ALVAREZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26607 DANIEL K ALVAREZ                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                            Page 3023 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 233
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26608 DANIEL K ALVAREZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26609 DANIEL K ALVAREZ                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26610 DANIEL LAROY FRANCIS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26611 DANIEL LAROY FRANCIS                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26612 DANIEL LAROY FRANCIS                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26613 DANIEL LAROY FRANCIS                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3024 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 234
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26614 DANIEL LASSEN                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26615 DANIEL LASSEN                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.26616 DANIEL LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26617 DANIEL LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26618 DANIEL LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26619 DANIEL MAGANA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3025 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 235
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26620 DANIEL MAGANA                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                    Litigation
        (SBN 99126)NATASHA N.         ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26621 DANIEL MAGANA                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                  Litigation
        9858)JESSICA W. HAYES.,       ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26622 DANIEL MAGANA                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26623 DANIEL MATA                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26624 DANIEL MATA                             VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                   Litigation
        54426) DANIEL S. ROBINSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.26625 DANIEL MATA                             VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                           Litigation
        DANIELS LAW                   ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403



                                          Page 3026 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 236
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26626 DANIEL MATA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26627 DANIEL MATA                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26628 DANIEL MCCREEDY                        VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                Litigation
        SCHACKNATASHA N. SERINO      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26629 DANIEL MCCREEDY                        VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                     Litigation
        WEAVER                       ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26630 DANIEL MCCREEDY                        VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                          Litigation
        SR.JESSICA HAYES             ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26631 DANIEL MCNEILL                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                         Page 3027 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 237
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26632 DANIEL MCNEILL                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26633 DANIEL MCNEILL                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26634 DANIEL MCNEILL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26635 DANIEL MUFSON                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26636 DANIEL MUFSON                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065



                                           Page 3028 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 238
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26637 DANIEL MUFSON                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26638 DANIEL MULLEN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26639 DANIEL MULLEN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26640 DANIEL MULLEN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26641 DANIEL MULLEN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3029 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 239
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26642 DANIEL NELSON                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26643 DANIEL NELSON                              VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                       Litigation
        (SBN 99126)NATASHA N.            ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26644 DANIEL NELSON                              VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                     Litigation
        9858)JESSICA W. HAYES.,          ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26645 DANIEL NELSON                              VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                     Litigation
        248092)JACK W. WEAVER,           ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26646 DANIEL NEVES                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 3030 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 240
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26647 DANIEL NEVES                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26648 DANIEL NEVES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26649 DANIEL NEVES                            VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                         Litigation
        #109455LAURA E. BROWN         ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.26650 DANIEL NEVES                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26651 DANIEL NIELSON                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26652 DANIEL NIELSON                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                          Page 3031 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 241
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26653 DANIEL NIELSON                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26654 DANIEL NIELSON                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26655 DANIEL NIELSON                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26656 DANIEL OCHOA                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26657 DANIEL OCHOA                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26658 DANIEL OCHOA                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3032 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 242
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26659 DANIEL OCHOA                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26660 DANIEL OCHOA                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26661 DANIEL O'CONNELL                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26662 DANIEL O'CONNELL                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26663 DANIEL O'CONNELL                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26664 DANIEL O'CONNELL                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26665 DANIEL OSUNA                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                            Page 3033 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 243
                                                         of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26666 DANIEL OSUNA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26667 DANIEL OSUNA                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26668 DANIEL OSUNA                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26669 DANIEL OSUNA                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                      Litigation
        DOMENIC MARTINI              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26670 DANIEL PARDINI                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359 KRISTINE K.           ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                         Page 3034 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 244
                                                      of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26671 Daniel Pardini                                 VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.26672 DANIEL PARDINI                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26673 DANIEL POMPLUN                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                             Litigation
        R. PARKINSONDANIEL E.                ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26674 DANIEL POMPLUN                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                               Litigation
        SIMMONS                              ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26675 DANIEL POMPLUN                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                                  Litigation
        FRIEDEMANN GOLDBERG LLP              ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.26676 DANIEL POMPLUN                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                       Litigation
        DEMAS LAW GROUP, P.C.                ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                                 Page 3035 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 245
                                                              of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26677 DANIEL POOLE                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.26678 DANIEL POOLE                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26679 DANIEL POOLE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26680 DANIEL POOLE                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26681 DANIEL POOLE                            VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26682 DANIEL PRICE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3036 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 246
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26683 DANIEL PRICE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26684 DANIEL PRICE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26685 DANIEL PRICE                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26686 DANIEL R. BECKHAM                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26687 DANIEL R. BECKHAM                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3037 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 247
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26688 DANIEL R. BECKHAM                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26689 DANIEL R. BECKHAM                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26690 DANIEL R. HOWE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26691 DANIEL R. HOWE                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26692 DANIEL R. HOWE                           VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26693 DANIEL R. HOWE                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


                                           Page 3038 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 248
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26694 DANIEL RAYMOND HANNA                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26695 DANIEL RAYMOND HANNA                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26696 DANIEL RAYMOND HANNA                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26697 DANIEL RAYMOND HANNA                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26698 DANIEL ROBERT JOSEPH                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26699 DANIEL ROBERT JOSEPH                     VARIOUS                              Wildfire                UNDETERMINED
        BRIAN R. STRANGE, ESQ.                                                        Litigation
        (STATE BAR #103252)BRIANNA     ACCOUNT NO.: NOT AVAILABLE
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025




                                           Page 3039 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 249
                                                        of 571
Pacific Gas and Electric Company                                                                 Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address            Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                Account Number                            Claim

Wildfire Claims

3.26700 DANIEL ROBERT JOSEPH                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                 Litigation
        DREYER BABICH BUCCOLA              ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26701 DANIEL ROBERT JOSEPH                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                      Litigation
        BAR #1999994) (PRO HAE VICE        ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26702 Daniel Robert Joseph                         VARIOUS                              Wildfire                UNDETERMINED
        Ronald L.M. Goldman, Esq. (State                                                  Litigation
        Bar #33422) Diane Marger Moore,    ACCOUNT NO.: NOT AVAILABLE
        Esq. (Fla. Bar #268364) (Pro Hae

        Vice Application Pending)
        Baum Hedlund Aristei & Goldman,
        P.C.
        10940 Wilshire Boulevard., 17th
        Floor
        Los Angeles, California 90024


3.26703 DANIEL S. ROBBINS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                          Litigation
        A. BAGHDADI                        ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26704 DANIEL S. ROBBINS                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                              Litigation
        178658DYLAN HUGHES- BAR            ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                               Page 3040 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 250
                                                            of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26705 DANIEL S. ROBBINS                        VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26706 DANIEL S. ROBBINS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26707 DANIEL SALMON SR.                        VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26708 DANIEL SALMON SR.                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26709 DANIEL SALMON SR.                        VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 3041 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 251
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26710 DANIEL SALMON SR.                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26711 DANIEL SALMON SR.                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26712 DANIEL SANCHEZ DBA                       VARIOUS                              Wildfire                UNDETERMINED
        ALPICELLA VINEYARD VILLA                                                      Litigation
        BILL ROBINS IIIROBERT T.       ACCOUNT NO.: NOT AVAILABLE
        BRYSONKEVIN M. POLLACK
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26713 DANIEL SCHAFER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26714 DANIEL SCHAFER                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26715 DANIEL SCHAFER                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


                                           Page 3042 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 252
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26716 DANIEL SCHAFER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26717 DANIEL SEIBERT                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26718 DANIEL SEIBERT                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26719 DANIEL SEIBERT                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26720 DANIEL SEIBERT                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26721 DANIEL SEIBERT                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3043 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 253
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26722 DANIEL SHAW                              VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26723 DANIEL SHAW                              VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                               Litigation
        EDGAR LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.26724 DANIEL SIMKINS                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26725 DANIEL SIMKINS                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26726 DANIEL SIMONE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26727 DANIEL SIMONE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3044 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 254
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26728 DANIEL SIMONE                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26729 DANIEL SIMONE                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26730 DANIEL SOLORS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26731 DANIEL SOLORS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26732 DANIEL SOLORS                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3045 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 255
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26733 DANIEL SOLORS                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26734 DANIEL SPRINGS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26735 DANIEL SPRINGS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26736 DANIEL SPRINGS                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26737 DANIEL SPRINGS                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3046 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 256
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26738 DANIEL VUJIC                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26739 DANIEL VUJIC                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26740 DANIEL VUJIC                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26741 DANIEL VUJIC                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26742 DANIEL W. LARA                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26743 DANIEL W. LARA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3047 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 257
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26744 DANIEL W. LARA                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26745 DANIEL W. LARA                           VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26746 DANIEL WEATHERS                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26747 DANIEL WEATHERS                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26748 DANIEL WEATHERS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3048 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 258
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26749 DANIEL WEATHERS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26750 DANIEL WELLS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26751 DANIEL WELLS                             VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.26752 DANIEL WELLS                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26753 DANIEL WELLS                             VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.26754 DANIEL WILLS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3049 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 259
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26755 DANIEL WILLS                               VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                    Litigation
        APPLICATION                      ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26756 DANIEL WILLS                               VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                      Litigation
        ZUMMERAMANDA J.                  ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26757 DANIEL WILLS                               VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                      Litigation
        STATE BAR NO. 157400)            ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26758 DANIELLE BOTTINI                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26759 DANIELLE BOTTINI                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26760 DANIELLE BOTTINI                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108



                                             Page 3050 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 260
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26761 DANIELLE BOTTINI                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26762 DANIELLE BOTTINI                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26763 DANIELLE COSTA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26764 DANIELLE COSTA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26765 DANIELLE COSTA                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3051 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 261
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26766 DANIELLE COSTA                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26767 DANIELLE D. WILLIAMS                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26768 DANIELLE D. WILLIAMS                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26769 DANIELLE D. WILLIAMS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26770 DANIELLE D. WILLIAMS                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3052 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 262
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26771 DANIELLE GAYTON                          VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26772 DANIELLE GAYTON                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26773 DANIELLE GAYTON                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26774 DANIELLE GAYTON                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26775 DANIELLE HALL                            VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                   Litigation
        248092)JACK W. WEAVER,         ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26776 DANIELLE HALL                            VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                   Litigation
        9858)JESSICA W. HAYES.,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130




                                           Page 3053 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 263
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26777 DANIELLE HALL                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26778 DANIELLE HALL                            VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                     Litigation
        (SBN 99126)NATASHA N.          ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26779 DANIELLE HICKES                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26780 DANIELLE HICKES                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26781 DANIELLE HICKES                          VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 3054 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 264
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26782 DANIELLE HICKES                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26783 DANIELLE KINGSLEY                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26784 DANIELLE KINGSLEY                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26785 DANIELLE KINGSLEY                        VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26786 DANIELLE KINGSLEY                        VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.26787 DANIELLE KINGSLEY                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                           Page 3055 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 265
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26788 DANIELLE MORGANTI                       VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                      Litigation
        WEAVER                        ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26789 DANIELLE MORGANTI                       VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                 Litigation
        SCHACKNATASHA N. SERINO       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26790 DANIELLE MORGANTI                       VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                           Litigation
        SR.JESSICA HAYES              ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26791 DANIELLE PALMER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26792 DANIELLE PALMER                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26793 DANIELLE PALMER                         VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                   Litigation
        ZUMMERAMANDA J.               ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                          Page 3056 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 266
                                                       of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26794 DANIELLE PALMER                                VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                        Litigation
        APPLICATION                          ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26795 Danielle Pardini                               VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.26796 DANIELLE PARDINI                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26797 DANIELLE PARDINI                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26798 DANIELLE RILEY                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                            Litigation
        A. BAGHDADI                          ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                                 Page 3057 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 267
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26799 DANIELLE RILEY                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26800 DANIELLE RILEY                           VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26801 DANIELLE RILEY                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26802 DANIELLE SELLERS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26803 DANIELLE SELLERS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26804 DANIELLE SELLERS                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                           Page 3058 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 268
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26805 DANIELLE SELLERS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26806 DANIELLE SELLERS                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26807 DANNETTE L. BAREFIELD                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26808 DANNETTE L. BAREFIELD                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                          Litigation
        DOMENIC MARTINI                  ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.26809 DANNETTE L. BAREFIELD                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                         Litigation
        125868JUSTIN J. EBALLAR,         ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26810 DANNETTE L. BAREFIELD                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3059 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 269
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26811 DANNETTE L. BAREFIELD                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26812 DANNETTE MARQUEZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26813 DANNETTE MARQUEZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26814 DANNETTE MARQUEZ                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26815 DANNETTE MARQUEZ                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26816 DANNIKA SNEAD                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                           Page 3060 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 270
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26817 DANNIKA SNEAD                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26818 DANNIKA SNEAD                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26819 DANNIKA SNEAD                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26820 DANNIKA SNEAD                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26821 DANNY ANGLEN                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                      Litigation
        111359 KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                             Page 3061 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 271
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26822 DANNY ANGLEN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.26823 DANNY ANGLEN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.26824 DANNY CLAGGETT                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26825 DANNY CLAGGETT                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26826 DANNY CLAGGETT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3062 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 272
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26827 DANNY CLAGGETT                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26828 DANNY CLAGGETT                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26829 DANNY HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26830 DANNY HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26831 DANNY HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26832 DANNY HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26833 DANNY HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


                                          Page 3063 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 273
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26834 DANNY MATHIS                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26835 DANNY MATHIS                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26836 DANNY MATHIS                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26837 DANNY MATHIS                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26838 DANNY MATHIS                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3064 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 274
                                                          of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26839 Danny Pardini                                  VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.26840 DANNY PARDINI                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26841 DANNY PARDINI                                  VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26842 DANNY SCHRADER                                 VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                            Litigation
        AMANWILLIAM P. HARRIS                ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26843 DANNY SCHRADER                                 VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                                    Litigation
        ABRAHAM, WATKINS, NICHOLS,           ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                                 Page 3065 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 275
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26844 DANT, MORGAN                             VARIOUS                              Wildfire                UNDETERMINED
        7175 CROSS STAR TRAIL                                                         Litigation
        MARYSVILLE, CA 95901           ACCOUNT NO.: NOT AVAILABLE


3.26845 DANTE STONE ORLANDINI                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26846 DANTE STONE ORLANDINI                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26847 DAQUINO, BARBARA                         VARIOUS                              Wildfire                UNDETERMINED
        112 LARKSPUR DR                                                               Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.26848 DARBINIAN, SILVA                         VARIOUS                              Wildfire                UNDETERMINED
        PO BOX 11032                                                                  Litigation
        NAPA, CA 94581                 ACCOUNT NO.: NOT AVAILABLE


3.26849 DARCEY RUDICK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26850 DARCEY RUDICK                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26851 DARCEY RUDICK                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


                                           Page 3066 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 276
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26852 DARCEY RUDICK                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26853 DARCY DENOLA                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26854 DARCY DENOLA                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.26855 DAREK KOLODZIEJCZYK                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26856 DAREK KOLODZIEJCZYK                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                          Page 3067 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 277
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26857 DAREK KOLODZIEJCZYK                      VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26858 DAREK KOLODZIEJCZYK                      VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26859 DARIO ANTONIONI                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26860 DARIO ANTONIONI                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26861 DARIO ANTONIONI                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103




                                           Page 3068 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 278
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26862 DARIO ANTONIONI                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26863 DARIO ANTONIONI                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26864 DARIO D'COSTA                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26865 DARLA ELLEN STEELE-PAYNE                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26866 DARLA ELLEN STEELE-PAYNE                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26867 DARLA ELLEN STEELE-PAYNE                 VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                     Litigation
        160461)                        ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171




                                           Page 3069 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 279
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26868 DARLA ELLEN STEELE-PAYNE                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26869 DARLA ELLEN STEELE-PAYNE                   VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.26870 DARLA O'SHEA                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                        Litigation
        #117228                          ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26871 DARLA O'SHEA                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                    Litigation
        ERIC RATINOFF LAW CORP.          ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26872 DARLA O'SHEA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26873 DARLA O'SHEA                               VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                     Litigation
         REINER, SLAUGHTER &             ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                             Page 3070 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 280
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26874 DARLA SUE ROBINSON                       VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.26875 DARLA SUE ROBINSON                       VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.26876 DARLEEN POE-GRIFFIN                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26877 DARLEEN POE-GRIFFIN                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26878 DARLEEN POE-GRIFFIN                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26879 DARLEEN POE-GRIFFIN                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928



                                           Page 3071 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 281
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.26880 DARLENA SIMI                               VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                                 Litigation
        EDGAR LAW FIRM                   ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.26881 DARLENA SIMI                               VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                        Litigation
        BRYSONKEVIN M. POLLACK           ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.26882 DARLENE ARD                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26883 DARLENE ARD                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26884 DARLENE ARD                                VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26885 DARLENE ARD                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 3072 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 282
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26886 DARLENE ARD                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.26887 DARLENE BOSTON                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26888 DARLENE BOSTON                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26889 DARLENE BOSTON                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26890 DARLENE BOSTON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26891 DARLENE KIRBY                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3073 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 283
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26892 DARLENE KIRBY                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26893 DARLENE KIRBY                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26894 DARLENE KIRBY                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26895 DARLENE LONG                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26896 DARLENE LONG                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26897 DARLENE LONG                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 3074 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 284
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26898 DARLENE LONG                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26899 DARLENE LONG                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26900 DARLENE PEPPER                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.26901 DARLENE PEPPER                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26902 DARLENE POWELL                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.26903 DARLENE POWELL                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


                                           Page 3075 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 285
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26904 DARLENE POWELL                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.26905 DARLENE WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26906 DARLENE WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26907 DARLENE WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26908 DARLENE WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26909 DARLENE ZIMMER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                           Page 3076 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 286
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26910 DARLENE ZIMMER                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26911 DARLENE ZIMMER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26912 DARLENE ZIMMER                            VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.26913 DARLYNNE ALBERIGI                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26914 DARLYNNE ALBERIGI                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26915 DARLYNNE ALBERIGI                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.26916 DARLYNNE ALBERIGI                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403




                                            Page 3077 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 287
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26917 DARRELL LAPLANTE                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.26918 DARRELL LAPLANTE                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26919 DARRELL LAPLANTE                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26920 DARRELL LAPLANTE                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26921 DARRELL LAPLANTE                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26922 DARRELL PERKINS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26923 DARRELL PERKINS                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


                                           Page 3078 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 288
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.26924 DARRELL PERKINS                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26925 DARRELL PERKINS                         VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                  Litigation
         REINER, SLAUGHTER &          ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26926 DARRELL WRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26927 DARRELL WRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26928 DARRELL WRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26929 DARRELL WRIGHT                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3079 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 289
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.26930 DARRELL WRIGHT                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26931 DARREN GILLESPE                        VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.26932 DARREN GILLESPE                        VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.26933 DARREN GILLESPE                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26934 DARREN GILLESPE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26935 DARREN NATEMEYER                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                    Litigation
        VASQUEZ AMANDA LOCURTO       ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                         Page 3080 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 290
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26936 DARREN NATEMEYER                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26937 DARREN NATEMEYER                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26938 DARREN NATEMEYER                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.26939 DARREN NATEMEYER                         VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.26940 DARREN NATEMEYER                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26941 DARREN REED                              VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                           Page 3081 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 291
                                                        of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.26942 DARREN REED                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                    Litigation
        WEAVER                      ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.26943 DARREN REED                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                         Litigation
        SR.JESSICA HAYES            ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26944 DARREN W. DESIMONE                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26945 DARREN W. DESIMONE                    VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.26946 DARREN W. DESIMONE                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.26947 DARREN W. DESIMONE                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103




                                        Page 3082 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 292
                                                     of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26948 DARREN W. DESIMONE                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26949 DARRIEL DARDEN JR.                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26950 DARRIEL DARDEN JR.                       VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.26951 DARRIEL DARDEN JR.                       VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.26952 DARRIEL DARDEN JR.                       VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.26953 DARRIN SCHROEDER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3083 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 293
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.26954 DARRIN SCHROEDER                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                   Litigation
        APPLICATION                     ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26955 DARRIN SCHROEDER                          VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                     Litigation
        ZUMMERAMANDA J.                 ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26956 DARRIN SCHROEDER                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26957 DARRIN STEWART                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.26958 DARRIN STEWART                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.26959 DARRIN STEWART                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                            Page 3084 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 294
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26960 DARRIN STEWART                           VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN      ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.26961 DARRYL GLENN EVANS                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26962 DARRYL GLENN EVANS                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26963 DARRYL GLENN EVANS                       VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.26964 DARRYL GLENN EVANS                       VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.26965 DARRYL HOUSE                             VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448




                                           Page 3085 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 295
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26966 DARRYL HOUSE                             VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.26967 DARRYL HOUSE                             VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.26968 DARRYL ROBINSON                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26969 DARRYL ROBINSON                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.26970 DARRYL ROBINSON                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26971 DARRYL ROBINSON                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101



                                           Page 3086 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 296
                                                        of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.26972 DARRYL ROBINSON                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                             Litigation
        VICEPENDING)JOHN P. FISKE         ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26973 DARWIN CRABTREE                             VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                     Litigation
        APPLICATION                       ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.26974 DARWIN CRABTREE                             VARIOUS                              Wildfire                UNDETERMINED
        RAFEY S. BALABANIAN (SBN                                                         Litigation
        315962)TODD LOGAN (SBN            ACCOUNT NO.: NOT AVAILABLE
        305912)J. AARON LAWSON
        (SBN 319306)LILY HOUGH (SBN
        315277)
        EDELSON PC
        123 TOWNSEND STREET, SUITE
        100
        SAN FRANCISCO, CALIFORNIA
        94107


3.26975 DARWIN CRABTREE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26976 Darwin Crabtree                             VARIOUS                              Wildfire                UNDETERMINED
        Elizabeth J. Cabraser (SBN                                                       Litigation
        083151)Robert J. Nelson (SBN      ACCOUNT NO.: NOT AVAILABLE
        132797)Lexi J. Hazam (SBN
        224457)Fabrice N. Vincent (SBN
        160780)Abby R. Wolf (SBN
        313049)Evan J. Ballan (SBN
        318649)
        Lieff Cabraser Heimann &
        Bernstein, LLP
        275 Battery Street, 29th Floor
        San Francisco, California 94111




                                              Page 3087 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 297
                                                           of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26977 DARWIN SAGER                                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                           Litigation
        SBN: 110909ANDREA R.                 ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26978 DARWIN SAGER                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                    Litigation
        WALKUP, MELODIA, KELLY &             ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26979 DARWIN SAGER                                   VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                          Litigation
        100077ALISON E. CORDOVA,             ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.26980 DARWIN SAGER                                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                   Litigation
        DREYER BABICH BUCCOLA                ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26981 DARWIN SAGER                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                      Litigation
        71460KHALDOUN A. BAGHDADI            ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.26982 Darwin, Jeffrey Charles; Darwin,               VARIOUS                              Wildfire                UNDETERMINED
        Tiffany Marie; Darwin, Kara Nicole                                                  Litigation
        (Minors, By And Through Their        ACCOUNT NO.: NOT AVAILABLE
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Kilah Dae
        (Minors, By And Through Their
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Lucas Charles (
        Elliot AdlerBrittany Zummer
        ADLER LAW GROUP, APLC
        420 W. Broadway, Suite 860
        San Diego, CA 92101


                                                 Page 3088 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 298
                                                              of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.26983 Darwin, Jeffrey Charles; Darwin,               VARIOUS                              Wildfire                UNDETERMINED
        Tiffany Marie; Darwin, Kara Nicole                                                  Litigation
        (Minors, By And Through Their        ACCOUNT NO.: NOT AVAILABLE
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Kilah Dae
        (Minors, By And Through Their
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Lucas Charles (
        Gerard SingletonErika L.
        VasquezAmanda LoCutro
        SINGLETON LAW FIRM
        115 West Plaza Street
        Solana Beach, CA 92075


3.26984 Darwin, Jeffrey Charles; Darwin,               VARIOUS                              Wildfire                UNDETERMINED
        Tiffany Marie; Darwin, Kara Nicole                                                  Litigation
        (Minors, By And Through Their        ACCOUNT NO.: NOT AVAILABLE
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Kilah Dae
        (Minors, By And Through Their
        Guardian Ad Litem Jeffrey Charles
        Darwin); Darwin, Lucas Charles (
        Co-CounselDemetrios A.
        Sparacino
        SPARACINO LAW CORPORATIOn
        525 B Street, Suite 1500
        San Diego, CA 92101


3.26985 DARYL BUTTS                                    VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                         Litigation
        126782AMANDA L. RIDDLE -             ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.26986 DARYL BUTTS                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                                Litigation
        178658DYLAN HUGHES- BAR              ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.26987 DARYL BUTTS                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                            Litigation
        A. BAGHDADI                          ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108

                                                 Page 3089 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 299
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26988 DARYL BUTTS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.26989 DAVAULT, ELAINE                          VARIOUS                              Wildfire                UNDETERMINED
        850 RUSSELL AVE L6                                                            Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.26990 DAVE GUILLEN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.26991 DAVE GUILLEN                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26992 DAVE GUILLEN                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.26993 DAVE GUILLEN                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3090 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 300
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.26994 DAVE GUILLEN                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.26995 DAVE LEAL                                VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.26996 DAVE LEAL                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.26997 DAVE LEAL                                VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.26998 DAVE LEAL                                VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.26999 DAVE LEAL                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


                                           Page 3091 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 301
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27000 DAVE SEMERIA                               VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27001 DAVE SEMERIA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27002 DAVE SEMERIA                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27003 DAVE SEMERIA                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27004 DAVE SEMERIA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27005 DAVE TURNER                                VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782AMANDA L. RIDDLE -         ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669



                                             Page 3092 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 302
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27006 DAVE TURNER                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27007 DAVE TURNER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27008 DAVE TURNER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27009 DAVI RAMEY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27010 DAVI RAMEY                               VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                            Litigation
        DANIELS LAW                    ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.27011 DAVI RAMEY                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3093 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 303
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27012 DAVI RAMEY                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27013 DAVI RAMEY                              VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                   Litigation
        54426) DANIEL S. ROBINSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.27014 DAVID A HAUGENS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27015 DAVID A HAUGENS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27016 DAVID A HAUGENS                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27017 DAVID A HAUGENS                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3094 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 304
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27018 DAVID A HAUGENS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27019 DAVID A VOLMER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27020 DAVID A VOLMER                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27021 DAVID A VOLMER                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27022 DAVID A VOLMER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27023 DAVID A VOLMER                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3095 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 305
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27024 DAVID ALKOSSER                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.27025 DAVID ALKOSSER                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.27026 DAVID ALVES                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27027 DAVID ALVES                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27028 DAVID ALVES                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27029 DAVID ALVES                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3096 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 306
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27030 DAVID ALVES                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                           Litigation
        VICE PENDINGTEXAS BAR NO.        ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27031 DAVID ARECHAR                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27032 DAVID ARECHAR                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27033 DAVID ARECHAR                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27034 DAVID ARECHAR                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27035 DAVID ARECHAR                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105




                                             Page 3097 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 307
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27036 DAVID ARNEY                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27037 DAVID ARNEY                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27038 DAVID ARNEY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27039 DAVID ARNEY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27040 DAVID BARTHOLOMEW                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3098 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 308
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27041 DAVID BARTHOLOMEW                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                        Litigation
        J. EBALLAR                       ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27042 DAVID BECK                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ./                                                        Litigation
        SBN: 110909ROBERT A.             ACCOUNT NO.: NOT AVAILABLE
        BUCCOLA, ESQ./ SBN:
        112880CATIA G. SARAIVA,
        ESQ./ SBN: 232479ANDREA R.
        CROWL, ESQ./ SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27043 DAVID BELTRAMO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27044 DAVID BELTRAMO                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27045 DAVID BELTRAMO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 3099 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 309
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27046 DAVID BELTRAMO                           VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27047 DAVID BELTRAMO                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27048 DAVID BERNACETT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27049 DAVID BERNACETT                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27050 DAVID BERNACETT                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27051 DAVID BERNACETT                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 3100 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 310
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27052 DAVID BERNACETT                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27053 DAVID BERNACETT                         VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                           Litigation
        DANIELS LAW                   ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.27054 DAVID BERNACETT                         VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                   Litigation
        54426) DANIEL S. ROBINSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.27055 DAVID BERNACETT                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27056 DAVID BERNACETT                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27057 DAVID BOCKMAN                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                  Litigation
         REINER, SLAUGHTER &          ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                          Page 3101 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 311
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27058 DAVID BOCKMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27059 DAVID BOCKMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27060 DAVID BOCKMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27061 DAVID BRAVOT                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27062 DAVID BRAVOT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27063 DAVID BRAVOT                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                           Page 3102 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 312
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27064 DAVID BRAVOT                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27065 DAVID BRAVOT                               VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27066 DAVID BROOK STYRON                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27067 DAVID BROOK STYRON                         VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                    Litigation
        APPLICATION                      ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27068 DAVID BROOK STYRON                         VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                       Litigation
        BAR NO. 154226)                  ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27069 DAVID BROOK STYRON                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                      Litigation
        STATE BAR NO. 157400)            ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


                                             Page 3103 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 313
                                                          of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27070 DAVID CAMPBELL                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ./                                                           Litigation
        SBN: 110909ROBERT A.                ACCOUNT NO.: NOT AVAILABLE
        BUCCOLA, ESQ./ SBN:
        112880CATIA G. SARAIVA,
        ESQ./ SBN: 232479ANDREA R.
        CROWL, ESQ./ SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27071 DAVID CAMPBELL                                VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREJOSEPH W.                                                            Litigation
        COTCHETTDONALD                      ACCOUNT NO.: NOT AVAILABLE
        MAGILLIGAN
        COTCHETT, PITRE & MCCARTHY
        LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27072 David Carey                                   VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hac Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hac Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.27073 DAVID CARR                                    VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                           Litigation
                                            ACCOUNT NO.: NOT AVAILABLE
        BRETT R. PARKINSON, ESQ.,

        DANIEL E. PASSMORE, ESQ.,
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27074 DAVID CARR                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ.,COELL                                                          Litigation
        M. SIMMONS, ESQ.,                   ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT AVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                                Page 3104 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 314
                                                             of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27075 DAVID CARR                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN, ESQ.,                                                      Litigation
        FRICDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27076 DAVID CARR                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS, ESQ.,                                                           Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27077 DAVID CHRISTOPHER                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27078 DAVID CHRISTOPHER                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27079 DAVID CHRISTOPHER                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27080 DAVID CHRISTOPHER                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27081 DAVID CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                   Litigation
        SCHACKNATASHA N. SERINO         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                            Page 3105 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 315
                                                         of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27082 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                         Litigation
        WEAVER                           ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27083 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                              Litigation
        SR.JESSICA HAYES                 ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27084 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27085 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27086 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27087 DAVID CLARK                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 3106 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 316
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27088 DAVID CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27089 DAVID CLARY                              VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27090 DAVID CLARY                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27091 DAVID CLAUSEN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27092 DAVID CLAUSEN                            VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                           Litigation
        THOMPSONPAIGE BOLDT            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27093 DAVID CLAUSEN                            VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FIRM     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403




                                           Page 3107 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 317
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27094 DAVID CORONADO                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27095 DAVID CORONADO                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27096 DAVID CORONADO                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27097 DAVID CORONADO                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27098 DAVID CORSON                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27099 DAVID CORSON                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359 KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                            Page 3108 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 318
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27100 DAVID CORSON                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27101 DAVID CORSON                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27102 DAVID CRANE                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27103 DAVID CRANE                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27104 DAVID CRANE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27105 DAVID CRANE                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001



                                           Page 3109 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 319
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27106 DAVID CRENSHAW                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27107 DAVID CRENSHAW                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27108 DAVID CRENSHAW                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27109 DAVID CRENSHAW                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27110 DAVID CRENSHAW                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27111 DAVID CRILEY                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ.PHILIP                                                   Litigation
        C. AMAN, ESQ.WILLIAM P.        ACCOUNT NO.: NOT AVAILABLE
        HARRIS III, ESQ.M. REGINA
        BAGDASARIAN, ESQ.GEORGE
        T. STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3110 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 320
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27112 DAVID CRILEY                              VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD,                                                          Litigation
        ESQ.MICHAEL H. ARTINIAN,        ACCOUNT NO.: NOT AVAILABLE
        ESQ.
        BRIDGFORD, GLEASON &
        ARTINIAN
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.27113 DAVID CRILEY                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                       Litigation
        J. EBALLAR                      ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.27114 DAVID CROWELL                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.27115 DAVID CROWELL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27116 DAVID CROWELL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27117 DAVID CROWELL                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075




                                            Page 3111 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 321
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27118 DAVID CUEN                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27119 DAVID CUEN                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27120 DAVID CUEN                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27121 DAVID CUEN                               VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27122 DAVID DANIEL RAMIREZ                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                           Page 3112 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 322
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27123 DAVID DANIEL RAMIREZ                       VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                          Litigation
        STATE BAR NO. 296841)PAIGE       ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27124 DAVID DEAN ROBINSON SR.                    VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.27125 DAVID DEAN ROBINSON SR.                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27126 DAVID DEAN ROBINSON SR.                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27127 DAVID DEAN ROBINSON SR.                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27128 DAVID DEAN ROBINSON SR.                    VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                             Page 3113 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 323
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27129 DAVID DECOSTA                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27130 DAVID DECOSTA                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27131 DAVID DECOSTA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27132 DAVID DECOSTA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27133 DAVID DICKINSON                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3114 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 324
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27134 DAVID DICKINSON                         VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                    Litigation
        (SBN 99126)NATASHA N.         ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.27135 DAVID DICKINSON                         VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                  Litigation
        9858)JESSICA W. HAYES.,       ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27136 DAVID DICKINSON                         VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27137 DAVID DIMON                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27138 DAVID DIMON                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27139 DAVID DIMON                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 3115 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 325
                                                       of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27140 DAVID DIMON                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                     Litigation
        71460KHALDOUN A. BAGHDADI           ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27141 DAVID DIMON                                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                          Litigation
        SBN: 110909ANDREA R.                ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27142 David Dobrow                                  VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.27143 DAVID DOBROW                                  VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27144 DAVID DUCOMMUN                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                  Litigation
        DREYER BABICH BUCCOLA               ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                                Page 3116 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 326
                                                             of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27145 DAVID DUCOMMUN                             VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.27146 DAVID DUCOMMUN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27147 DAVID DUCOMMUN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27148 DAVID DUCOMMUN                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27149 DAVID E KINGSLEY                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27150 DAVID E KINGSLEY                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3117 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 327
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27151 DAVID E KINGSLEY                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27152 DAVID E KINGSLEY                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27153 DAVID E KINGSLEY                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27154 DAVID E. BARRIENTOS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27155 DAVID E. BARRIENTOS                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27156 DAVID E. BARRIENTOS                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 3118 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 328
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27157 DAVID E. BARRIENTOS                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27158 DAVID EDNEY                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27159 DAVID EDNEY                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27160 DAVID EDNEY                              VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27161 DAVID EDNEY                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27162 DAVID EDNEY                              VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101



                                           Page 3119 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 329
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27163 DAVID EISNTIZ                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27164 DAVID EISNTIZ                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27165 DAVID EISNTIZ                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27166 DAVID EISNTIZ                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27167 DAVID F SILVEIRA                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27168 DAVID F SILVEIRA                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27169 DAVID F SILVEIRA                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928



                                            Page 3120 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 330
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27170 DAVID F SILVEIRA                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27171 DAVID F SILVEIRA                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                      Litigation
        MARTINI                         ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27172 DAVID F. LA ROCHELLE                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27173 DAVID F. LA ROCHELLE                      VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27174 DAVID F. LA ROCHELLE                      VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27175 DAVID FOSTER CLEMENS JR.                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27176 DAVID FOSTER CLEMENS JR.                  VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                   Litigation
        ERIC RATINOFF LAW CORP.         ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864



                                            Page 3121 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 331
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27177 DAVID FOSTER CLEMENS JR.                  VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27178 DAVID FOSTER CLEMENS JR.                  VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                    Litigation
         REINER, SLAUGHTER &            ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27179 DAVID FRANCO                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ.,                                                           Litigation
        #166204GREGORY A. STUCK,        ACCOUNT NO.: NOT AVAILABLE
        ESQ., #311162
        ERIC RATINOFF LAW CORP
        401 WATT AVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27180 DAVID FRANCO                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228BRETT R. PARKINSON,      ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150DANIEL E.
        PASSMORE, ESQ., #312155
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27181 DAVID FRANCO                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN, ESQ.,                                                      Litigation
        #115632                         ACCOUNT NO.: NOT AVAILABLE
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27182 DAVID FRANCO                              VARIOUS                              Wildfire                UNDETERMINED
                                                                                       Litigation
       DEMAS LAW GROUP, P.C.            ACCOUNT NO.: NOT AVAILABLE
       701 HOWE AVENUE, SUITE A-1
       SACRAMENTO, CA 95825




                                            Page 3122 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 332
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27183 DAVID GALLENTINE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27184 DAVID GALLENTINE                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27185 DAVID GALLENTINE                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27186 DAVID GALLENTINE                        VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27187 DAVID GALLENTINE                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.27188 DAVID GENTILE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065



                                          Page 3123 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 333
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27189 DAVID GENTILE                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27190 DAVID GENTILE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27191 DAVID GENTILE                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27192 DAVID GLEBA                              VARIOUS                              Wildfire                UNDETERMINED
        WALTER J. LACKDANIEL G.                                                       Litigation
        WHALENBRIAN J.                 ACCOUNT NO.: NOT AVAILABLE
        HEFFERNANALEXANDRA J.
        NEWSOMANDREW M.
        JACOBSON
        ENGSTROM, LIPSCOMB &
        LACKA PROFESSIONAL
        CORPORATION
        10100 SANTA MONICA
        BOULEVARD, 12TH FLOOR
        LOS ANGELES, CALIFORNIA
        90067-4107


3.27193 DAVID GOETZ                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3124 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 334
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27194 DAVID GOETZ                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27195 DAVID GOETZ                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27196 DAVID GOETZ                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27197 DAVID GOETZ                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27198 DAVID GRAY                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                         Litigation
        SIMMONS                        ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27199 DAVID GRAY                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                       Litigation
        R. PARKINSONDANIEL E.          ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                           Page 3125 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 335
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27200 DAVID GRAY                                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                                  Litigation
        FRIEDEMANN GOLDBERG LLP              ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27201 DAVID GRAY                                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                       Litigation
        DEMAS LAW GROUP, P.C.                ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27202 David Haigh                                    VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27203 DAVID HAIGH                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27204 DAVID HAIGH                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                                 Page 3126 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 336
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27205 DAVID HALBUR                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27206 DAVID HALBUR                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27207 DAVID HALBUR                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27208 DAVID HALBUR                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27209 DAVID HALBUR                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27210 DAVID HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3127 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 337
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27211 DAVID HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27212 DAVID HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27213 DAVID HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27214 DAVID HAMILTON                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27215 DAVID HARROLD                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27216 DAVID HARROLD                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                           Page 3128 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 338
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27217 DAVID HARROLD                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                Litigation
        262319)DEBORAH S. DIXON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27218 DAVID HARROLD                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27219 DAVID HARROLD                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27220 DAVID HOROBIN                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27221 DAVID HOROBIN                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27222 DAVID HOSMER                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                        Litigation
        296101)ROBERT T. BRYSON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                         Page 3129 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 339
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27223 DAVID HURT                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27224 DAVID HURT                               VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27225 DAVID J. GADJA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27226 DAVID J. GADJA                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27227 DAVID J. GADJA                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27228 DAVID J. GADJA                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 3130 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 340
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27229 DAVID KENSINGER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27230 DAVID KENSINGER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                      Litigation
        111359KRISTINE K.                ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27231 DAVID KENSINGER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                            Litigation
        178658DYLAN HUGHES- BAR          ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27232 DAVID KENSINGER                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782AMANDA L. RIDDLE -         ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27233 DAVID KERHOULAS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 3131 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 341
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27234 DAVID KERHOULAS                         VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                       Litigation
        SHEARJASON BOYER              ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27235 DAVID KERHOULAS                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27236 DAVID KERHOULAS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27237 DAVID KERHOULAS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27238 DAVID KURZFELD                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27239 DAVID KURZFELD                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                          Page 3132 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 342
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27240 DAVID KURZFELD                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27241 DAVID KURZFELD                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27242 DAVID KURZFELD                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27243 DAVID L KILLION                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27244 DAVID L KILLION                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27245 DAVID L KILLION                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                           Page 3133 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 343
                                                        of 571
Pacific Gas and Electric Company                                                                 Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address            Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                Account Number                            Claim

Wildfire Claims

3.27246 DAVID L KILLION                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                             Litigation
        SINGLETONERIKA L.                  ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27247 DAVID L KILLION                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                  Litigation
        WALKUP, MELODIA, KELLY &           ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27248 DAVID L. PHELPS-ZINK                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                  Litigation
        WALKUP, MELODIA, KELLY &           ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27249 David L. Phelps-Zink                         VARIOUS                              Wildfire                UNDETERMINED
        Ronald L.M. Goldman, Esq. (State                                                  Litigation
        Bar #33422) Diane Marger Moore,    ACCOUNT NO.: NOT AVAILABLE
        Esq. (Fla. Bar #268364) (Pro Hae

        Vice Application Pending)
        Baum Hedlund Aristei & Goldman,
        P.C.
        10940 Wilshire Boulevard., 17th
        Floor
        Los Angeles, California 90024


3.27250 DAVID L. PHELPS-ZINK                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                      Litigation
        BAR #1999994) (PRO HAE VICE        ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27251 DAVID L. PHELPS-ZINK                         VARIOUS                              Wildfire                UNDETERMINED
        BRIAN R. STRANGE, ESQ.                                                            Litigation
        (STATE BAR #103252)BRIANNA         ACCOUNT NO.: NOT AVAILABLE
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025




                                               Page 3134 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 344
                                                            of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27252 DAVID L. PHELPS-ZINK                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27253 DAVID L. SHAFFER                          VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.27254 DAVID L. SHAFFER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27255 DAVID L. SHAFFER                          VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27256 DAVID L. SHAFFER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27257 DAVID LAL                                 VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                          Litigation
        208783)ERIKA L. VASQUEZ         ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                            Page 3135 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 345
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27258 DAVID LAL                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27259 DAVID LAL                                VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27260 DAVID LAL                                VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27261 DAVID LAL                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27262 DAVID LENCHNER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                           Page 3136 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 346
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27263 David Lenchner                                 VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27264 DAVID LENCHNER                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27265 DAVID LILES                                    VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                               Litigation
        VICE PENDINGTEXAS BAR NO.            ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27266 DAVID LILES                                    VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                        Litigation
        BAR #1999994) (PRO HAE VICE          ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27267 DAVID LILES                                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                   Litigation
        DREYER BABICH BUCCOLA                ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                                 Page 3137 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 347
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27268 DAVID LILES                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27269 DAVID LILES                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27270 DAVID LLAMAS                             VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27271 DAVID LOCKERBIE                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27272 DAVID LOCKERBIE                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27273 DAVID LOCKERBIE                          VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403




                                           Page 3138 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 348
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27274 DAVID LORANGE                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27275 DAVID LORANGE                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27276 DAVID LOWEN                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27277 DAVID LOWEN                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27278 DAVID LOWEN, JR.                         VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3139 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 349
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27279 DAVID LOWEN, JR.                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27280 DAVID M. CULP                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27281 DAVID M. CULP                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27282 DAVID M. CULP                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27283 DAVID MACHEN                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                     Litigation
        VASQUEZ AMANDA LOCURTO        ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                          Page 3140 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 350
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27284 DAVID MACHEN                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27285 DAVID MACHEN                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27286 DAVID MACHEN                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.27287 DAVID MACHEN                             VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.27288 DAVID MACHEN                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27289 DAVID MASARIK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3141 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 351
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27290 DAVID MASARIK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27291 DAVID MASARIK                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27292 DAVID MASARIK                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27293 DAVID MAURICE RUUD                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27294 DAVID MAURICE RUUD                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3142 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 352
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27295 DAVID MAURICE RUUD                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                     Litigation
        ZUMMERAMANDA J.                 ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27296 DAVID MAURICE RUUD                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27297 DAVID MAYER                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27298 DAVID MAYER                               VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.27299 DAVID MAYER                               VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27300 DAVID MAYER                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3143 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 353
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27301 DAVID MEHRENS,                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27302 DAVID MEHRENS,                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27303 DAVID MEHRENS,                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27304 DAVID OLIVER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27305 DAVID OLIVER                             VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401



                                           Page 3144 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 354
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27306 DAVID OLIVER                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                   Litigation
        ZUMMERAMANDA J.               ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27307 DAVID OLIVER                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27308 DAVID P. JACKSON                        VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                 Litigation
        SCHACKNATASHA N. SERINO       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.27309 DAVID P. JACKSON                        VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                      Litigation
        WEAVER                        ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27310 DAVID P. JACKSON                        VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                           Litigation
        SR.JESSICA HAYES              ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27311 DAVID PARKS                             VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                          Page 3145 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 355
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27312 DAVID PARKS                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27313 DAVID PASCOE                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES O'CALLAHAN                                                             Litigation
        GIRARDI KEESE                 ACCOUNT NO.: NOT AVAILABLE
        1126 WILSHIRE BOULEVARD
        LOS ANGELES, CALIFORNIA
        90017


3.27314 DAVID PEACOCK                           VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH J.                                                                 Litigation
        CABRASERROBERT J.             ACCOUNT NO.: NOT AVAILABLE
        NELSON LEXI J. HAZAM

       FABRICE N. VINCENTANNIKA
       K. MARTINABBY R. WOLF
       LIEFF CABRASER HEIMANN &
       BERNSTEIN, LLP
       275 BATTERY STREET, 29TH
       FLOOR
       SAN FRANCISCO, CA 94111-3339


3.27315 DAVID PETERSON                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27316 DAVID PETERSON                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27317 DAVID PETERSON                          VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                    Litigation
        160461)                       ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171




                                          Page 3146 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 356
                                                       of 571
Pacific Gas and Electric Company                                                                 Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address            Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                Account Number                            Claim

Wildfire Claims

3.27318 DAVID PETERSON                               VARIOUS                              Wildfire                UNDETERMINED
        DAVID P. MATTHEWS- PRO HAC                                                        Litigation
        VICE TO BE FILED                   ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES LAW
        FIRM
        290S SACKETT ST.
        HOUSTON, TEXAS 77098


3.27319 DAVID PETERSON                               VARIOUS                              Wildfire                UNDETERMINED
        MELVIN C. BELLI - BAR NO.                                                         Litigation
        111309ROBERT J.A. FORDIANI         ACCOUNT NO.: NOT AVAILABLE
        — BAR NO. 256041
        THE BELLI LAW FIRM
        33 MILLER AVE
        MILL VALLEY, CALIFORNIA 94941


3.27320 DAVID PHELPS ZINK                            VARIOUS                              Wildfire                UNDETERMINED
        (PRESIDENT OF PARADISE                                                            Litigation
        COMMUNITY GUILDS)                  ACCOUNT NO.: NOT AVAILABLE
        ROBERT F. KENNEDY, JR. (N.Y.
        BAR #1999994) (PRO HAE VICE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27321 David Phelps Zink (President Of              VARIOUS                              Wildfire                UNDETERMINED
        Paradise Community Guilds)                                                        Litigation
        Ronald L.M. Goldman, Esq. (State   ACCOUNT NO.: NOT AVAILABLE
        Bar #33422) Diane Marger Moore,
        Esq. (Fla. Bar #268364) (Pro Hae

        Vice Application Pending)
        Baum Hedlund Aristei & Goldman,
        P.C.
        10940 Wilshire Boulevard., 17th
        Floor
        Los Angeles, California 90024


3.27322 DAVID PHELPS ZINK                            VARIOUS                              Wildfire                UNDETERMINED
        (PRESIDENT OF PARADISE                                                            Litigation
        COMMUNITY GUILDS)                  ACCOUNT NO.: NOT AVAILABLE
        BRIAN R. STRANGE, ESQ.
        (STATE BAR #103252)BRIANNA
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025




                                               Page 3147 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 357
                                                            of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27323 DAVID PHELPS ZINK                        VARIOUS                              Wildfire                UNDETERMINED
        (PRESIDENT OF PARADISE                                                        Litigation
        COMMUNITY GUILDS)              ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLY
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27324 DAVID PHELPS ZINK                        VARIOUS                              Wildfire                UNDETERMINED
        (PRESIDENT OF PARADISE                                                        Litigation
        COMMUNITY GUILDS)              ACCOUNT NO.: NOT AVAILABLE
        STEVEN M. CAMPORA
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27325 DAVID PINSKY                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.27326 DAVID PINSKY                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27327 DAVID PINSKY                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.27328 DAVID PREIMESBERGER                      VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                            Litigation
        ESQJENNIFER L. FIORE, ESQ      ACCOUNT NO.: NOT AVAILABLE
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104




                                           Page 3148 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 358
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27329 DAVID R PATRICK                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27330 DAVID R PATRICK                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27331 DAVID R PATRICK                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27332 DAVID R PATRICK                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27333 DAVID R PATRICK                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27334 DAVID R TURNER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27335 DAVID R TURNER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 3149 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 359
                                                       of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27336 DAVID R TURNER                                 VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                             Litigation
        125868JUSTIN J. EBALLAR,             ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27337 DAVID R TURNER                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                           Litigation
        MARTINI                              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27338 DAVID R TURNER                                 VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                               Litigation
        SINGLETONERIKA L.                    ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27339 David Ramponi                                  VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27340 DAVID RAMPONI                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                                 Page 3150 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 360
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27341 DAVID RAMPONI                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27342 DAVID RAY VENABLE                        VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27343 DAVID RAY VENABLE                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27344 DAVID RAY VENABLE                        VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.27345 DAVID RAY VENABLE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27346 DAVID RHOADES                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3151 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 361
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27347 DAVID RHOADES                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27348 DAVID RICCI                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27349 DAVID RICCI                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27350 DAVID RICCI                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27351 DAVID RICCI                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27352 DAVID RICE                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27353 DAVID RICE                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028



                                           Page 3152 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 362
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27354 DAVID RICE                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27355 DAVID RICE                               VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27356 DAVID ROBERT FISHER III                  VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27357 DAVID ROBERT FISHER III                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27358 DAVID ROBERT FISHER III                  VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27359 DAVID ROBERT FISHER III                  VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                           Page 3153 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 363
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27360 DAVID ROBERTSON                          VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                            Litigation
        ESQJENNIFER L. FIORE,          ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.27361 DAVID ROY BUNNELL                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27362 DAVID ROY BUNNELL                        VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27363 DAVID ROY BUNNELL                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27364 DAVID ROY BUNNELL                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27365 DAVID S. CLARK                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                           Page 3154 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 364
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27366 DAVID S. CLARK                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27367 DAVID S. CLARK                           VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27368 DAVID S. CLARK                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27369 DAVID SANTOS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27370 DAVID SANTOS                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27371 DAVID SANTOS                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 3155 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 365
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27372 DAVID SANTOS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27373 DAVID SANTOS                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27374 DAVID SCHEIBEL                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27375 DAVID SCHEIBEL                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27376 DAVID SCHOOF                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27377 DAVID SCHOOF                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                          Page 3156 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 366
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27378 DAVID SCHOTT                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27379 DAVID SCHOTT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27380 DAVID SCHOTT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27381 DAVID SCHOTT                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27382 DAVID SHAUGHNESSY                        VARIOUS                              Wildfire                UNDETERMINED
        BRIAN PANISH, STATE BAR NO.                                                   Litigation
        116060RAHUL RAVIPUDI,          ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025




                                           Page 3157 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 367
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27383 DAVID SHAUGHNESSY                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, STATE BAR                                                     Litigation
        NO. 100077                     ACCOUNT NO.: NOT AVAILABLE
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010


3.27384 DAVID SHAUGHNESSY                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY, STATE BAR                                                   Litigation
        NO. 71460                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108


3.27385 David Shores, Individually And As         VARIOUS                             Wildfire                UNDETERMINED
        Successor-In-Interest To The                                                  Litigation
        Estate Of Donald Shores, Deceased ACCOUNT NO.: NOT AVAILABLE
        Dario De Ghetaldi - Bar No.
        126782Amanda L. Riddle - Bar
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27386 David Shores, Individually And As         VARIOUS                             Wildfire                UNDETERMINED
        Successor-In-Interest To The                                                  Litigation
        Estate Of Donald Shores, Deceased ACCOUNT NO.: NOT AVAILABLE
        Michael S. Danko - Bar No.
        111359Kristine K. Meredith - Bar
        No. 158243Shawn R. Miller- Bar
        No. 238447
        Danko Meredith
        333 Twin Dolphin Drive, Suite 145
        Redwood Shores, CA 94065


3.27387 DAVID SHORES, INDIVIDUALLY               VARIOUS                              Wildfire                UNDETERMINED
        AND AS SUCCESSOR-IN-                                                          Litigation
        INTEREST TO THE ESTATE OF      ACCOUNT NO.: NOT AVAILABLE
        DONALD SHORES, DECEASED
        MICHAEL A. KELLYKHALDOUN
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3158 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 368
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27388 DAVID SHORES, INDIVIDUALLY               VARIOUS                              Wildfire                UNDETERMINED
        AND AS SUCCESSOR-IN-                                                          Litigation
        INTEREST TO THE ESTATE OF      ACCOUNT NO.: NOT AVAILABLE
        DONALD SHORES, DECEASED
        ERIC GIBBS - BAR NO.
        178658DYLAN HUGHES- BAR
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27389 DAVID SLATTEN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27390 DAVID SLATTEN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27391 DAVID SLATTEN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27392 DAVID SLATTEN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3159 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 369
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27393 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27394 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27395 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27396 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27397 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27398 DAVID SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3160 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 370
                                                        of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27399 DAVID SMITH                                   VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                              Litigation
        VICE PENDINGTEXAS BAR NO.           ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27400 DAVID SOUTHWICK                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27401 David Southwick                               VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.27402 DAVID SWAN                                    VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                         Litigation
        100077ALISON E. CORDOVA,            ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27403 DAVID SWAN                                    VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                               Litigation
        #109455LAURA E. BROWN               ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720




                                                Page 3161 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 371
                                                             of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27404 DAVID SWAN                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27405 DAVID SWAN                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27406 DAVID SWAN                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27407 DAVID THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                           Litigation
        208783)ERIKA L. VASQUEZ          ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27408 DAVID THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                              Litigation
        262319)DEBORAH S. DIXON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27409 DAVID THOMPSON                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                      Litigation
        (SBN 69176)IAN C.                ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103



                                             Page 3162 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 372
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27410 DAVID THOMPSON                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27411 DAVID THOMPSON                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27412 DAVID TROYWIGHAM                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27413 DAVID TROYWIGHAM                         VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27414 DAVID TROYWIGHAM                         VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27415 DAVID TROYWIGHAM                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3163 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 373
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27416 DAVID W. ANDERSON                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27417 DAVID W. ANDERSON                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27418 DAVID W. ANDERSON                         VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27419 DAVID W. MURRAY                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27420 DAVID W. MURRAY                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27421 DAVID W. MURRAY                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27422 DAVID W. MURRAY                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


                                            Page 3164 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 374
                                                         of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27423 DAVID W. MURRAY                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                             Litigation
        DOMENIC MARTINI                     ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27424 DAVID W. SMITH                                VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. LEVINLAUREL L.                                                          Litigation
        SIMES RACHEL B.                     ACCOUNT NO.: NOT AVAILABLE
        ABRAMSMEGHAN E.
        MCCORMICK
        LEVIN SIMES LLP
        44 MONTGOMERY ST., 32ND
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.27425 DAVID WATSON                                  VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR.KEVIN                                                         Litigation
        CALCAGNIESHANNON                    ACCOUNT NO.: NOT AVAILABLE
        LUKEILILA RAZMARA
        ROBINSON CALCAGNIE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CALIFORNIA
        92660


3.27426 DAVID WEIGT                                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27427 David Weigt                                   VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704




                                                Page 3165 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 375
                                                             of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27428 DAVID WESTBROOK                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27429 DAVID WESTBROOK                          VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.27430 DAVID WESTBROOK                          VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27431 DAVID WESTBROOK                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27432 DAVID WILSON                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27433 DAVID WILSON                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27434 DAVID WILSON                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


                                           Page 3166 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 376
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27435 DAVID YATES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27436 DAVID YATES                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27437 DAVID YATES                            VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.27438 DAVID YATES                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27439 DAVIDSON, ANDREA                       VARIOUS                              Wildfire                UNDETERMINED
        146 LARKSPUR DRIVE (MOBILE                                                  Litigation
        HOME PARK)                   ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409


3.27440 DAVIDSON, JILLIAN                      VARIOUS                              Wildfire                UNDETERMINED
        2007 LAPPER AVE                                                             Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE




                                         Page 3167 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 377
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27441 DAVIED ISRAEL                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27442 DAVIED ISRAEL                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27443 DAVIS LIMBAUGH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27444 DAVIS LIMBAUGH                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27445 DAVIS LIMBAUGH                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27446 DAVIS LIMBAUGH                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 3168 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 378
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27447 DAVIS, MICHELE                           VARIOUS                              Wildfire                UNDETERMINED
        76 MAUI WAY                                                                   Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.27448 DAVIS, STEVEN AND LINDA                  VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ALISON E.                                                     Litigation
        CORDOVA                        ACCOUNT NO.: NOT AVAILABLE
        842 MALCOM ROAD
        SUITE 202
        BURLINGAME, CA 94012


3.27449 DAVIS-JOYCE, ELIZABETH                   VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                      Litigation
        VASQUEZAMANDA LOCUTRO          ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27450 DAVIS-JOYCE, ELIZABETH                   VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                          Litigation
        ZUMMER                         ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27451 DAVIS-JOYCE, ELIZABETH            VARIOUS                                     Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27452 DAWN BORDESSA                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.27453 DAWN BORDESSA                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3169 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 379
                                                        of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27454 DAWN BORDESSA                                 VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                         Litigation
        HANSEN & MILLER LAW FIRM            ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.27455 Dawn Bradburd, Individually, And              VARIOUS                              Wildfire                UNDETERMINED
        As The Successors In Interest To                                                   Litigation
        The Estate Of David Bradburd,       ACCOUNT NO.: NOT AVAILABLE
        Deceased
        Steven J. Skikos, SBN
        148110Gregory T. Skikos, SBN
        176531Matthew J. Skikos, SBN
        269765
        Skikos, Crawford, Skikos & Joseph
        One Sansome Street, Suite 2830
        San Francisco, CA 94104


3.27456 DAWN BRADBURD,                                VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                           Litigation
        SUCCESSORS IN INTEREST TO           ACCOUNT NO.: NOT AVAILABLE
        THE ESTATE OF DAVID
        BRADBURD, DECEASED
        VINEET BHATIA (PRO HAC VICE
        TO BE SUBMITTED)
        DIXON DIAB & CHAMBERS LLP
        1000 LOUISIANA STREET, SUITE
        5100
        HOUSTON, TEXAS 77002-5096


3.27457 DAWN BRADBURD,                                VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                           Litigation
        SUCCESSORS IN INTEREST TO           ACCOUNT NO.: NOT AVAILABLE
        THE ESTATE OF DAVID
        BRADBURD, DECEASED
        STEVEN M. CAMPORA
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27458 DAWN BRADBURD,                                VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                           Litigation
        SUCCESSORS IN INTEREST TO           ACCOUNT NO.: NOT AVAILABLE
        THE ESTATE OF DAVID
        BRADBURD, DECEASED
        MICHAEL A. KELLY
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                                Page 3170 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 380
                                                             of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27459 DAWN BRADBURD,                            VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                       Litigation
        SUCCESSORS IN INTEREST TO       ACCOUNT NO.: NOT AVAILABLE
        THE ESTATE OF DAVID
        BRADBURD, DECEASED
        CHARLES S.
        ZIMMERMANCALEB LH
        MARKER
        ZIMMERMAN REED LLP
        2381 ROSECRANS AVE, SUITE
        328
        MANHATTAN BEACH, CA 90245


3.27460 DAWN CRONIN                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27461 DAWN CRONIN                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                   Litigation
        ERIC RATINOFF LAW CORP.         ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27462 DAWN CRONIN                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27463 DAWN CRONIN                               VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                    Litigation
         REINER, SLAUGHTER &            ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27464 DAWN GARMAN                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3171 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 381
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27465 DAWN GARMAN                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                     Litigation
        TOSDAL LAW FIRM               ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27466 DAWN GARMAN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27467 DAWN GARMAN                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                      Litigation
        60768ANGELA JAE CHUN, SBN     ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27468 DAWN HESSEL TINE                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27469 DAWN HESSEL TINE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27470 DAWN HESSEL TINE                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 3172 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 382
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27471 DAWN HESSEL TINE                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27472 DAWN HESSEL TINE                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27473 DAWN HICKEY                              VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27474 DAWN HUDDLESTON                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27475 DAWN HUDDLESTON                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3173 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 383
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27476 DAWN HUDDLESTON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27477 DAWN HUDDLESTON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27478 DAWN LONG                              VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. HEFFERNAN, ESQ.                                                    Litigation
                                     ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRA J. NEWSOM ESQ.
       ENGSTROM, LIPSCOMB &
       LACKA PROFESSIONAL
       CORPORATION
       10100 SANTA MONICA
       BOULEVARD, 12TH FLOOR
       LOS ANGELES, CALIFORNIA
       90067-4107


3.27479 DAWN MATTOX                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27480 DAWN MATTOX                            VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                Litigation
        262319)DEBORAH S. DIXON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27481 DAWN MATTOX                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                         Page 3174 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 384
                                                      of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27482 DAWN MATTOX                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27483 DAWN MATTOX                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27484 DAWN MUHLBAIER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27485 DAWN MUHLBAIER                            VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27486 DAWN MUHLBAIER                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27487 DAWN MUHLBAIER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3175 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 385
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27488 DAWN PROTEAU                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27489 DAWN PROTEAU                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27490 DAWN PROTEAU                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.27491 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27492 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27493 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 3176 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 386
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27494 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27495 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27496 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27497 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27498 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27499 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27500 DAWN STEVENS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                           Page 3177 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 387
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27501 DAWN VICTORIA STEELE                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27502 DAWN VICTORIA STEELE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27503 DAWN VICTORIA STEELE                       VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.27504 DAWN VICTORIA STEELE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27505 DAWN VICTORIA STEELE                       VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.27506 DAWN WRIGHT                                VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                        Litigation
        TOSDAL LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27507 DAWN WRIGHT                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                        Litigation
        81867                            ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


                                             Page 3178 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 388
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27508 DAWN WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27509 DAWN WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                      Litigation
        60768ANGELA JAE CHUN, SBN     ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27510 DAWNEEN G GARDNER                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27511 DAWNEEN G GARDNER                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27512 DAWNEEN G GARDNER                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27513 DAWNEEN G GARDNER                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3179 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 389
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27514 DAWNEEN G GARDNER                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27515 DAWSON CHURCH                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27516 DAWSON CHURCH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27517 DAWSON CHURCH                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27518 DAWSON, DESIRAE                         VARIOUS                              Wildfire                UNDETERMINED
        11311 PATTERSON DR                                                           Litigation
        CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.27519 DAWSON, MELISSA                         VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                     Litigation
        VASQUEZAMANDA LOCUTRO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


                                          Page 3180 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 390
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27520 DAWSON, MELISSA                   VARIOUS                                    Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                       Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27521 DAWSON, MELISSA                         VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                         Litigation
        ZUMMER                        ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27522 DAY, TIMOTHY                      VARIOUS                                    Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                       Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27523 DAY, TIMOTHY                            VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                         Litigation
        ZUMMER                        ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27524 DAY, TIMOTHY                            VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                     Litigation
        VASQUEZAMANDA LOCUTRO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27525 DAYAN BETTS                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                     Litigation
        LAW OFFICES OF JOHN COX,      ACCOUNT NO.: NOT AVAILABLE
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27526 DAYAN BETTS                             VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTSGUY                                                            Litigation
        WATTSRYAN L.                  ACCOUNT NO.: NOT AVAILABLE
        THOMPSONPAIGE BOLDT
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD. STE.
        725
        AUSTIN, TEXAS 78704




                                          Page 3181 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 391
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27527 DAYI BECK                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27528 DAYI BECK                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27529 DAYI BECK                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27530 DAYI BECK                                VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27531 DAYID COELHO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3182 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 392
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27532 DAYID COELHO                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27533 DAYID COELHO                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27534 DAYID COELHO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27535 DAYNA MOSBY                              VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27536 DAYNIELLE RAYNOR                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3183 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 393
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27537 DAYNIELLE RAYNOR                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27538 DAYNIELLE RAYNOR                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27539 DAYNIELLE RAYNOR                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27540 DE BIASE, GIOVANNI                       VARIOUS                              Wildfire                UNDETERMINED
        6738 SHERRELLS FORD ROAD #                                                    Litigation
        5                              ACCOUNT NO.: NOT AVAILABLE
        CATAWBA, CA 28609


3.27541 DE JESUS, ARACELI                        VARIOUS                              Wildfire                UNDETERMINED
        432 CALIDO CT                                                                 Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.27542 DE JESUS, JOSE                           VARIOUS                              Wildfire                UNDETERMINED
        1404 N OAK ST                                                                 Litigation
        APT F                          ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515


3.27543 DE LA ROSA, ROCIO                        VARIOUS                              Wildfire                UNDETERMINED
        1311 SPRING ST                                                                Litigation
        APT 1                          ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515




                                           Page 3184 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 394
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27544 DE LAMBERT, PATRICIA/ALFRED             VARIOUS                              Wildfire                UNDETERMINED
        MASCY                                                                        Litigation
        338 MOCKINGBIRD CIRCLE        ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409


3.27545 DE LEON, ROSALINDA                      VARIOUS                              Wildfire                UNDETERMINED
        2001 RANGE AVE                                                               Litigation
        111                           ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401


3.27546 DE MORO, ROSE                           VARIOUS                              Wildfire                UNDETERMINED
        1455 RIMROCK DR                                                              Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.27547 DE POSTA, JANICE                        VARIOUS                              Wildfire                UNDETERMINED
        DANIEL G. WHALEN                                                             Litigation
        ENGSTROM LIPSCOMB & LACK      ACCOUNT NO.: NOT AVAILABLE
        10100 SANTA MONICA BLVD.,
        12TH FLOOR
        LOS ANGELES, CA 90067


3.27548 DE SALVO, MADELYN                       VARIOUS                              Wildfire                UNDETERMINED
        850 RUSSELL AVE APT T2                                                       Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.27549 DEAN A. INGRAM                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27550 DEAN A. INGRAM                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27551 DEAN A. INGRAM                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 3185 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 395
                                                       of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27552 DEAN A. INGRAM                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27553 DEAN A. INGRAM                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                      Litigation
        DOMENIC MARTINI              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27554 DEAN, MEGAN RAE; VANCE,                VARIOUS                              Wildfire                UNDETERMINED
        JOHN LEROY (VANCE NOT                                                       Litigation
        INCLUDED IN DEMAND)          ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27555 DEAN, MEGAN RAE; VANCE,                VARIOUS                              Wildfire                UNDETERMINED
        JOHN LEROY (VANCE NOT                                                       Litigation
        INCLUDED IN DEMAND)          ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27556 DEAN, MEGAN RAE; VANCE,           VARIOUS                                   Wildfire                UNDETERMINED
        JOHN LEROY (VANCE NOT                                                       Litigation
        INCLUDED IN DEMAND)       ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27557 DEANA CARR                             VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                         Page 3186 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 396
                                                      of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.27558 DEANA CARR                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                   Litigation
        AMANWILLIAM P. HARRIS       ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27559 DEANA M. HEILMAN                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27560 DEANA M. HEILMAN                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27561 DEANA M. HEILMAN                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27562 DEANA M. HEILMAN                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27563 DEANA M. HEILMAN                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                        Page 3187 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 397
                                                     of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27564 DEANDA, LETECIA                           VARIOUS                              Wildfire                UNDETERMINED
        4424 TANGLEWOOD WAY                                                            Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.27565 DEANN STANLEY,                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782 AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27566 DEANN STANLEY,                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359 KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27567 DEANN STANLEY,                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                    Litigation
                                        ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27568 DEANNA ANTOVICH                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27569 DEANNA ANTOVICH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3188 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 398
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27570 DEANNA ANTOVICH                         VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                     Litigation
        60768GAYLE M. BLATT, SBN      ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27571 DEANNA BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27572 DEANNA BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27573 DEANNA BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27574 DEANNA DIAZ                             VARIOUS                              Wildfire                UNDETERMINED
        EUSTACE DE SAINT                                                             Litigation
        PHALLEJOSEPH R. LUCIA         ACCOUNT NO.: NOT AVAILABLE
        RAINS LUCIA STERN ST.
        PRALLE & SILVER, PC
        2300 CONTRA COSTA BLVD.,
        SUITE 500
        PLEASANT HILL, CA 94523


                                          Page 3189 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 399
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27575 DEANNA HARRISON                          VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. HEFFERNAN, ESQ.                                                      Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRA J. NEWSOM ESQ.
       ENGSTROM, LIPSCOMB &
       LACKA PROFESSIONAL
       CORPORATION
       10100 SANTA MONICA
       BOULEVARD, 12TH FLOOR
       LOS ANGELES, CALIFORNIA
       90067-4107


3.27576 DEANNA HERMANN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27577 DEANNA HERMANN                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27578 DEANNA HERMANN                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27579 DEANNA HERMANN                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27580 DEANNA MARIE MESSMORE                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3190 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 400
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27581 DEANNA MARIE MESSMORE                    VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27582 DEANNA MARIE MESSMORE                    VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27583 DEANNA MARIE MESSMORE                    VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27584 DEANNA MORA                              VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27585 DEANNA MORA                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3191 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 401
                                                        of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.27586 DEANNA TATUM                          VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                       Litigation
        296101)ROBERT T. BRYSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27587 DEANNA THOMPSON                       VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                               Litigation
        SCHACKNATASHA N. SERINO     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.27588 DEANNA THOMPSON                       VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                    Litigation
        WEAVER                      ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27589 DEANNA THOMPSON                       VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                         Litigation
        SR.JESSICA HAYES            ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27590 DEANNA WILLIAMS                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27591 DEANNA WILLIAMS                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                  Litigation
        SBN: 110909ANDREA R.        ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                        Page 3192 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 402
                                                     of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27592 DEANNA WILLIAMS                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27593 DEANNA WILLIAMS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27594 DEANNA WILLIAMS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27595 DEANNE MURPHEY-LEE                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADIDORIS                 ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27596 DEANS AND HOMER                            VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE, STEVE BROWN                                                          Litigation
        415 RUSSELL AVENUE               ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.27597 DEANS AND HOMER, HOUSE                     VARIOUS                              Wildfire                UNDETERMINED
        PROPERTIES                                                                      Litigation
        520 MADISON                      ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA


3.27598 DEANS AND HOMER, HOUSE                     VARIOUS                              Wildfire                UNDETERMINED
        PROPERTIES                                                                      Litigation
        526 MADISON                      ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA




                                             Page 3193 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 403
                                                          of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27599 DEANS AND HOMER, HOUSE                 VARIOUS                              Wildfire                UNDETERMINED
        PROPERTIES 77, LP                                                           Litigation
        19370 ARKAY COURT            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA


3.27600 DEANS AND HOMER, HOUSE                 VARIOUS                              Wildfire                UNDETERMINED
        PROPERTIES 77, LP                                                           Litigation
        4601 CANDACE AVE             ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA


3.27601 DEANS AND HOMER, HOUSE                 VARIOUS                              Wildfire                UNDETERMINED
        PROPERTOES 77, LP                                                           Litigation
        4603 CANDANCE AVE            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA


3.27602 DEANS AND HOMER, THE                   VARIOUS                              Wildfire                UNDETERMINED
        PRESENTATION SCHOOL                                                         Litigation
        20872 BROADWAY               ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.27603 DEASON, DOUGLAS                        VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 33378                                                              Litigation
        LAUGHLIN, CA 89028           ACCOUNT NO.: NOT AVAILABLE


3.27604 DEATHERAGE, DANNA                      VARIOUS                              Wildfire                UNDETERMINED
        177 AIRPORT BLVD EAST                                                       Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.27605 DEB, ANUP                              VARIOUS                              Wildfire                UNDETERMINED
        5750 RATERS DR                                                              Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.27606 DEBBIE ALDRICH                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27607 DEBBIE ALDRICH                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                         Page 3194 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 404
                                                      of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27608 DEBBIE ALDRICH                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27609 DEBBIE ALDRICH                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27610 DEBBIE ALDRICH                             VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.27611 DEBBIE BOUCHER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27612 DEBBIE BOUCHER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                      Litigation
        111359KRISTINE K.                ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27613 DEBBIE BOUCHER                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                            Litigation
        178658DYLAN HUGHES- BAR          ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


                                             Page 3195 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 405
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27614 DEBBIE BOUCHER                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27615 DEBBIE GEER                              VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27616 DEBBIE GEER                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27617 DEBBIE GEER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27618 DEBBIE GEER                              VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.27619 DEBBIE ROBERTS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3196 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 406
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27620 DEBBIE ROBERTS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27621 DEBBIE ROBERTS                             VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.27622 DEBBIE ROBERTS                             VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.27623 DEBBIE ROBERTS                             VARIOUS                              Wildfire                UNDETERMINED
        PEDRO "PETER" DE LA CERDA,                                                      Litigation
        OF COUNSEL - BAR NO. 249085      ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES
        250 VALLOMBROSA AVE STE.
        266
        CHICO, CA 95926


3.27624 DEBBIE SWAN                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27625 DEBBIE SWAN                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3197 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 407
                                                          of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27626 DEBBIE SWAN                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27627 DEBBIE SWAN                                VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27628 DEBBIE SWAN                                VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.27629 DEBBIE WATERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                    Litigation
        BAR #1999994) (PRO HAE VICE      ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27630 DEBBIE WATERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                           Litigation
        VICE PENDINGTEXAS BAR NO.        ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27631 DEBBIE WATERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 3198 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 408
                                                          of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27632 DEBBIE WATERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27633 DEBBIE WATERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                   Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27634 DEBBIE WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27635 DEBBIE WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27636 DEBBIE WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27637 DEBBIE WRIGHT                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27638 DEBI MORA                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864



                                            Page 3199 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 409
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27639 DEBI MORA                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27640 DEBI MORA                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27641 DEBI MORA                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27642 DEBORA A. GOETZ                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27643 DEBORA A. GOETZ                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27644 DEBORA A. GOETZ                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27645 DEBORA A. GOETZ                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                          Litigation
        SINGLETONERIKA L.               ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                            Page 3200 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 410
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27646 DEBORA A. GOETZ                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                         Litigation
        DOMENIC MARTINI                 ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27647 DEBORA A. WINES                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27648 DEBORA A. WINES                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27649 DEBORA A. WINES                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27650 DEBORA A. WINES                           VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27651 DEBORA BELL                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3201 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 411
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27652 DEBORA BELL                              VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                      Litigation
        60768ANGELA JAE CHUN, SBN      ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.27653 DEBORA BELL                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                      Litigation
        TOSDAL LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27654 DEBORA BELL                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27655 DEBORAH A. REECE                         VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27656 DEBORAH A. REECE                         VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27657 DEBORAH A. REECE                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3202 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 412
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27658 DEBORAH A. REECE                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27659 DEBORAH ANN SANDERS                       VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27660 DEBORAH ANN SANDERS                       VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27661 DEBORAH ANN SANDERS                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27662 DEBORAH ANN SANDERS                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27663 DEBORAH ANNE                              VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                     Litigation
        167700STEVEN S. KANE, ESQ.,     ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101


3.27664 DEBORAH ANNE                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228BRETT R. PARKINSON,      ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


                                            Page 3203 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 413
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27665 DEBORAH ANNE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27666 DEBORAH ANNE                             VARIOUS                              Wildfire                UNDETERMINED
        ANTHONY R. LAURETI, ESQ.,                                                     Litigation
        SBN: 147086                    ACCOUNT NO.: NOT AVAILABLE
        LAURETI & ASSOCIATES, APC
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 9210 I


3.27667 DEBORAH BOLIN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27668 DEBORAH BOLIN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27669 DEBORAH BOLIN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27670 DEBORAH BOLIN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


                                           Page 3204 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 414
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27671 DEBORAH BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27672 DEBORAH BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27673 DEBORAH BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27674 DEBORAH BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27675 DEBORAH BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27676 DEBORAH BROWNING                           VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                                 Litigation
        EDGAR LAW FIRM                   ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401




                                             Page 3205 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 415
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27677 DEBORAH BROWNING                         VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27678 DEBORAH COLLINS                          VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR.KEVIN                                                    Litigation
        CALCAGNIESHANNON               ACCOUNT NO.: NOT AVAILABLE
        LUKEILILA RAZMARA
        ROBINSON CALCAGNIE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CALIFORNIA
        92660


3.27679 DEBORAH D. LUCERO                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27680 DEBORAH D. LUCERO                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27681 DEBORAH D. LUCERO                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27682 DEBORAH D. LUCERO                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3206 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 416
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27683 DEBORAH DEWITT                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27684 DEBORAH DEWITT                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27685 DEBORAH DEWITT                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.27686 DEBORAH GIACOMELLI                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27687 DEBORAH GIACOMELLI                       VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                           Litigation
        THOMPSONPAIGE BOLDT            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27688 DEBORAH GIACOMELLI                       VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FIRM     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.27689 DEBORAH GLASS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3207 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 417
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27690 DEBORAH GLASS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27691 DEBORAH GLASS                             VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                      Litigation
        160461)                         ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.27692 DEBORAH GLASS                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID P. MATTHEWS- PRO HAC                                                     Litigation
        VICE TO BE FILED                ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES LAW
        FIRM
        290S SACKETT ST.
        HOUSTON, TEXAS 77098


3.27693 DEBORAH GLASS                             VARIOUS                              Wildfire                UNDETERMINED
        MELVIN C. BELLI - BAR NO.                                                      Litigation
        111309ROBERT J.A. FORDIANI      ACCOUNT NO.: NOT AVAILABLE
        — BAR NO. 256041
        THE BELLI LAW FIRM
        33 MILLER AVE
        MILL VALLEY, CALIFORNIA 94941


3.27694 DEBORAH GRAY                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27695 DEBORAH GRAY                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27696 DEBORAH GRAY                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825



                                            Page 3208 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 418
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27697 DEBORAH GRAY                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27698 DEBORAH GRIFFITHS                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27699 DEBORAH GRIFFITHS                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27700 DEBORAH GRIFFITHS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27701 DEBORAH GRIFFITHS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27702 DEBORAH HAMANN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


                                            Page 3209 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 419
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27703 DEBORAH HAMANN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27704 DEBORAH HAMANN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27705 DEBORAH HAMANN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27706 DEBORAH HARLESS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27707 DEBORAH HARLESS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27708 DEBORAH HARLESS                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                            Page 3210 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 420
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27709 DEBORAH HARLESS                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27710 DEBORAH HOLMES                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27711 DEBORAH HOLMES                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27712 DEBORAH HOLMES                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27713 DEBORAH HOLMES                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27714 DEBORAH JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                       Litigation
        NO. 197687)                     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                            Page 3211 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 421
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27715 DEBORAH JOHNSON                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27716 DEBORAH JONES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27717 DEBORAH JONES                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27718 DEBORAH JONES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27719 DEBORAH JONES                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3212 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 422
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27720 DEBORAH L. CINO                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27721 DEBORAH L. CINO                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27722 DEBORAH L. CINO                          VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27723 DEBORAH L. CINO                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27724 DEBORAH LASKER                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNS JONATHAN                                                       Litigation
        E. DAVIS KEVIN M. OSBORNE      ACCOUNT NO.: NOT AVAILABLE

       SHOUNAK S. DHARAP
       THE ARNS LAW FIRM A
       PROFESSIONAL CORPORATION
       515 FOLSOM STREET, 3RD
       FLOOR
       SAN FRANCISCO, CALIFORNIA
       94105




                                           Page 3213 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 423
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27725 DEBORAH LONG                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27726 DEBORAH LONG                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27727 DEBORAH LONG                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27728 DEBORAH LONG                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27729 DEBORAH LONG                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27730 DEBORAH MICHELLE BONAR                   VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                         Litigation
        SIMMONS                        ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 3214 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 424
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27731 DEBORAH MICHELLE BONAR                     VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                         Litigation
        R. PARKINSONDANIEL E.            ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27732 DEBORAH MICHELLE BONAR                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                   Litigation
        DEMAS LAW GROUP, P.C.            ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.27733 DEBORAH MICHELLE BONAR                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                              Litigation
        FRIEDEMANN GOLDBERG LLP          ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27734 DEBORAH MITCHELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27735 DEBORAH MITCHELL                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27736 DEBORAH MITCHELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27737 DEBORAH MITCHELL                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


                                             Page 3215 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 425
                                                          of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27738 DEBORAH MITCHELL                           VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.27739 DEBORAH OLEXIEWICZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27740 DEBORAH OLEXIEWICZ                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27741 DEBORAH OLEXIEWICZ                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27742 DEBORAH OLEXIEWICZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27743 DEBORAH OLEXIEWICZ                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3216 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 426
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27744 DEBORAH P. WENDEL                        VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27745 DEBORAH P. WENDEL                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27746 DEBORAH P. WENDEL                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27747 DEBORAH P. WENDEL                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27748 DEBORAH ROCK                             VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27749 DEBORAH ROCK                             VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                           Page 3217 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 427
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27750 DEBORAH ROCK                             VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27751 DEBORAH SERDIN                           VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27752 DEBORAH SERDIN                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27753 DEBORAH SLATTEN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27754 DEBORAH SLATTEN                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3218 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 428
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27755 DEBORAH SLATTEN                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27756 DEBORAH SLATTEN                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27757 DEBORAH STEARNS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27758 DEBORAH STEARNS                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27759 DEBORAH STEARNS                         VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27760 DEBORAH STEARNS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 3219 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 429
                                                       of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.27761 DEBORAH STEARNS                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                       Litigation
        BAR #1999994) (PRO HAE VICE         ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27762 DEBORAH WEIGT                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27763 Deborah Weigt                                 VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.27764 DEBORAH WILSON                                VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                        Litigation
         REINER, SLAUGHTER &                ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27765 DEBORAH WILSON                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                           Litigation
        A. BAGHDADI                         ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27766 DEBORAH WILSON                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                           Litigation
        #117228                             ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                                Page 3220 of 9581 to Schedule E/F Part 2

       Case: 19-30088             Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 430
                                                             of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27767 DEBORAH WILSON                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                    Litigation
        ERIC RATINOFF LAW CORP.          ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27768 DEBORAH WOLFE                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                        Litigation
        AMANWILLIAM P. HARRIS            ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27769 DEBORAH WOLFE                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                        Litigation
        J. EBALLAR                       ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27770 DEBRA ARANDA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27771 DEBRA ARANDA                               VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27772 DEBRA ARANDA                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 3221 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 431
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27773 DEBRA ARANDA                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27774 DEBRA ARANDA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27775 DEBRA BISHOP                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.27776 DEBRA BISHOP                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27777 DEBRA BOHLKE-EDWARDS                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3222 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 432
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27778 DEBRA BOHLKE-EDWARDS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27779 DEBRA BOHLKE-EDWARDS                     VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27780 DEBRA BOHLKE-EDWARDS                     VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.27781 DEBRA CHEARY, DBA                        VARIOUS                              Wildfire                UNDETERMINED
        ABSOLUTE POOL AND SPA                                                         Litigation
        BILL ROBINS III (SBN           ACCOUNT NO.: NOT AVAILABLE
        296101)ROBERT T. BRYSON
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27782 DEBRA DAVENPORT                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3223 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 433
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27783 DEBRA DAVENPORT                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27784 DEBRA DERRICK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27785 DEBRA DERRICK                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27786 DEBRA DERRICK                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27787 DEBRA DERRICK                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3224 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 434
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27788 DEBRA FRANZMAN                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27789 DEBRA FRANZMAN                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27790 DEBRA GRASSGREEN                         VARIOUS                              Wildfire                UNDETERMINED
        THE ARNS LAW FIRM                                                             Litigation
        ROBERT S. ARNS                 ACCOUNT NO.: NOT AVAILABLE
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.27791 DEBRA GRASSGREEN                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDSJASON B.             ACCOUNT NO.: NOT AVAILABLE
        FRIEDMAN
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.27792 DEBRA HERLAND                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                           Page 3225 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 435
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27793 Debra Herland                                  VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27794 DEBRA HERLAND                                  VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.27795 DEBRA J. BERUBE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                            Litigation
        A. BAGHDADI                          ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27796 DEBRA J. BERUBE                                VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                         Litigation
         REINER, SLAUGHTER &                 ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27797 DEBRA J. BERUBE                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                        Litigation
        ERIC RATINOFF LAW CORP.              ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27798 DEBRA J. BERUBE                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                            Litigation
        #117228                              ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


                                                 Page 3226 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 436
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27799 DEBRA JEAN BEAR                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27800 DEBRA JEAN BEAR                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27801 DEBRA JEAN BEAR                          VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27802 DEBRA JEAN BEAR                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27803 DEBRA JEAN SAGER                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNS JONATHAN                                                       Litigation
        E. DAVIS KEVIN M. OSBORNE      ACCOUNT NO.: NOT AVAILABLE

       SHOUNAK S. DHARAP
       THE ARNS LAW FIRM A
       PROFESSIONAL CORPORATION
       515 FOLSOM STREET, 3RD
       FLOOR
       SAN FRANCISCO, CALIFORNIA
       94105




                                           Page 3227 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 437
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27804 DEBRA JEAN SAGER                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERRENCE                                                      Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CA 94104


3.27805 DEBRA L DOTSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27806 DEBRA L DOTSON                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27807 DEBRA L DOTSON                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27808 DEBRA L DOTSON                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27809 DEBRA L DOTSON                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 3228 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 438
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27810 DEBRA LYNN ROBERTS                     VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27811 DEBRA LYNN ROBERTS                     VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.27812 DEBRA LYNN ROBERTS                     VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27813 DEBRA LYNN ROBERTS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27814 DEBRA MARTIN                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27815 DEBRA MARTIN                           VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


                                         Page 3229 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 439
                                                      of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27816 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27817 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.27818 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27819 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27820 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27821 DEBRA ODELL                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3230 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 440
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27822 DEBRA ODELL                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.27823 DEBRA ODELL                                VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.27824 DEBRA ODELL                                VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                           Litigation
        SINGLETONERIKA L.                ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27825 DEBRA ODELL                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27826 DEBRA OXBOROUGH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27827 DEBRA OXBOROUGH                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                           Litigation
        VICE PENDINGTEXAS BAR NO.        ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                             Page 3231 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 441
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27828 DEBRA OXBOROUGH                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27829 DEBRA OXBOROUGH                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27830 DEBRA OXBOROUGH                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27831 DEBRA PALMER                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27832 DEBRA PALMER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27833 DEBRA PALMER                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 3232 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 442
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.27834 DEBRA PALMER                               VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                           Litigation
        SINGLETONERIKA L.                ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27835 DEBRA PALMER                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                          Litigation
        DOMENIC MARTINI                  ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.27836 DEBRA PAVONE                               VARIOUS                              Wildfire                UNDETERMINED
        J. GARY GWILLIAMRANDALL E.                                                      Litigation
        STRAUSSROBERT J.                 ACCOUNT NO.: NOT AVAILABLE
        SCHWARTZ
        GWILLIAM, IVARY, CHIOSSO,
        CAVALLI & BREWER
        1999 HARRISON ST., SUITE 1600,
        OAKLAND, CA 94612


3.27837 DEBRA PAVONE                               VARIOUS                              Wildfire                UNDETERMINED
        OMAR I. HABBAS                                                                  Litigation
        HABBAS & ASSOCIATES              ACCOUNT NO.: NOT AVAILABLE
        675 N. FIRST STREET, SUITE
        1000
        SAN JOSE, CA 95112


3.27838 DEBRA PAVONE                               VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                              Litigation
        DANIELS LAW                      ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.27839 DEBRA PETERSSEN                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                            Litigation
        296101)ROBERT T. BRYSON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                             Page 3233 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 443
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27840 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27841 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27842 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27843 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27844 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27845 DEBRA POULNOT                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075



                                           Page 3234 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 444
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27846 DEBRA POULNOT                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                          Litigation
        262319)DEBORAH S. DIXON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27847 DEBRA RYPKA                            VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                     Litigation
        WEAVER                       ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.27848 DEBRA RYPKA                            VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                Litigation
        SCHACKNATASHA N. SERINO      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.27849 DEBRA RYPKA                            VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                          Litigation
        SR.JESSICA HAYES             ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.27850 DEBRA SANDOVAL                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                       Litigation
        208783)ERIKA L. VASQUEZ      ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27851 DEBRA SANDOVAL                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                        Litigation
        VICEPENDING)JOHN P. FISKE    ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                         Page 3235 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 445
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27852 DEBRA SANDOVAL                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.27853 DEBRA SANDOVAL                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27854 DEBRA SANDOVAL                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27855 DEBRA SURAK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27856 DEBRA SURAK                              VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27857 DEBRA SURAK                              VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


                                           Page 3236 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 446
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27858 DEBRA SURAK                              VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27859 DEBRA TWOFEATHERS-REED                   VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27860 DEBRA TWOFEATHERS-REED                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27861 DEBRA TWOFEATHERS-REED                   VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27862 DEBRA TWOFEATHERS-REED                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27863 DEBRA TWOFEATHERS-REED                   VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                           Page 3237 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 447
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.27864 DEBRA VADNAIS                          VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                    Litigation
        BRYSONKEVIN M. POLLACK       ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27865 DECHARNE, TOM & LINDA                  VARIOUS                              Wildfire                UNDETERMINED
        19911 ECHO BLUE DRIVE                                                       Litigation
        PENN VALLEY, CA 95946        ACCOUNT NO.: NOT AVAILABLE


3.27866 DECKMAN, LISA ANNE                VARIOUS                                   Wildfire                UNDETERMINED
        GARDINA; DECKMAN, LOUIS                                                     Litigation
        ALBERT; DECKMAN, MELISA   ACCOUNT NO.: NOT AVAILABLE
        ANN GARDINA
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27867 DECKMAN, LISA ANNE                     VARIOUS                              Wildfire                UNDETERMINED
        GARDINA; DECKMAN, LOUIS                                                     Litigation
        ALBERT; DECKMAN, MELISA      ACCOUNT NO.: NOT AVAILABLE
        ANN GARDINA
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27868 DECKMAN, LISA ANNE                     VARIOUS                              Wildfire                UNDETERMINED
        GARDINA; DECKMAN, LOUIS                                                     Litigation
        ALBERT; DECKMAN, MELISA      ACCOUNT NO.: NOT AVAILABLE
        ANN GARDINA
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27869 DECKMAN, MICHELLE                      VARIOUS                              Wildfire                UNDETERMINED
        2516 MACMILLAN STREET                                                       Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.27870 DECLAN DUNN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                         Page 3238 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 448
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27871 DECLAN DUNN                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27872 DECLAN DUNN                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27873 DECLAN DUNN                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.27874 DECLAN DUNN                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27875 DECRISCIO, KIMBERLY D.            VARIOUS                                     Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27876 DECRISCIO, KIMBERLY D.                   VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                          Litigation
        ZUMMER                         ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 3239 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 449
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27877 DECRISCIO, KIMBERLY D.                    VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                       Litigation
        VASQUEZAMANDA LOCUTRO           ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27878 DEDRICK, MONIQUE                          VARIOUS                              Wildfire                UNDETERMINED
        3718 SKYVIEW DRIVE                                                             Litigation
        SANTA ROSA, CA 95403            ACCOUNT NO.: NOT AVAILABLE


3.27879 DEE DEE MAYHUGH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27880 DEE DEE MAYHUGH                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27881 DEE DEE MAYHUGH                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27882 DEE DEE MAYHUGH                           VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27883 DEE KLEIN                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                            Page 3240 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 450
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27884 DEE KLEIN                                VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.27885 DEE KLEIN                                VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.27886 DEE KLEIN                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27887 DEESE, MICHELLE                          VARIOUS                              Wildfire                UNDETERMINED
        53 DAGORRET LN                                                                Litigation
        OROVILLE, CA 95966             ACCOUNT NO.: NOT AVAILABLE


3.27888 DEIDRE BARTOW                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27889 DEIDRE BARTOW                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27890 DEIDRE BARTOW                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 3241 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 451
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27891 DEIDRE BARTOW                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27892 DEIRDRE BURRELL                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27893 DEIRDRE BURRELL                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27894 DEJOHN, BEAU                             VARIOUS                              Wildfire                UNDETERMINED
        652 RINALDO ST                                                                Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.27895 DEL WHITEHEAD                            VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                               Litigation
        EDGAR LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.27896 DEL WHITEHEAD                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27897 DELACRUZ, SALVADOR                       VARIOUS                              Wildfire                UNDETERMINED
        232 FUNTE LANE                                                                Litigation
        SONOMA, CA 95477               ACCOUNT NO.: NOT AVAILABLE




                                           Page 3242 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 452
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27898 DELANEY, SHAUN                           VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                      Litigation
        VASQUEZAMANDA LOCUTRO          ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27899 DELANEY, SHAUN                    VARIOUS                                     Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.27900 DELANEY, SHAUN                           VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                          Litigation
        ZUMMER                         ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27901 DELATORRE, TIM                           VARIOUS                              Wildfire                UNDETERMINED
        3645 BANYAN PLACE                                                             Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.27902 DELEON, AURORA                           VARIOUS                              Wildfire                UNDETERMINED
        1631 RANGE AVE                                                                Litigation
        SANTA ROSA, CA 95401           ACCOUNT NO.: NOT AVAILABLE


3.27903 DELIJAH OSBOURN                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27904 DELIJAH OSBOURN                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27905 DELIJAH OSBOURN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                           Page 3243 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 453
                                                        of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27906 DELIJAH OSBOURN                                VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                         Litigation
         REINER, SLAUGHTER &                 ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27907 DELILAH BUSHON                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. THOMPSON                                                                  Litigation
        THOMPSON LAW OFFICES, P.C.           ACCOUNT NO.: NOT AVAILABLE
        700 AIRPORT BLVD., SUITE 160
        BURLINGAME, CA 94010


3.27908 DELILAH PARDINI                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.27909 Delilah Pardini                                VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27910 DELILAH PARDINI                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                                 Page 3244 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 454
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27911 DELMA O'GRADY                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27912 DELMA O'GRADY                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27913 DELMA O'GRADY                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27914 DELMA O'GRADY                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.27915 DELMAN D. SHAULIS III                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27916 DELMAN D. SHAULIS III                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103




                                           Page 3245 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 455
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27917 DELMAN D. SHAULIS III                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27918 DELMAN D. SHAULIS III                    VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27919 DELMAN D. SHAULIS III                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27920 DELONGIS, ANNE MARIE                     VARIOUS                              Wildfire                UNDETERMINED
        2023 THORNSBERRY ROAD,                                                        Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.27921 DELORES CRAIG                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27922 DELORES CRAIG                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3246 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 456
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27923 DELORES CRAIG                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.27924 DELORES CRAIG                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27925 DELORES HAMILTON                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27926 DELORES HAMILTON                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27927 DELORES HAMILTON                         VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27928 DELORES HAMILTON                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 3247 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 457
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27929 DELORES HAMILTON                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.27930 DELORES MCKEY                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27931 DELORES MCKEY                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27932 DELORES MCKEY                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27933 DELORES MCKEY                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27934 DELORES MCKEY                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


                                           Page 3248 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 458
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27935 DELORES MILLER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27936 DELORES MILLER                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27937 DELORES MILLER                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27938 DELORES MILLER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27939 DELORES MILLER                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27940 DELOS REYES                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669




                                          Page 3249 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 459
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27941 DELOS REYES                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27942 DELOS REYES                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27943 DELOSS HULETT                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27944 DELOSS HULETT                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669




                                          Page 3250 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 460
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27945 DELOSS HULETT                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27946 DELYSE LUDIKHUIZE                        VARIOUS                              Wildfire                UNDETERMINED
        EUSTACE DE SAINT                                                              Litigation
        PHALLEJOSEPH R. LUCIA          ACCOUNT NO.: NOT AVAILABLE
        RAINS LUCIA STERN ST.
        PRALLE & SILVER, PC
        2300 CONTRA COSTA BLVD.,
        SUITE 500
        PLEASANT HILL, CA 94523


3.27947 DEMETRIE SIMMONS                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.27948 DEMETRIE SIMMONS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.27949 DEMETRIE SIMMONS                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.27950 DEMETRIE SIMMONS                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


                                           Page 3251 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 461
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27951 DEMETRIE SIMMONS                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                             Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.27952 DENA DUNHAM                               VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                           Litigation
        296101)ROBERT T. BRYSON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27953 DENA NAILLON                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27954 DENA NAILLON                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27955 DENA NAILLON                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.27956 DENA NAILLON                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                            Page 3252 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 462
                                                         of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27957 DENA STEWART                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27958 DENA STEWART                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.27959 DENA STEWART                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27960 DENA STEWART                              VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27961 DENHAM, JENNIFER                          VARIOUS                              Wildfire                UNDETERMINED
        91 AIRPORT BLVD E                                                              Litigation
        SANTA ROSA, CA 95403            ACCOUNT NO.: NOT AVAILABLE


3.27962 DENISE ALJIAN                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                       Litigation
        NO. 197687)                     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27963 DENISE ALJIAN                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                         Litigation
        STATE BAR NO. 296841)PAIGE      ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704



                                            Page 3253 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 463
                                                         of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.27964 DENISE BOUCHER                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                            Litigation
        NO. 197687)                          ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.27965 DENISE BOUCHER                                 VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                              Litigation
        STATE BAR NO. 296841)PAIGE           ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.27966 DENISE D.K. PETERSON                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                                Litigation
        296101)ROBERT T. BRYSON              ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.27967 Denise Demartini-Dalpiaz                       VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.27968 DENISE DEMARTINI-DALPIAZ                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                                 Page 3254 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 464
                                                              of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.27969 DENISE DEMARTINI-DALPIAZ                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27970 DENISE DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.27971 DENISE DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.27972 DENISE DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.27973 DENISE E RYAN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3255 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 465
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27974 DENISE E RYAN                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27975 DENISE E RYAN                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.27976 DENISE E RYAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.27977 DENISE E RYAN                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.27978 DENISE FAIRBANKS                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE (SBN                                                           Litigation
        100077)ALISON E. CORDOVA       ACCOUNT NO.: NOT AVAILABLE
        (SBN 284942)JOHN P. THYKEN
        (SBN 286598)
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGA


3.27979 DENISE FAIRBANKS                         VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. PANISH (SBN 116060)                                                  Litigation
        PANISH SHEA &BOYLE, LLP        ACCOUNT NO.: NOT AVAILABLE
        11111 SANTA MONICA BLVD.,
        SUITE 700
        LOS ANGELES, CA 90025




                                           Page 3256 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 466
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27980 DENISE FAIRBANKS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                        Litigation
        110909)                        ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.27981 DENISE FAIRBANKS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27982 DENISE HAMILTON                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.27983 DENISE HAMILTON                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.27984 DENISE HIDALGO                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27985 DENISE HIDALGO                           VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928



                                           Page 3257 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 467
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27986 DENISE HIDALGO                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27987 DENISE HIDALGO                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27988 DENISE HUNT                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.27989 DENISE HUNT                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.27990 DENISE HUNT                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27991 DENISE HUNT                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 3258 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 468
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.27992 DENISE LYNN FAIRBANKS                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                     Litigation
        STATE BAR NO. 157400)           ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27993 DENISE LYNN FAIRBANKS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.27994 DENISE LYNN FAIRBANKS                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                   Litigation
        APPLICATION                     ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.27995 DENISE LYNN FAIRBANKS                     VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                      Litigation
        BAR NO. 154226)                 ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.27996 DENISE MORONI                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.27997 DENISE MORONI                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075




                                            Page 3259 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 469
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.27998 DENISE MORONI                            VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                      Litigation
        60768GAYLE M. BLATT, SBN       ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.27999 DENISE NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28000 DENISE NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28001 DENISE NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28002 DENISE NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28003 DENISE QUINN                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3260 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 470
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28004 DENISE QUINN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28005 DENISE QUINN                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28006 DENISE QUINN                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28007 DENISE QUINN                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28008 DENISE RAYNE RUSSELL                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28009 DENISE RAYNE RUSSELL                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3261 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 471
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28010 DENISE RAYNE RUSSELL                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28011 DENISE RAYNE RUSSELL                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28012 DENISE SPILLERS                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28013 DENISE SPILLERS                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28014 DENISE SPILLERS                          VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28015 DENKE BOUCHER                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                           Page 3262 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 472
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28016 DENKE BOUCHER                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28017 DENKE BOUCHER                            VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28018 DENNIS CAREY                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28019 DENNIS CAREY                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28020 DENNIS CAREY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28021 DENNIS CAREY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065



                                           Page 3263 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 473
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28022 DENNIS CLARK                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28023 DENNIS CLARK                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.28024 DENNIS CLARK                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.28025 DENNIS CLARK                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28026 DENNIS CLARK                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28027 DENNIS DE VRIES                          VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                    Litigation
        167700STEVEN S. KANE, ESQ.,    ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101




                                           Page 3264 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 474
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28028 DENNIS DE VRIES                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228BRETT R. PARKINSON,    ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28029 DENNIS DE VRIES                         VARIOUS                              Wildfire                UNDETERMINED
        ANTHONY R. LAURETI, ESQ.,                                                    Litigation
        SBN: 147086                   ACCOUNT NO.: NOT AVAILABLE
        LAURETI & ASSOCIATES, APC
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 9210 I


3.28030 DENNIS DE VRIES                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28031 DENNIS DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28032 DENNIS DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669




                                          Page 3265 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 475
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28033 DENNIS DRAWSKY                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.28034 DENNIS G O'BRIEN                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28035 DENNIS G O'BRIEN                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28036 DENNIS G O'BRIEN                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28037 DENNIS G O'BRIEN                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28038 DENNIS G O'BRIEN                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 3266 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 476
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28039 DENNIS GLOVER                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28040 DENNIS GLOVER                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28041 DENNIS GLOVER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28042 DENNIS GLOVER                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28043 DENNIS GLOVER                            VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28044 DENNIS GYLES                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3267 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 477
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28045 DENNIS GYLES                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28046 DENNIS GYLES                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28047 DENNIS GYLES                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28048 DENNIS HAZELWOOD                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28049 DENNIS HAZELWOOD                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 3268 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 478
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28050 DENNIS HAZELWOOD                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28051 DENNIS HAZELWOOD                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28052 DENNIS HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28053 DENNIS HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28054 DENNIS HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3269 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 479
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28055 DENNIS HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28056 DENNIS JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28057 DENNIS JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28058 DENNIS JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28059 DENNIS JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3270 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 480
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28060 DENNIS KLEPPE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28061 DENNIS KLEPPE                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28062 DENNIS KLEPPE                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28063 DENNIS KLEPPE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28064 DENNIS KLEPPE                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.28065 DENNIS L. MURAVEZ                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 3271 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 481
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28066 DENNIS L. MURAVEZ                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28067 DENNIS L. MURAVEZ                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28068 DENNIS L. MURAVEZ                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28069 DENNIS L.R BLANKENCHIP                   VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28070 DENNIS L.R BLANKENCHIP                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28071 DENNIS L.R BLANKENCHIP                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3272 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 482
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28072 DENNIS L.R BLANKENCHIP                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28073 DENNIS L.R BLANKENCHIP                  VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28074 DENNIS M BREMER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28075 DENNIS M BREMER                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28076 DENNIS M BREMER                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28077 DENNIS M BREMER                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28078 DENNIS M BREMER                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


                                          Page 3273 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 483
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28079 DENNIS MARK WICKES                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28080 DENNIS MARK WICKES                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28081 DENNIS MARK WICKES                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28082 DENNIS MARK WICKES                      VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.28083 DENNIS MARK WICKES                      VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28084 DENNIS MCCLINTICK                       VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                          Page 3274 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 484
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28085 DENNIS MCCLINTICK                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28086 DENNIS MCCLINTICK                        VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28087 DENNIS MCCLINTICK                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28088 DENNIS MCCLINTICK                        VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28089 DENNIS MCCLINTICK                        VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 3275 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 485
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28090 DENNIS MCCLINTICK                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                    Litigation
                                        ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.28091 DENNIS MCCLINTICK                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                     Litigation
        (SBN 69176)IAN C.               ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.28092 DENNIS PAULSON                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28093 DENNIS PAULSON                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28094 DENNIS PAULSON                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.28095 DENNIS PAULSON                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                            Page 3276 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 486
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28096 DENNIS PAYNE                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28097 DENNIS PAYNE                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28098 DENNIS PAYNE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28099 DENNIS PAYNE                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28100 DENNIS PAYNE                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28101 DENNIS QUILTER                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                           Page 3277 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 487
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28102 DENNIS QUILTER                           VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28103 DENNIS SILVA                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.28104 DENNIS SILVA                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28105 DENNIS SILVA                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28106 DENNIS WILLIAMS                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28107 DENNIS WILLIAMS                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.28108 DENNIS, JOHN                             VARIOUS                              Wildfire                UNDETERMINED
        7 SCHNEITER LANE                                                              Litigation
        BANGOR, CA 95914               ACCOUNT NO.: NOT AVAILABLE


                                           Page 3278 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 488
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28109 DENTICE, ZVART                           VARIOUS                              Wildfire                UNDETERMINED
        1148 RIMROCK DR.                                                              Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.28110 DENVER WEAVER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28111 DENVER WEAVER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28112 DENVER WEAVER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28113 DENVER WEAVER                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28114 DEPOSITORS INSURANCE CO.                 VARIOUS                              Wildfire                UNDETERMINED
        CRAIG S. SIMON (SBN 78158)                                                    Litigation
        BERGER KAHN, A LAW             ACCOUNT NO.: NOT AVAILABLE
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614




                                           Page 3279 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 489
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28115 DEPOSITORS INSURANCE CO.                 VARIOUS                              Wildfire                UNDETERMINED
        MAURA WALSH                                                                   Litigation
        OCHOAWAYLON J.                 ACCOUNT NO.: NOT AVAILABLE
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939


3.28116 DEPOSITORS INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMP ANY, A NATIONWIDE                                                        Litigation
        COMPANY                        ACCOUNT NO.: NOT AVAILABLE
        ALAN J. JANG SALLY NOMA
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.28117 DEPOSITORS INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMP ANY, A NATIONWIDE                                                        Litigation
        COMPANY                        ACCOUNT NO.: NOT AVAILABLE
        CRAIG S. SIMON
        BERGER KHAN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340

       IRVINE, CALIFORNIA 92614-8516


3.28118 DEPOSITORS INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMP ANY, A NATIONWIDE                                                        Litigation
        COMPANY                        ACCOUNT NO.: NOT AVAILABLE
        MARK S. GROTEFELDMAURA
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.28119 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 3280 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 490
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28120 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28121 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.28122 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.28123 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28124 DEREK GORDON                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28125 DEREK J MALONEY                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3281 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 491
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28126 DEREK J MALONEY                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28127 DEREK J MALONEY                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28128 DEREK J MALONEY                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28129 DEREK J MALONEY                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28130 DEREK MILHOLLAND                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ./                                                     Litigation
        SBN: 110909ROBERT A.          ACCOUNT NO.: NOT AVAILABLE
        BUCCOLA, ESQ./ SBN:
        112880CATIA G. SARAIVA,
        ESQ./ SBN: 232479ANDREA R.
        CROWL, ESQ./ SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28131 DEREK MOYSE                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                     Litigation
        60768ANGELA JAE CHUN, SBN     ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101



                                          Page 3282 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 492
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28132 DEREK MOYSE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28133 DEREK MOYSE                                VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                        Litigation
        TOSDAL LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.28134 DEREK MOYSE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                        Litigation
        81867                            ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.28135 DEREK PHILLIPSON                           VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.28136 DEREK PHILLIPSON                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28137 DEREK PHILLIPSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 3283 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 493
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28138 DEREK PHILLIPSON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28139 DEREK PHILLIPSON                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28140 DEREK PIERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28141 DEREK PIERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28142 DEREK PIERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612




                                          Page 3284 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 494
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28143 DEREK PIERMAN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28144 DEREK ROBERT ISOM                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28145 DEREK ROBERT ISOM                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28146 DEREK ROBERT ISOM                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28147 DEREK ROBERT ISOM                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 3285 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 495
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28148 DEREK SOUTHARD                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADIDORIS                ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28149 DEREK WRIGHT                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28150 DEREK WRIGHT                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.28151 DEREK WRIGHT                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.28152 DEREK WRIGHT                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28153 DERENIUK, JESSICA                         VARIOUS                              Wildfire                UNDETERMINED
        970 RACHAEL ROAD                                                               Litigation
        SONOMA, CA 95476                ACCOUNT NO.: NOT AVAILABLE


3.28154 DERRICK A. WATTERS                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                            Page 3286 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 496
                                                         of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.28155 DERRICK A. WATTERS                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28156 DERRICK A. WATTERS                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28157 DERRICK A. WATTERS                    VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28158 DERRICK A. WATTERS                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28159 DERRICK HERBERT                       VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                    Litigation
        WEAVER                      ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.28160 DERRICK HERBERT                       VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                               Litigation
        SCHACKNATASHA N. SERINO     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                        Page 3287 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 497
                                                     of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28161 DERRICK HERBERT                          VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.28162 DESAI, KEVIN                             VARIOUS                              Wildfire                UNDETERMINED
        1042 JENNINGS AVE                                                             Litigation
        305                            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401


3.28163 DESBORDES, KENDRA                        VARIOUS                              Wildfire                UNDETERMINED
        2193 GOLD LEAF LANE                                                           Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.28164 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.28165 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28166 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28167 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28168 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127



                                           Page 3288 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 498
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28169 DESIREE BROWN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.28170 DESIREE CERDA                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28171 DESIREE CERDA                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28172 DESIREE SAGER                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERRENCE                                                      Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CA 94104


3.28173 DESIREE SAGER                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNS JONATHAN                                                       Litigation
        E. DAVIS KEVIN M. OSBORNE      ACCOUNT NO.: NOT AVAILABLE

       SHOUNAK S. DHARAP
       THE ARNS LAW FIRM A
       PROFESSIONAL CORPORATION
       515 FOLSOM STREET, 3RD
       FLOOR
       SAN FRANCISCO, CALIFORNIA
       94105


3.28174 DESMOND, SHARON                          VARIOUS                              Wildfire                UNDETERMINED
        2001 RANGE AVE                                                                Litigation
        APT 175                        ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401



                                           Page 3289 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 499
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.28175 DESPLINTER, HEATHER                    VARIOUS                              Wildfire                UNDETERMINED
        2462 VINE HILL DR                                                           Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.28176 DESTEFANO, JOANN M., AS           VARIOUS                                   Wildfire                UNDETERMINED
        TRUSTEE OF JOANN M.                                                         Litigation
        DESTEFANO REVOCABLE TRUST ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28177 DESTEFANO, JOANN M., AS           VARIOUS                                   Wildfire                UNDETERMINED
        TRUSTEE OF JOANN M.                                                         Litigation
        DESTEFANO REVOCABLE TRUST ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28178 DESTEFANO, JOANN M., AS           VARIOUS                                   Wildfire                UNDETERMINED
        TRUSTEE OF JOANN M.                                                         Litigation
        DESTEFANO REVOCABLE TRUST ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.28179 DESTEFANO, JOANN MARIE                 VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                    Litigation
        VASQUEZAMANDA LOCUTRO        ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28180 DESTEFANO, JOANN MARIE                 VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                        Litigation
        ZUMMER                       ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28181 DESTEFANO, JOANN MARIE            VARIOUS                                   Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                      Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101




                                         Page 3290 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 500
                                                      of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28182 DESTINY BECK                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ./                                                     Litigation
        SBN: 110909ROBERT A.          ACCOUNT NO.: NOT AVAILABLE
        BUCCOLA, ESQ./ SBN:
        112880CATIA G. SARAIVA,
        ESQ./ SBN: 232479ANDREA R.
        CROWL, ESQ./ SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28183 DESTINY CARTER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28184 DESTINY CARTER                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28185 DESTINY CARTER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28186 DESTINY CARTER                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28187 DESTINY CARTER                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 3291 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 501
                                                       of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28188 DESTINY DAVIS                             VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                           Litigation
        296101)ROBERT T. BRYSON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.28189 DESTINY EMBER, A MINOR, BY                VARIOUS                              Wildfire                UNDETERMINED
        AND THROUGH HER GUARDIAN                                                       Litigation
        AD LITEM, KLAY EMBER            ACCOUNT NO.: NOT AVAILABLE
        ROBERT W. JACKSON BRETT
        R. PARKINSONDANIEL E.
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28190 DESTINY EMBER, A MINOR, BY                VARIOUS                              Wildfire                UNDETERMINED
        AND THROUGH HER GUARDIAN                                                       Litigation
        AD LITEM, KLAY EMBER            ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFFCOELL M.
        SIMMONS
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28191 DESTINY EMBER, A MINOR, BY                VARIOUS                              Wildfire                UNDETERMINED
        AND THROUGH HER GUARDIAN                                                       Litigation
        AD LITEM, KLAY EMBER            ACCOUNT NO.: NOT AVAILABLE
        JOHN N. DEMAS
        DEMAS LAW GROUP, P.C.
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.28192 DESTINY EMBER, A MINOR, BY                VARIOUS                              Wildfire                UNDETERMINED
        AND THROUGH HER GUARDIAN                                                       Litigation
        AD LITEM, KLAY EMBER            ACCOUNT NO.: NOT AVAILABLE
        JOHN F. FRIEDEMANN
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.28193 DESTINY MCNAMAR                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                            Page 3292 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 502
                                                         of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28194 DESTINY MCNAMAR                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28195 DESTINY MCNAMAR                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28196 DESTINY MCNAMAR                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28197 DESTINY MCNAMAR                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28198 DEUSTERMAN, KATHRYN                     VARIOUS                              Wildfire                UNDETERMINED
        15537 BROOKVIEW DRIVE                                                        Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.28199 DEVANEY, BARBARA A.;                    VARIOUS                              Wildfire                UNDETERMINED
        DEVANEY, JOHN R.                                                             Litigation
        ELLIOT ADLERBRITTANY          ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28200 DEVANEY, BARBARA A.;                    VARIOUS                              Wildfire                UNDETERMINED
        DEVANEY, JOHN R.                                                             Litigation
        GERARD SINGLETONERIKA L.      ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 3293 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 503
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28201 DEVANEY, BARBARA A.;              VARIOUS                                    Wildfire                UNDETERMINED
        DEVANEY, JOHN R.                                                             Litigation
        CO-COUNSELDEMETRIOS A.    ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.28202 DEVER, CHRIS                            VARIOUS                              Wildfire                UNDETERMINED
        151 W AGUA CALIENTE ROAD                                                     Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.28203 DEVIN GOTTERBA                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28204 DEVIN GOTTERBA                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28205 DEVIN GOTTERBA                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28206 DEVIN GOTTERBA                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 3294 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 504
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28207 DEVIN GOTTERBA                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28208 DEVIN GOTTERBA                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28209 DEVIN GOTTERBA                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28210 DEVIN GOTTERBA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28211 DEVIN GOTTERBA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28212 DEVIN JAMES PANKEY                       VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                           Page 3295 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 505
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28213 DEVIN THURMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28214 DEVIN THURMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28215 DEVIN THURMAN                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28216 DEVIN THURMAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28217 DEVIN WITHAM                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28218 DEVIN WITHAM                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN      ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101



                                           Page 3296 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 506
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28219 DEVIN WITHAM                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.28220 DEVIN WITHAM                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.28221 DEVINCENZI, DAVID                         VARIOUS                              Wildfire                UNDETERMINED
        1550 TRANCAS ST                                                                Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.28222 DEVINE, KAREN                             VARIOUS                              Wildfire                UNDETERMINED
        2511 WHITMAN STREET                                                            Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.28223 DEVINE, KAREN                             VARIOUS                              Wildfire                UNDETERMINED
        2141 WAVERLY STREET                                                            Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.28224 DEVON BLRD                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28225 DEVON BLRD                                VARIOUS                              Wildfire                UNDETERMINED
        BRIAN R. STRANGE, ESQ.                                                         Litigation
        (STATE BAR #103252)BRIANNA      ACCOUNT NO.: NOT AVAILABLE
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025


3.28226 DEVON BLRD                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                            Page 3297 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 507
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28227 DEVON BLRD                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28228 DEVON BLRD                               VARIOUS                              Wildfire                UNDETERMINED
        RONALD L.M. GOLDMAN, ESQ.                                                     Litigation
        (STATE BAR #33422) DIANE       ACCOUNT NO.: NOT AVAILABLE
        MARGER MOORE, ESQ. (FLA.
        BAR #268364) (PRO HAE VICE
        APPLICATION PENDING)
        BAUM HEDLUND ARISTEI &
        GOLDMAN, P.C.
        10940 WILSHIRE BOULEVARD.,
        17TH FLOOR
        LOS ANGELES, CALIFORNIA
        90024


3.28229 DEVOTO, DENNIS                           VARIOUS                              Wildfire                UNDETERMINED
        316 SINGING BROOK CIRCLE                                                      Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.28230 DEVRIES, RANISA                          VARIOUS                              Wildfire                UNDETERMINED
        2411 BRAMBLE WAY                                                              Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.28231 DEVRY NIEMETZ                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28232 DEVRY NIEMETZ                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 3298 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 508
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28233 DEVRY NIEMETZ                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28234 DEVRY NIEMETZ                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28235 DEWEY BUNCH                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28236 DEWEY BUNCH                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28237 DEWEY BUNCH                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28238 DEWEY BUNCH                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3299 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 509
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28239 DEWEY BUNCH                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28240 DEWEY, STEPHANIE NICOLE;                VARIOUS                              Wildfire                UNDETERMINED
        DEWEY, ANNMARIE RENEE (A                                                     Litigation
        MINOR, BY AND THROUGH HER     ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM
        STEPHANIE NICOLE DEWEY);
        BRISKI, CHAD DAVID
        CO-COUNSEL
        525 B STREET
        SUITE 1500
        SAN DIEGO, CA 92101


3.28241 DEWEY, STEPHANIE NICOLE;                VARIOUS                              Wildfire                UNDETERMINED
        DEWEY, ANNMARIE RENEE (A                                                     Litigation
        MINOR, BY AND THROUGH HER     ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM
        STEPHANIE NICOLE DEWEY);
        BRISKI, CHAD DAVID
        ELLIOT ADLER
        402 W BROADWAY
        SUITE 860
        SAN DIEGO, CA 92101


3.28242 DEWEY, STEPHANIE NICOLE;                VARIOUS                              Wildfire                UNDETERMINED
        DEWEY, ANNMARIE RENEE (A                                                     Litigation
        MINOR, BY AND THROUGH HER     ACCOUNT NO.: NOT AVAILABLE
        GUARDIAN AD LITEM
        STEPHANIE NICOLE DEWEY);
        BRISKI, CHAD DAVID
        GERALD SINGLETON
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28243 DEWIT, KAREN                            VARIOUS                              Wildfire                UNDETERMINED
        348 SINGING BROOK CIR                                                        Litigation
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE


3.28244 DEWYER, BETH                            VARIOUS                              Wildfire                UNDETERMINED
        5685 DRY CREEK ROAD                                                          Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE




                                          Page 3300 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 510
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28245 DEZIRAE GOODRICH                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28246 DEZIRAE GOODRICH                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                       Litigation
        110909)                       ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28247 DEZIRAE GOODRICH                        VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                      Litigation
        (BAR NO. 295951) RACHEL       ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.28248 DEZIRAE GOODRICH                        VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                                Litigation
        NO.254651)JOANNA LEE FOX      ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.28249 DHALIWAL, HARWINTER S.,                 VARIOUS                              Wildfire                UNDETERMINED
        KULWANT K., BALDEEP S., AND                                                  Litigation
        YUBRAY S. (NORFOLK);          ACCOUNT NO.: NOT AVAILABLE
        DHALIWAL, TARLOK S.;
        DHALIWAL, BALVIR K. (JOSES)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 3301 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 511
                                                       of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28250 DHALIWAL, HARWINTER S.,                 VARIOUS                              Wildfire                UNDETERMINED
        KULWANT K., BALDEEP S., AND                                                  Litigation
        YUBRAY S. (NORFOLK);          ACCOUNT NO.: NOT AVAILABLE
        DHALIWAL, TARLOK S.;
        DHALIWAL, BALVIR K. (JOSES)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28251 DHALIWAL, HARWINTER S.,             VARIOUS                                  Wildfire                UNDETERMINED
        KULWANT K., BALDEEP S., AND                                                  Litigation
        YUBRAY S. (NORFOLK);        ACCOUNT NO.: NOT AVAILABLE
        DHALIWAL, TARLOK S.;
        DHALIWAL, BALVIR K. (JOSES)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.28252 DHAMODHARASAMY,                         VARIOUS                              Wildfire                UNDETERMINED
        RAJESHKUMAR                                                                  Litigation
        2011 AUTUM WALK DRIVE         ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.28253 DHARA LEMOS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28254 DHARA LEMOS                             VARIOUS                              Wildfire                UNDETERMINED
        BRIAN R. STRANGE, ESQ.                                                       Litigation
        (STATE BAR #103252)BRIANNA    ACCOUNT NO.: NOT AVAILABLE
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025


3.28255 DHARA LEMOS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 3302 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 512
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28256 DHARA LEMOS                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28257 DHARA LEMOS                              VARIOUS                              Wildfire                UNDETERMINED
        RONALD L.M. GOLDMAN, ESQ.                                                     Litigation
        (STATE BAR #33422) DIANE       ACCOUNT NO.: NOT AVAILABLE
        MARGER MOORE, ESQ. (FLA.
        BAR #268364) (PRO HAE VICE
        APPLICATION PENDING)
        BAUM HEDLUND ARISTEI &
        GOLDMAN, P.C.
        10940 WILSHIRE BOULEVARD.,
        17TH FLOOR
        LOS ANGELES, CALIFORNIA
        90024


3.28258 DIAMOND STATES INSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        CRAIG S. SIMON                 ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.28259 DIAMOND STATES INSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        CRAIG S. SIMON (SBN 78158)     ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.28260 DIANA AMAYA                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN J. SKIKOS, ESQ.MARK                                                    Litigation
        G. CRAWFORD,                   ACCOUNT NO.: NOT AVAILABLE
        ESQ.GREGORY T. SKIKOS,
        ESQ.MATTHEW J. SKIKOS,
        ESQ.
        SKIKOS, CRAWFORD, SKIKOS, &
        JOSEPH
        ONE SANSOME STREET, SUITE
        2830
        SAN FRANCISCO, CA 94104




                                           Page 3303 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 513
                                                        of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.28261 DIANA DESPAIN                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28262 DIANA DESPAIN                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28263 DIANA DESPAIN                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28264 DIANA DESPAIN                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28265 DIANA DESPAIN                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28266 DIANA DEW                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28267 DIANA DEW                             VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                         Litigation
        DANIELS LAW                 ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403



                                        Page 3304 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 514
                                                     of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28268 DIANA DEW                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28269 DIANA DEW                                VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28270 DIANA DEW                                VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                    Litigation
        54426) DANIEL S. ROBINSON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.28271 DIANA FAHL                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28272 DIANA FAHL                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28273 DIANA FAHL                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3305 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 515
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28274 DIANA FAHL                                VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28275 DIANA HARRINGTON                          VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                        Litigation
        D. EDWARDS                      ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.28276 DIANA LEE RUDDICK                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28277 DIANA LEE RUDDICK                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28278 DIANA LEE RUDDICK                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.28279 DIANA LEE RUDDICK                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403




                                            Page 3306 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 516
                                                         of 571
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.28280 DIANA M. DAVIS                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28281 DIANA M. DAVIS                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28282 DIANA M. DAVIS                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28283 DIANA M. DAVIS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28284 DIANA M. DAVIS                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28285 DIANA MACHADO                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                   Litigation
        A. BAGHDADI                 ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                        Page 3307 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 517
                                                     of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28286 DIANA MACHADO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.28287 DIANA MACHADO                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.28288 DIANA MACHADO                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.28289 DIANA MARTINEZ                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28290 DIANA MARTINEZ                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28291 DIANA MARTINEZ                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                            Page 3308 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 518
                                                         of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28292 DIANA MARTINEZ                           VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28293 DIANA MARTINEZ                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28294 DIANA MOODY                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28295 DIANA MOODY                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28296 DIANA MOODY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28297 DIANA MOODY                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127




                                           Page 3309 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 519
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28298 DIANA MOODY                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28299 DIANA MOODY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28300 DIANA MOODY                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28301 DIANA MOODY                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28302 DIANA MOODY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28303 DIANA OLCESE                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                          Page 3310 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 520
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28304 DIANA OLCESE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.28305 DIANA OLCESE                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28306 DIANA OLCESE                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28307 DIANA OLCESE                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.28308 DIANA SCHARF                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28309 DIANA SCHARF                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 3311 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 521
                                                        of 571
Pacific Gas and Electric Company                                                              Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.28310 DIANA SCHARF                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28311 DIANA SCHARF                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                    Litigation
         REINER, SLAUGHTER &            ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28312 DIANA TAMBLE AND THE                      VARIOUS                              Wildfire                UNDETERMINED
        SURVIVOR'S TRUST OF THE                                                        Litigation
        EDWARD ROMO AND NORMA           ACCOUNT NO.: NOT AVAILABLE
        RAE ROMO 1988 TRUST DATED
        AUGUST 15, 1988
        MICHAEL A. KELLYKHALDOUN
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28313 DIANA TAMBLE AND THE                      VARIOUS                              Wildfire                UNDETERMINED
        SURVIVOR'S TRUST OF THE                                                        Litigation
        EDWARD ROMO AND NORMA           ACCOUNT NO.: NOT AVAILABLE
        RAE ROMO 1988 TRUST DATED
        AUGUST 15, 1988
        THOMAS TOSDAL, SBN 67834
        TOSDAL LAW FIRM
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.28314 DIANA TAMBLE AND THE                      VARIOUS                              Wildfire                UNDETERMINED
        SURVIVOR'S TRUST OF THE                                                        Litigation
        EDWARD ROMO AND NORMA           ACCOUNT NO.: NOT AVAILABLE
        RAE ROMO 1988 TRUST DATED
        AUGUST 15, 1988
        MICHAEL S. FEINBERG, SBN
        81867
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 3312 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 522
                                                         of 571
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.28315 Diana Tamble And The Survivor'S             VARIOUS                              Wildfire                UNDETERMINED
        Trust Of The Edward Romo And                                                     Litigation
        Norma Rae Romo 1988 Trust         ACCOUNT NO.: NOT AVAILABLE
        Dated August 15, 1988
        David S. Casey, Jr., Sbn
        60768Angela Jae Chun, Sbn
        248571
        Casey Gerry Schenk Franca Villa
        Blatt & Penfield, LLP
        110 Laurel Street
        San Diego, Ca 92101


3.28316 DIANA TATE                                  VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                         Litigation
        AMANWILLIAM P. HARRIS             ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28317 DIANA TATE                                  VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                                 Litigation
        ABRAHAM, WATKINS, NICHOLS,        ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28318 DIANA TRACY                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                             Litigation
        178658DYLAN HUGHES- BAR           ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28319 DIANA TRACY                                 VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                      Litigation
        126782AMANDA L. RIDDLE -          ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                              Page 3313 of 9581 to Schedule E/F Part 2

       Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 523
                                                           of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28320 DIANA TRACY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28321 DIANA TRACY                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28322 DIANA WATSON                            VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR.KEVIN                                                   Litigation
        CALCAGNIESHANNON              ACCOUNT NO.: NOT AVAILABLE
        LUKEILILA RAZMARA
        ROBINSON CALCAGNIE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CALIFORNIA
        92660


3.28323 DIANA WOLFE                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.28324 DIANA WOLFE                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                          Page 3314 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 524
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28325 DIANA ZUNINO                             VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28326 DIANA ZUNINO                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28327 DIANDRA PARDO                            VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                            Litigation
        ESQJENNIFER L. FIORE,          ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.28328 DIANE ACEVES                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28329 DIANE ACEVES                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28330 DIANE ARMSTRONG                          VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704



                                           Page 3315 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 525
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28331 DIANE ARMSTRONG                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                     Litigation
        NO. 197687)                   ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28332 DIANE ARMSTRONG                         VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                   Litigation
        HANSEN & MILLER LAW FIRM      ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28333 DIANE ATHANASION                        VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28334 DIANE ATHANASION                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28335 DIANE ATHANASION                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612




                                          Page 3316 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 526
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28336 DIANE BODINE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28337 DIANE BODINE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28338 DIANE BODINE                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28339 DIANE BODINE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28340 DIANE CAROLE VAN DYKE                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 3317 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 527
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28341 DIANE CAROLE VAN DYKE                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                     Litigation
        NO. 197687)                   ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28342 DIANE CASTRO                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28343 DIANE CASTRO                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28344 DIANE ENGELBRITE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28345 DIANE ENGELBRITE                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                    Litigation
        SBN: 110909ANDREA R.          ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28346 DIANE ENGELBRITE                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                          Page 3318 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 528
                                                       of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.28347 DIANE ENGELBRITE                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                   Litigation
        DREYER BABICH BUCCOLA                ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28348 DIANE ENGELBRITE                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                      Litigation
        71460KHALDOUN A. BAGHDADI            ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28349 DIANE FARRIS                                   VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                            Litigation
        AMANWILLIAM P. HARRIS                ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28350 DIANE FARRIS                                   VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                            Litigation
        J. EBALLAR                           ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.28351 Diane Forsman, Individually And As             VARIOUS                              Wildfire                UNDETERMINED
        Successor-In-Interest To The                                                        Litigation
        Estate Of Jean Forsman, Deceased     ACCOUNT NO.: NOT AVAILABLE
        Michael S. Danko - Bar No.
        111359Kristine K. Meredith - Bar
        No. 158243Shawn R. Miller- Bar
        No. 238447
        Danko Meredith
        333 Twin Dolphin Drive, Suite 145
        Redwood Shores, CA 94065




                                                 Page 3319 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 529
                                                              of 571
Pacific Gas and Electric Company                                                                   Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.28352 DIANE FORSMAN, INDIVIDUALLY                    VARIOUS                              Wildfire                UNDETERMINED
        AND AS SUCCESSOR-IN-                                                                Litigation
        INTEREST TO THE ESTATE OF            ACCOUNT NO.: NOT AVAILABLE
        JEAN FORSMAN, DECEASED
        MICHAEL A. KELLYKHALDOUN
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28353 DIANE FORSMAN, INDIVIDUALLY                    VARIOUS                              Wildfire                UNDETERMINED
        AND AS SUCCESSOR-IN-                                                                Litigation
        INTEREST TO THE ESTATE OF            ACCOUNT NO.: NOT AVAILABLE
        JEAN FORSMAN, DECEASED
        ERIC GIBBS - BAR NO.
        178658DYLAN HUGHES- BAR
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28354 Diane Forsman, Individually And As             VARIOUS                              Wildfire                UNDETERMINED
        Successor-In-Interest To The                                                        Litigation
        Estate Of Jean Forsman, Deceased     ACCOUNT NO.: NOT AVAILABLE
        Dario De Ghetaldi - Bar No.
        126782Amanda L. Riddle - Bar
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.28355 DIANE GAIL MULLIN                              VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                          Litigation
        STATE BAR NO. 157400)                ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28356 DIANE GAIL MULLIN                              VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                           Litigation
        BAR NO. 154226)                      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                                 Page 3320 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9          Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 530
                                                              of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28357 DIANE GAIL MULLIN                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28358 DIANE GAIL MULLIN                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28359 DIANE GARLINGHOUSE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28360 DIANE GARLINGHOUSE                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28361 DIANE GARLINGHOUSE                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28362 DIANE GARLINGHOUSE                       VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                            Litigation
        DANIELS LAW                    ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403




                                           Page 3321 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 531
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28363 DIANE GARLINGHOUSE                       VARIOUS                              Wildfire                UNDETERMINED
        KEVIN 0. MOON, STATE BAR                                                      Litigation
        NO. 246792CHRISTOPHER D.       ACCOUNT NO.: NOT AVAILABLE
        MOON, STATE BAR NO. 246622
        MOON LAW APC
        499 SEAPORT COURT, SUITE 200
        REDWOOD CITY, CALIFORNIA
        94063


3.28364 DIANE GRABOW                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.28365 DIANE GRABOW                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28366 DIANE HARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28367 DIANE HARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28368 DIANE HARRIS                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403




                                           Page 3322 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 532
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28369 DIANE HUTCHINSON                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28370 DIANE HUTCHINSON                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                        Litigation
        110909)                        ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28371 DIANE HUTCHINSON                         VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. PANISH (SBN 116060)                                                  Litigation
        PANISH SHEA &BOYLE, LLP        ACCOUNT NO.: NOT AVAILABLE
        11111 SANTA MONICA BLVD.,
        SUITE 700
        LOS ANGELES, CA 90025


3.28372 DIANE HUTCHINSON                         VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE (SBN                                                           Litigation
        100077)ALISON E. CORDOVA       ACCOUNT NO.: NOT AVAILABLE
        (SBN 284942)JOHN P. THYKEN
        (SBN 286598)
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGA


3.28373 DIANE LANGDON                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28374 DIANE LANGDON                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612



                                           Page 3323 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 533
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28375 DIANE LANGDON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28376 DIANE LANGDON                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28377 DIANE LUCAS                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28378 DIANE LUCAS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28379 DIANE LUCAS                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612

                                          Page 3324 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 534
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28380 DIANE LYNN SWINDLE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28381 DIANE LYNN SWINDLE                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28382 DIANE LYNN SWINDLE                       VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28383 DIANE LYNN SWINDLE                       VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28384 DIANE M GUNDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28385 DIANE M GUNDERSON                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3325 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 535
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28386 DIANE M GUNDERSON                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28387 DIANE M GUNDERSON                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28388 DIANE M GUNDERSON                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28389 DIANE RAMIREZ                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                      Litigation
        WEAVER                        ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.28390 DIANE RAMIREZ                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                 Litigation
        SCHACKNATASHA N. SERINO       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.28391 DIANE RAMIREZ                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                           Litigation
        SR.JESSICA HAYES              ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130




                                          Page 3326 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 536
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28392 DIANE SMITH                              VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.28393 DIANE VIRGINIA OLAUSEN                   VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28394 DIANE VIRGINIA OLAUSEN                   VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28395 DIANE VIRGINIA OLAUSEN                   VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28396 DIANE VIRGINIA OLAUSEN                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28397 DIANE WORSHAM                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                           Page 3327 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 537
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28398 DIANE WORSHAM                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28399 DIANE WORSHAM                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28400 DIANE WORSHAM                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28401 DIANNA FRANKLYN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28402 DIANNA FRANKLYN                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3328 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 538
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28403 DIANNA FRANKLYN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28404 DIANNA FRANKLYN                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28405 DIANNA FRANKLYN                            VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.28406 DIANNA GARTNER                             VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                      Litigation
        167700STEVEN S. KANE, ESQ.,      ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101


3.28407 DIANNA GARTNER                             VARIOUS                              Wildfire                UNDETERMINED
        C. BROOKS CUTTER, SBN                                                           Litigation
        121407JOHN G. ROUSSAS,           ACCOUNT NO.: NOT AVAILABLE
        SBN 227325MATTHEW M.
        BREINING, SBN 306788
        CUTTER LAW P.C.
        401 WATT AVENUE

       SACRAMENTO, CA 95864


3.28408 DIANNA GARTNER                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                        Litigation
        #117228BRETT R. PARKINSON,       ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


                                             Page 3329 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 539
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28409 DIANNA GARTNER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28410 DIANNA GILBERT                           VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28411 DIANNA GILBERT                           VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28412 DIANNA GILBERT                           VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28413 DIANNA GILBERT                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3330 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 540
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28414 DIANNA LAGORIO DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28415 DIANNA LAGORIO DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28416 DIANNA LAGORIO DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28417 DIANNA LAGORIO DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28418 DIANNA VARNELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3331 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 541
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28419 DIANNA VARNELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28420 DIANNA VARNELL                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.28421 DIANNA VARNELL                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28422 DIANNE MORALEZ                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28423 DIANNE MORALEZ                           VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                           Litigation
        THOMPSONPAIGE BOLDT            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 3332 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 542
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28424 DIANNE MORALEZ                          VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                   Litigation
        HANSEN AND MILLER LAW FIRM    ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28425 DIAZ CERON, GRASIANO                    VARIOUS                              Wildfire                UNDETERMINED
        1598 BECKY COURT                                                             Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.28426 DIAZ, CARLOS                            VARIOUS                              Wildfire                UNDETERMINED
        3018 COFFEY LANE                                                             Litigation
        22                            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.28427 DIAZ, DIANA                             VARIOUS                              Wildfire                UNDETERMINED
        936 COLLEGE AVENUE APT 936                                                   Litigation
        ST. HELENA, CA 94574          ACCOUNT NO.: NOT AVAILABLE


3.28428 DIAZ, NIKKI                             VARIOUS                              Wildfire                UNDETERMINED
        1914 SPINNAKER PL                                                            Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.28429 DICKASON, CAROL                         VARIOUS                              Wildfire                UNDETERMINED
        2050 LOVALL VLY RD                                                           Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.28430 DICKASON, CAROL                         VARIOUS                              Wildfire                UNDETERMINED
        2050 LOVALL VLY. RD.                                                         Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.28431 DICKEY, DENISE R.; MASON A.         VARIOUS                                  Wildfire                UNDETERMINED
        WOOD                                                                         Litigation
        CO-COUNSELDEMETRIOS A.      ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.28432 DICKEY, DENISE R.; MASON A.             VARIOUS                              Wildfire                UNDETERMINED
        WOOD                                                                         Litigation
        GERARD SINGLETONERIKA L.      ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 3333 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9     Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 543
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28433 DICKEY, DENISE R.; MASON A.              VARIOUS                              Wildfire                UNDETERMINED
        WOOD                                                                          Litigation
        ELLIOT ADLERBRITTANY           ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.28434 DICKEY, DENNIS                           VARIOUS                              Wildfire                UNDETERMINED
        2523 WEST PUEBLO AVE.                                                         Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.28435 DICKOW, TERESA MARIE                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN GOMEZAHMED DIAB                                                          Litigation
        GOMEZ TRIAL ATTORNEYS          ACCOUNT NO.: NOT AVAILABLE
        655 W. BROADWAY, SUITE 1700
        SAN DIEGO, CA 92101


3.28436 DICKOW, TERESA MARIE                     VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SAMMY, ESQ.BRITT K.                                                     Litigation
        STROTTMAN, ESQ.JOHN            ACCOUNT NO.: NOT AVAILABLE
        FISKE, ESQ.
        BARON & BUDD
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28437 DIEFENDERFER, MICHAEL                    VARIOUS                              Wildfire                UNDETERMINED
        4946 PENTZ RD.                                                                Litigation
        PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.28438 DIEGO JESUS SOSA ROQUE                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28439 DIEGO JESUS SOSA ROQUE                   VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28440 DIEGO, MONICA                            VARIOUS                              Wildfire                UNDETERMINED
        108 LARK CENTER DR                                                            Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


                                           Page 3334 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 544
                                                        of 571
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.28441 DIERKHISINA, MARK                      VARIOUS                              Wildfire                UNDETERMINED
        8904 OAKMONT DR                                                             Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.28442 DIEZ, JOVE                             VARIOUS                              Wildfire                UNDETERMINED
        1720 MARLOW RD                                                              Litigation
        SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.28443 DILES, STEPHANIE                       VARIOUS                              Wildfire                UNDETERMINED
        2552 NORTH VILLAGE DR                                                       Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.28444 DILLAN A. SUMMERS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28445 DILLAN A. SUMMERS                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                      Litigation
        DOMENIC MARTINI              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28446 DILLAN A. SUMMERS                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28447 DILLAN A. SUMMERS                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28448 DILLAN A. SUMMERS                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928



                                         Page 3335 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9    Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 545
                                                      of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28449 DILLEY, ROBERT                           VARIOUS                              Wildfire                UNDETERMINED
        6468 WASHINGTON ST #15                                                        Litigation
        YOUNTVILLE, CA 94599           ACCOUNT NO.: NOT AVAILABLE


3.28450 DILLON GAYTAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28451 DILLON GAYTAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28452 DILLON GAYTAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28453 DILLON GAYTAN                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28454 DILLON HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28455 DILLON HUGHES                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 3336 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 546
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28456 DILLON HUGHES                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28457 DILLON HUGHES                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                  Litigation
         REINER, SLAUGHTER &          ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28458 DILLON L. ZIMA-KOWAL                    VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28459 DILLON L. ZIMA-KOWAL                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28460 DILLON L. ZIMA-KOWAL                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28461 DILLON L. ZIMA-KOWAL                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3337 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 547
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28462 DILLON L. ZIMA-KOWAL                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28463 DILLON, ANN & SOUTHERN                   VARIOUS                              Wildfire                UNDETERMINED
        EXPOSURE WELLNESS (CA                                                         Litigation
        CORP)                          ACCOUNT NO.: NOT AVAILABLE
        C. JASON SMITHMATTHEW M.
        BREINING
        SMITH, MCDOWELL & POWELL
        100 HOWE AVENUE, SUITE 208
        SOUTH
        SACRAMENTO, CA 95825


3.28464 DINA LUVISHIS-LUVISHIS, DINA             VARIOUS                              Wildfire                UNDETERMINED
        1420 NIGHTHAWK DR                                                             Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.28465 DINAH COFFMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28466 DINAH COFFMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28467 DINAH COFFMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 3338 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 548
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28468 DINAH COFFMAN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28469 DINEN S. WHITE-JONE                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28470 DINEN S. WHITE-JONE                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28471 DINEN S. WHITE-JONE                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28472 DINEN S. WHITE-JONE                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 3339 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 549
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28473 DINESH PATEL                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28474 DINESH PATEL                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.28475 DINESH PATEL                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.28476 DINESH PATEL                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28477 DINESH PATEL                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.28478 DINGMAN, HOWARD                          VARIOUS                              Wildfire                UNDETERMINED
        105 VALLEY LAKES DR                                                           Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE




                                           Page 3340 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 550
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28479 DINO RUFFONI, JR.                        VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28480 DINO RUFFONI, JR.                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28481 DINO RUFFONI, JR.                        VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.28482 DIONDRA CUNNINGHAM                       VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28483 DIONDRA CUNNINGHAM                       VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28484 DIPIERO, CHERYL                          VARIOUS                              Wildfire                UNDETERMINED
        2150 CASTILE CT                                                               Litigation
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 3341 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 551
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28485 DIRECTORY SALES                            VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT INC.                                                                 Litigation
        MICHAEL A. KELLY , ESQ. / SBN:   ACCOUNT NO.: NOT AVAILABLE
        71460KHALDOUN A. BAGHDADI
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28486 DIRECTORY SALES                            VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT INC.                                                                 Litigation
        STEVEN M. CAMPORA                ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28487 DIRECTORY SALES                            VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT INC.                                                                 Litigation
        MICHAEL A. KELLY                 ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28488 DIRECTORY SALES                            VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT INC.                                                                 Litigation
        FRANK M. PITRE, ESQ./ SBN:       ACCOUNT NO.: NOT AVAILABLE
        100077ALISON E. CORDOVA,
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28489 DIRECTORY SALES                            VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT INC.                                                                 Litigation
        STEVEN M. CAMPORA, ESQ. /        ACCOUNT NO.: NOT AVAILABLE
        SBN: 110909ANDREA R.
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28490 DISTEL, KATHLEEN                           VARIOUS                              Wildfire                UNDETERMINED
        7546 FERROGGIARO WAY                                                            Litigation
        SANTA ROSA, CA 95409             ACCOUNT NO.: NOT AVAILABLE




                                             Page 3342 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 552
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28491 DITO, THOMAS                             VARIOUS                              Wildfire                UNDETERMINED
        16948 SCHILLER CT.                                                            Litigation
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.28492 DIXIE LEWIS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADIDORIS               ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28493 DIXIE STONE                              VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.28494 DIXIE STONE                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28495 DIXIE STONE                              VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.28496 DIXIE STONE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28497 DIZMANG, SUSAN                           VARIOUS                              Wildfire                UNDETERMINED
        3701 MONTICELLO RD                                                            Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.28498 DOBLE, VIOLET                            VARIOUS                              Wildfire                UNDETERMINED
        8901 ACORN LANE                                                               Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


                                           Page 3343 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 553
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28499 DOBRICH & SONS SEPTIC                      VARIOUS                              Wildfire                UNDETERMINED
        SERVICE                                                                         Litigation
        MICHAEL A. KELLY , ESQ. / SBN:   ACCOUNT NO.: NOT AVAILABLE
        71460KHALDOUN A. BAGHDADI
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28500 DOBRICH & SONS SEPTIC                      VARIOUS                              Wildfire                UNDETERMINED
        SERVICE                                                                         Litigation
        STEVEN M. CAMPORA, ESQ. /        ACCOUNT NO.: NOT AVAILABLE
        SBN: 110909ANDREA R.
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28501 DOBRICH & SONS SEPTIC                      VARIOUS                              Wildfire                UNDETERMINED
        SERVICE                                                                         Litigation
        STEVEN M. CAMPORA                ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28502 DOBRICH & SONS SEPTIC                      VARIOUS                              Wildfire                UNDETERMINED
        SERVICE                                                                         Litigation
        FRANK M. PITRE, ESQ./ SBN:       ACCOUNT NO.: NOT AVAILABLE
        100077ALISON E. CORDOVA,
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28503 DOBRICH & SONS SEPTIC                      VARIOUS                              Wildfire                UNDETERMINED
        SERVICE                                                                         Litigation
        MICHAEL A. KELLY                 ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28504 DOERR, WESLEY                              VARIOUS                              Wildfire                UNDETERMINED
        7016 FAIRFIELD DRIVE                                                            Litigation
        SANTA ROSA, CA 95409             ACCOUNT NO.: NOT AVAILABLE




                                             Page 3344 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9        Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 554
                                                          of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28505 DOHERTY, TERRENCE                       VARIOUS                              Wildfire                UNDETERMINED
        595 BOYES BLVD                                                               Litigation
        BOYES HOT SPRINGS, CA 95476   ACCOUNT NO.: NOT AVAILABLE


3.28506 DOIDGE, GINA                            VARIOUS                              Wildfire                UNDETERMINED
        PO BOX                                                                       Litigation
        CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.28507 DOLETHEA FOX                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.28508 DOLINSEK, STEVEN AND CAROL              VARIOUS                              Wildfire                UNDETERMINED
        ANN                                                                          Litigation
        2374 PINERCREST DRIVE         ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.28509 DOLLY BUCK                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28510 DOLLY BUCK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 3345 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 555
                                                       of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.28511 DOLLY BUCK                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                         Litigation
        111359KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28512 DOLLY BUCK                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                               Litigation
        178658DYLAN HUGHES- BAR             ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28513 DOMER, MARY                                   VARIOUS                              Wildfire                UNDETERMINED
        PO BOX 3996                                                                        Litigation
        SANTA ROSA, CA 95402                ACCOUNT NO.: NOT AVAILABLE


3.28514 DOMINGUEZ, CELSO                              VARIOUS                              Wildfire                UNDETERMINED
        2389 MCBRIDE LN                                                                    Litigation
        APT 47                              ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.28515 Dominguez, Richard Douglas, Jr.;              VARIOUS                              Wildfire                UNDETERMINED
        Green, Amanda Summer;                                                              Litigation
        Dominguez, Skyler Paige (A Minor,   ACCOUNT NO.: NOT AVAILABLE
        By And Through Her Guardian Ad
        Litem Amanda Summer Green)
        (Joses); Dominguez, Adam W.;
        Douglas, Avery D. (not complaint)
        Co-CounselDemetrios A.
        Sparacino
        SPARACINO LAW CORPORATIOn
        525 B Street, Suite 1500
        San Diego, CA 92101


3.28516 Dominguez, Richard Douglas, Jr.;              VARIOUS                              Wildfire                UNDETERMINED
        Green, Amanda Summer;                                                              Litigation
        Dominguez, Skyler Paige (A Minor,   ACCOUNT NO.: NOT AVAILABLE
        By And Through Her Guardian Ad
        Litem Amanda Summer Green)
        (Joses); Dominguez, Adam W.;
        Douglas, Avery D. (not complaint)
        Gerard SingletonErika L.
        VasquezAmanda LoCutro
        SINGLETON LAW FIRM
        115 West Plaza Street
        Solana Beach, CA 92075



                                                Page 3346 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 556
                                                             of 571
Pacific Gas and Electric Company                                                                  Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.28517 Dominguez, Richard Douglas, Jr.;              VARIOUS                              Wildfire                UNDETERMINED
        Green, Amanda Summer;                                                              Litigation
        Dominguez, Skyler Paige (A Minor,   ACCOUNT NO.: NOT AVAILABLE
        By And Through Her Guardian Ad
        Litem Amanda Summer Green)
        (Joses); Dominguez, Adam W.;
        Douglas, Avery D. (not complaint)
        Elliot AdlerBrittany Zummer
        ADLER LAW GROUP, APLC
        420 W. Broadway, Suite 860
        San Diego, CA 92101


3.28518 DOMINIC CAPPUCCI                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                         Litigation
        111359 KRISTINE K.                  ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28519 DOMINIC CAPPUCCI                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                        Litigation
        126782 AMANDA L. RIDDLE -           ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

        SUMBLE MANZOOR- BAR NO.
        301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28520 DOMINIC CAPPUCCI                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                        Litigation
                                            ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28521 DOMINIC ROMERI                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                             Litigation
        110909)                             ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                                Page 3347 of 9581 to Schedule E/F Part 2

       Case: 19-30088            Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 557
                                                             of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28522 DOMINIC ROMERI                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE (SBN                                                           Litigation
        100077)ALISON E. CORDOVA       ACCOUNT NO.: NOT AVAILABLE
        (SBN 284942)JOHN P. THYKEN
        (SBN 286598)
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGA, CALIFORNIA 94111


3.28523 DOMINIC ROMERI                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAELA. KELLY (SBN 71460)                                                   Litigation
        WALKUP MELODIA KELLY&          ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28524 DOMINIC ROMERI                           VARIOUS                              Wildfire                UNDETERMINED
        BRIANJ. PANISH (SBN 116060)                                                   Litigation
        PANISH SHEA &BOYLE, LLP        ACCOUNT NO.: NOT AVAILABLE
        11111 SANTA MONICA BLVD.,
        SUITE 700
        LOS ANGELES, CA 90025


3.28525 DOMINIQUE SAMSON                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.28526 DOMINIQUE SAMSON                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.28527 DOMINIQUE SAMSON                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 3348 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 558
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28528 DOMINIQUE SAMSON                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.28529 DOMINIQUE SAMSON                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28530 DOMINIQUE SCAGGS                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERRENCE                                                      Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CA 94104


3.28531 DOMINIQUE SCAGGS                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNS JONATHAN                                                       Litigation
        E. DAVIS KEVIN M. OSBORNE      ACCOUNT NO.: NOT AVAILABLE

       SHOUNAK S. DHARAP
       THE ARNS LAW FIRM A
       PROFESSIONAL CORPORATION
       515 FOLSOM STREET, 3RD
       FLOOR
       SAN FRANCISCO, CALIFORNIA
       94105


3.28532 DOMITILLI, JACQUELYN                     VARIOUS                              Wildfire                UNDETERMINED
        101 OAKWOOD LN                                                                Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.28533 DON HILLMAN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3349 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 559
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28534 DON HILLMAN                              VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.28535 DON HILLMAN                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28536 DON HILLMAN                              VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.28537 DON VARNELL                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28538 DON VARNELL                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.28539 DON VARNELL                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612




                                           Page 3350 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 560
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28540 DON VARNELL                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782 AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.28541 DON WILT                                 VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28542 DON WILT                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28543 DON WILT                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28544 DON WILT                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28545 DONA CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 3351 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 561
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28546 DONA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28547 DONA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.28548 DONA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.28549 DONA CLARK                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28550 DONALD ALAN CALHOUN                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28551 DONALD ALAN CALHOUN                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                          Page 3352 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 562
                                                       of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28552 DONALD ALAN CALHOUN                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.28553 DONALD ALAN CALHOUN                      VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.28554 DONALD BARTLETT                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28555 DONALD BARTLETT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28556 DONALD BARTLETT                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 3353 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 563
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28557 DONALD BARTLETT                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28558 DONALD BLANK                             VARIOUS                              Wildfire                UNDETERMINED
        TIMOTHY G. TIETJEN (STATE                                                     Litigation
        BAR #104975)                   ACCOUNT NO.: NOT AVAILABLE
        ROUDA, FEDER, TIETJEN &
        MCGUINN
        44 MONTGOMERY STREET,
        SUITE 750
        SAN FRANCISCO, CALIFORNIA
        94104


3.28559 DONALD BLANK                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADIDORIS               ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28560 DONALD BOWMAN                            VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28561 DONALD BOWMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28562 DONALD BOWMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3354 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 564
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28563 DONALD BOWMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28564 DONALD CHARLES POETKER                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28565 DONALD CHARLES POETKER                   VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.28566 DONALD CHARLES POETKER                   VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28567 DONALD CHARLES POETKER                   VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28568 DONALD CUMMINGS                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28569 DONALD CUMMINGS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3355 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 565
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28570 DONALD CUMMINGS                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.28571 DONALD CUMMINGS                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.28572 DONALD CUMMINGS                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.28573 DONALD DEY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.28574 DONALD DEY                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28575 DONALD DEY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                           Page 3356 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 566
                                                        of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28576 DONALD DEY                                 VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782AMANDA L. RIDDLE -         ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.28577 DONALD DROWTY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28578 DONALD DROWTY                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28579 DONALD DROWTY                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28580 DONALD DROWTY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28581 DONALD DROWTY                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                             Page 3357 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 567
                                                          of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28582 DONALD E. HANKES                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28583 DONALD E. HANKES                         VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.28584 DONALD E. HANKES                         VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.28585 DONALD E. HANKES                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.28586 DONALD E. LIDDIARD                       VARIOUS                              Wildfire                UNDETERMINED
        ANTHONY R. LAURETI, ESQ.,                                                     Litigation
        SBN: 147086                    ACCOUNT NO.: NOT AVAILABLE
        LAURETI & ASSOCIATES, APC
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 9210 I


3.28587 DONALD E. LIDDIARD                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 3358 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 568
                                                        of 571
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.28588 DONALD E. LIDDIARD                       VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                    Litigation
        167700STEVEN S. KANE, ESQ.,    ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101


3.28589 DONALD E. LIDDIARD                       VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228BRETT R. PARKINSON,     ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.28590 DONALD EDWARD LAWSON                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.28591 DONALD EDWARD LAWSON                     VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.28592 DONALD F. HALL                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.28593 DONALD F. HALL                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 3359 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 569
                                                        of 571
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.28594 DONALD F. HALL                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.28595 DONALD F. HALL                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28596 DONALD F. HALL                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28597 DONALD GOLBLE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.28598 DONALD GOLBLE                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.28599 DONALD GOLBLE                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 3360 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 570
                                                       of 571
Pacific Gas and Electric Company                                                               Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.28600 DONALD GOLBLE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.28601 DONALD GOLBLE                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.28602 DONALD GORDAN HANOVER                      VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                                Litigation
        ABRAHAM, WATKINS, NICHOLS,       ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.28603 DONALD GORDAN HANOVER                      VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                        Litigation
        AMANWILLIAM P. HARRIS            ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.28604 DONALD GREENE                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                     Litigation
         REINER, SLAUGHTER &             ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.28605 DONALD GREENE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 3361 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-9         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 571
                                                          of 571
